


Exhibit 10.2
Execution Version
PURCHASE AND SALE AGREEMENT


dated as of June 30, 2015

by and between


INVENERGY WIND GLOBAL LLC
a Delaware limited liability company,
as Seller



and



TERRAFORM IWG ACQUISITION HOLDINGS, LLC
a Delaware limited liability company,
as Purchaser


 



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE 1
DEFINITIONS, INTERPRETATION    2

1.01
Definitions    2

1.02
Interpretation    18

ARTICLE 2
SALE OF MEMBERSHIP INTERESTS AND CLOSING    19

2.01
Purchase and Sale    19

2.02
Payment of Purchase Price    19

2.03
Actions on the Effective Date    19

2.04
Closing    20

2.05
Purchase Price Adjustment    21

2.06
Withholding Rights    24

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER    24

3.01
Existence; Corporate Power    24

3.02
Authority    24

3.03
Reserved    24

3.04
Capital of the Acquired Entities    25

3.05
Personal and Real Property    30


i

--------------------------------------------------------------------------------




3.06
No Consent    31

3.07
Compliance with Laws    31

3.08
No Conflicts    32

3.09
Regulatory Matters and Governmental Approvals    32

3.10
Legal Proceedings    33

3.11
Brokers    33

3.12
Acquired Entities Existence; Subsidiaries    33

3.13
Financial Statements; Absence of Undisclosed Liabilities    34

3.14
Taxes & Section 1603 Grants    34

3.15
Employees; Employee Benefit Plans    36

3.16
Acquired Entity Contracts    36

3.17
Permits    38

3.18
Affiliate Transactions    38

3.19
Environmental Matters    38

3.20
Insurance    39

3.21
Warranties; Performance Security    39

3.22
Bank Accounts    39

3.23
Intellectual Property    39


ii

--------------------------------------------------------------------------------




3.24
Absence of Certain Changes    40

3.25
No Other Warranties    40

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM POWER    40

4.01
Existence    40

4.02
Authority    41

4.03
No Consent    41

4.04
No Conflicts    41

4.05
Governmental Approvals    41

4.06
Legal Proceedings    42

4.07
Purchase for Investment    42

4.08
Brokers    42

4.09
Permits and Filings    42

4.10
Compliance with Laws    42

4.11
ERCOT Generation Ownership    42

4.12
Due Diligence    43

4.13
Financial Ability to Close    43

4.14
Tax Matters    43

4.15
Compliance    44


iii

--------------------------------------------------------------------------------




4.16
Plan Assets    44

4.17
TerraForm Power    45

ARTICLE 5
COVENANTS OF SELLER    46

5.01
Regulatory and Other Permits    46

5.02
Access to Information    47

5.03
Conduct of Business    47

5.04
Exclusivity    50

5.05
Records    50

5.06
Fulfillment of Conditions    51

5.07
Further Assurances    51

5.08
Seller Disclosure Schedule    51

5.09
Reserved    52

5.10
Intercompany Obligations    52

5.11
Pre-Closing Reorganization    52

5.12
Prairie Breeze III Closing    53

5.13
Agreement Revisions    53

5.14
Cooperation    53

ARTICLE 6
COVENANTS OF PURCHASER    54


iv

--------------------------------------------------------------------------------




6.01
Regulatory and Other Permits    54

6.02
Fulfillment of Conditions    55

6.03
Further Assurances    55

6.04
Replacement of Support and Affiliate Obligations    55

6.05
The 1603 Claims    55

6.06
Reserved    56

6.07
Expansion Rights    56

6.08
Prairie Breeze III Closing    56

6.09
Agreement Revisions    57

ARTICLE 7
CONDITIONS TO OBLIGATIONS OF PURCHASER    57

7.01
Conditions to Obligations of Purchaser at the Initial Closing    57

7.02
Conditions to Obligations of Purchaser at the Subsequent Closing    61

ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER    65

8.01
Conditions to Obligations of Seller as of the Initial Closing    65

8.02
Conditions to Obligations of Seller as of the Subsequent Closing    67

ARTICLE 9
TAX MATTERS    69

9.01
Certain Taxes    69

9.02
Allocation of Purchase Price    71


v

--------------------------------------------------------------------------------




9.03
Tax Contests    71

9.04
Tax Characterization    72

ARTICLE 10
SURVIVAL    72

10.01
Survival of Representations, Warranties, Covenants and Agreements    72

ARTICLE 11
INDEMNIFICATION    72

11.01
Indemnification by Seller    72

11.02
Indemnification by Purchaser    73

11.03
Period for Making Claims    73

11.04
Limitations on Claims    74

11.05
Procedure for Indemnification    74

11.06
Rights of Indemnifying Party    75

11.07
Exclusive Remedy    75

11.08
Indemnity Treatment    76

11.09
Payment of Claims    76

ARTICLE 12
TERMINATION    76

12.01
Termination    76

12.02
Effect of Termination    77

ARTICLE 13
MISCELLANEOUS    77


vi

--------------------------------------------------------------------------------




13.01
Notices    77

13.02
Entire Agreement    78

13.03
Specific Performance    79

13.04
Time of the Essence    79

13.05
Expenses    79

13.06
Confidentiality    79

13.07
Waiver    80

13.08
Amendment    80

13.09
No Third Party Beneficiary    80

13.10
Assignment    80

13.11
Severability    81

13.12
Governing Law    81

13.13
Consent to Jurisdiction    81

13.14
Waiver of Jury Trial    82

13.15
Attorneys’ Fees    82

13.16
Limitation on Certain Damages    82

13.17
Disclosures    83

13.18
Facsimile Signature; Counterparts    83


vii

--------------------------------------------------------------------------------




13.19
Public Announcements    83

13.20
No Strict Construction    83

13.21
Financing Sources    84




viii

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    Projects
Exhibit B    Assignments of Membership Interests
Exhibit C    Wire Transfer Instructions
Exhibit D    Form of Closing Certificate of Seller
Exhibit E    Form of Secretary’s Certificate of Seller
Exhibit F    Form of Certificate of Non-Foreign Status of Seller
Exhibit G    Form of Closing Certificate of Purchaser
Exhibit H    Form of Secretary’s Certificate of Purchaser
Exhibit I    Form of Purchaser Parent Guaranty
Exhibit J    Form of Transition Services Agreement
Exhibit K    Form of Amended and Restated LLC Agreement
Exhibit L    Form of O&M Agreement
Exhibit M    Invenergy Restructuring Chart
Exhibit N    Form of Option Agreement



ix

--------------------------------------------------------------------------------






ANNEXES
Annex 1    Acquired Entities
Annex 2    1603 Claims
Annex 3    Constitutive Documents
Annex 4    Facility Management Agreements
Annex 5    Financing Documents
Annex 6    Knowledge of the Seller
Annex 7    Project Companies
Annex 8    [Intentionally Omitted]
Annex 9    Project Purchase Price
Annex 10    Support and Affiliate Obligations
Annex 11     Tax Equity LLCAs and ECCAs
Annex 12    Contracts to be Terminated or Assigned
Annex 13    Resignations
Annex 14    Expansion Rights    
Annex 15    Reserve Accounts





x

--------------------------------------------------------------------------------




SCHEDULES
Schedule 2.05(e): Prairie Breeze III Production Adjustment
Schedule 3.04(w): Equity Interests
Schedule 3.04(x): Options, Warrants and Other Interests in the Project Companies
Schedule 3.05(a): Project Company Owned Real Property
Schedule 3.05(b)(i): Project Company Leased Real Property
Schedule 3.05(b)(ii): Title Insurance Policies
Schedule 3.05(e): Project Company Lease Exceptions
Schedule 3.05(g): Rights of First Refusal, Duty of First Offer, Purchase Options
and Similar Rights
Schedule 3.06: Seller Consents
Schedule 3.07(i) and (ii): Compliance with Laws
Schedule 3.09: Seller Governmental Approvals
Schedule 3.10: Legal Proceedings
Schedule 3.13(a): Financial Statements
Schedule 3.13(b): No Undisclosed Liabilities
Schedule 3.13(c): Certain Distributions Since March 31, 2015
Schedule 3.14: Taxes
Schedule 3.16: Acquired Entity Contracts
Schedule 3.17: Permits
Schedule 3.18: Affiliate Transactions
Schedule 3.19: Environmental Matters
Schedule 3.20: Insurance
Schedule 3.22: Bank Accounts
Schedule 3.24: Absence of Certain Changes
Schedule 4.03: Purchaser Consents
Schedule 4.05: Purchaser Approvals

xi

--------------------------------------------------------------------------------




Schedule 5.03(b)(viii): Agreements to be Terminated or Assigned Prior to Closing
Schedule 5.10: Intercompany Obligations





xii

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 30, 2015
(the “Effective Date”) is made and entered into by and among Invenergy Wind
Global LLC, a limited liability company (“Seller”), and TerraForm IWG
Acquisition Holdings, LLC, a Delaware limited liability company (“Purchaser”).
Seller and Purchaser are referred to, collectively, as the “Parties” and each,
individually, as a “Party.” Capitalized terms used, and not otherwise defined,
herein shall have the meanings set forth in Section 1.01.
RECITALS
WHEREAS, as of the Effective Date, Invenergy Wind Operating I LLC, a Delaware
limited liability company (“Invenergy”) is the direct owner of 100% of the
membership interests in Seller;
WHEREAS, as of the Effective Date, Invenergy is the indirect owner of 100% of
the membership interests in Invenergy US Wind I LLC;
WHEREAS, as of the Effective Date, Invenergy US Wind I LLC, a Delaware limited
liability company (“Invenergy US”), is (i) the direct owner of one hundred
percent (100%) of the membership interests in Bishop Hill Class B Holdings LLC,
a Delaware limited liability company (“BH Class B Holdings”) which is the direct
owner of one hundred percent (100%) of the Class B membership interests in
Bishop Hill Holdings LLC, a Delaware limited liability Company which is the
direct owner of one hundred percent (100%) of the membership interests in Bishop
Hill Project Company; (ii) the direct owner of one hundred percent (100%) of the
membership interests in Invenergy Wind Development Holdings LLC, a Delaware
limited liability company which is the direct owner of one hundred percent
(100%) of the membership interests in Invenergy Wind Operational Holdings LLC, a
Delaware limited liability company, which is the direct owner of one hundred
percent (100%) of the membership interests in California Ridge Class B Holdings
LLC, a Delaware limited liability company (“CR Class B Holdings”) which is the
direct owner of one hundred percent (100%) of the Class B membership interests
in California Ridge Holdings LLC, a Delaware limited liability company which is
the direct owner of one hundred percent (100%) of the membership interests in
California Ridge Project Company; and (iii) the direct owner of one hundred
percent (100%) of the membership interests in Invenergy Prairie Breeze Holdings
LLC, a Delaware limited liability company (“IPB Holdings”) which is the direct
owner of one hundred percent (100%) of the membership interests in Prairie
Breeze Class B Holdings LLC, a Delaware limited liability company (“PB Class B
Holdings”), which is the direct owner of ninety-nine percent (99%) of the Class
B membership interests in Prairie Breeze Holdings LLC, a Delaware limited
liability company which is the direct owner of one hundred percent (100%) of the
membership interests in Prairie Breeze Project Company;
WHEREAS, as of the Effective Date, Seller is the direct owner of (i) one hundred
percent (100%) of the membership interests in Rattlesnake Wind I Class B
Holdings LLC, a Delaware limited liability company (“RSW Class B Holdings”)
which is the direct owner of one hundred percent (100%) of the membership
interests in Rattlesnake Wind I Holdings LLC, a Delaware limited liability
company which is the direct owner of one hundred percent (100%) of the
membership interests in Rattlesnake Project Company, and (ii) one hundred
percent (100%) of the



--------------------------------------------------------------------------------



membership interests in Prairie Breeze Expansion Class B Holdings LLC, a
Delaware limited liability company (“PB Expansion Class B Holdings”) which is
the direct owner of one hundred percent (100%) of the membership interests in
Prairie Breeze Expansion Holdings LLC, a Delaware limited liability company, and
(iii) one hundred percent (100%) of the membership interests in Prairie Breeze
II Project Company and Prairie Breeze III Project Company; and
WHEREAS, after the Effective Date but prior to the Closing Date, Invenergy will
restructure among its Affiliates the ownership of each of the Projects, and as a
result Seller will be the direct owner of one hundred percent (100%) of the
membership interests in each of BH Class B Holdings, CR Class B Holdings, IPB
Holdings, RSW Class B Holdings and PB Expansion Class B Holding (“Invenergy
Restructuring”).
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, on the terms
and subject to the conditions set forth in this Agreement the Acquired
Interests.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE 1
DEFINITIONS, INTERPRETATION
1.01    Definitions.
As used in this Agreement, the following defined terms have the meanings
indicated below:
“Accounting Principles” means the principles and methodologies used in
connection with the preparation of the Financial Statements, applied on a
consistent basis, and otherwise in accordance with GAAP, provided that in the
event of any conflict between such principles and methodologies and GAAP, such
principles and methodologies shall govern.
“Acquired Entities” means each entity set forth in Annex 1.
“Acquired Entity Contracts” has the meaning set forth in Section 3.16(a).
“Acquired Entity Real Property” means all real property of the Project Companies
together with all buildings, structures, improvements and fixtures of the
Project Companies, described on Schedule 3.05(a) or held pursuant to a Project
Company Lease, including all Project Company Real Property.
“Acquired Interests” means the Initial Acquired Interests and the Subsequent
Acquired Interests.
“Acquired Partnerships” means Prairie Breeze Holdings LLC, Rattlesnake Wind I
Holdings LLC and Prairie Breeze Expansion Holdings LLC.

2



--------------------------------------------------------------------------------



“Action or Proceeding” means any action, contest, cause of action, claim,
complaint, litigation, hearing, suit, dispute, arbitration, mediation,
proceeding or investigation (whether civil, criminal, administrative,
investigative or informal or otherwise) of or before any Governmental Authority
or before any arbitrator (but with respect to any investigation only an
investigation of which the applicable Person has Knowledge or has received
written notice).
“Affiliate” of a specified Person means any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agreement” means this Purchase and Sale Agreement and the exhibits, the
appendices and the Disclosure Schedules, as any of the same shall be amended or
supplemented from time to time.
“Amended and Restated LLC Agreement” means an Amended and Restated LLC Agreement
in substantially the form attached hereto as Exhibit K.
“Annual Performance Report” means the annual performance report and
certification that the Section 1603 Grant terms and conditions required to be
submitted with respect to any Project on which Section 1603 Grants have been
paid.
“Anti‑Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended.
“Anti-Money Laundering Laws” means the Currency and Foreign Transactions
Reporting Act of 1970, as amended from time to time (otherwise known as the Bank
Secrecy Act), the USA PATRIOT Act or any other United States federal law or
regulation governing money laundering, drug trafficking or terrorist related
activities.
“Asset Purchase Agreement” ” means Asset Purchase and Sale Agreement dated as of
the Effective Date made and entered into by and among Invenergy Wind Canada
Green Holdings ULC and TerraForm IWG Ontario Holdings, LLC, and to which
intervene Invenergy Wind Global LLC, Marubeni Corporation and Caisse de dépôt et
placement du Québec.
“Assignment of Membership Interests” means the Assignments of Membership
Interests, in substantially the form of Exhibit B attached hereto, or in such
other form that is reasonably satisfactory to the Parties.
“Bank Accounts” has the meaning set forth in Section 3.22.
“BH Class B Holdings” has the meaning set forth in the Recitals.
“Bishop Hill Project” has the meaning set forth on Exhibit A.
“Bishop Hill Project Company” has the meaning set forth on Annex 1.
“Business” means the business and operations of the Project Companies and the
Projects.

3



--------------------------------------------------------------------------------



“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York and Chicago, are authorized or obligated to
close.
“Calculation” has the meaning set forth in Section 2.05(a).
“Calculation Date” means as applicable the Initial Calculation Date or the
Subsequent Calculation Date.
“Calculation Date Balance Sheet” has the meaning set forth in Section 2.05(a).
“Calculation Date Statement” has the meaning set forth in Section 2.05(a).
“CR Class B Holdings” has the meaning set forth in the Recitals
“California Ridge Project” has the meaning set forth on Exhibit A.
“California Ridge Project Company” has the meaning set forth on Annex 1.
“Cap” has the meaning set forth in Section 11.04(b).
“Cash Grant Disqualified Person” means (a) a federal, state or local government
(or political subdivision, agency or instrumentality thereof), (b) an
organization described in Section 501(c) of the Code and exempt from tax under
Section 501(a) of the Code, (c) an entity described in paragraph (4) of Section
54(j) of the Code, (d) a real estate investment trust, as defined in Section
856(a) of the Code or a person described in Section 50(d)(1) of the Code, (e) a
regulated investment company, as defined in Section 851(a) of the Code, (f) any
Person who is not a United States person as defined in Section 7701(a)(30) of
the Code (other than a foreign partnership or foreign pass-through entity)
unless such person is subject to U.S. federal income tax on more than 50% of the
gross income derived by such person from the applicable Project Company, or (g)
a partnership or other "pass-through entity" (within the meaning of paragraph
(g)(4) of Section 1603 of division B of the Recovery Act, including a single
member disregarded entity and a foreign partnership or foreign pass-through
entity) any direct or indirect partner (or other holder of an equity or profits
interest) of which is an organization described in (a) through (f) above unless
such person owns an indirect interest in such partnership or pass-through entity
through a "taxable C corporation" (other than a real estate investment trust or
regulated investment company), as that term is used in the Section 1603 Grant
Guidance; provided, that if and to the extent the definition of "Disqualified
Person" under Section 1603(g) Division B of the American Recovery and
Reinvestment Act of 2009 is amended after the Closing Date and such amendment is
applicable to the Section 1603 Grant, the definition of "Cash Grant Disqualified
Person" provided in this Agreement shall be interpreted to conform to such
amendment and any U.S. Department of Treasury guidance with respect thereto.
“Class A Member” has the meaning set forth in each Tax Equity LLCA.
“Class A Membership Interests” has the meaning set forth in each Tax Equity
LLCA.
“Closing” means the Initial Closing or the Subsequent Closing, as applicable.

4



--------------------------------------------------------------------------------



“Closing Date” means the Initial Closing Date or the Subsequent Closing Date, as
applicable.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement between Sun Edison, LLC and Invenergy Wind LLC, dated February 18,
2015.
“Constitutive Documents” means the formation documents of each of the Acquired
Entities set forth in Annex 3.
“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract, entered
into by a Person or by which a Person or any of its assets are bound.
“Control” when used with respect to any particular Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, in
its capacity as manager, sole or managing member, general partner, by contract
or otherwise, and the terms “Control”, “Controlling” and “Controlled” have
meanings correlative to the foregoing.
“Deductible” has the meaning set forth in Section 11.04(a).
“Determination Date” has the meaning set forth in Section 5.08(b).
“Disclosure Schedules” means the schedules attached to this Agreement, and dated
as of the date hereof.
“ECCAs” means as the context requires, the equity capital contribution
agreements listed in Annex 11.
“Effective Date” has the meaning set forth in the Preamble.
“Electronic Data Room” the Intralinks website established by Seller in the
folder named “Project Einstein” and “Prairie Breeze Expansion” to which
Purchaser’s representatives, advisors and consultants have been provided access.
“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of a Project as of: (a) the
Effective Date; and (b) future years for which allocations have been established
and are in effect as of the Effective Date.

5



--------------------------------------------------------------------------------



“Environmental Claim” means any suit, action, demand, directive, claim, lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each such
case alleging any liability under or violation of or noncompliance with any
applicable Environmental Law.
“Environmental Law” means any Law pertaining to the environment, human health
and safety in connection with exposure to Hazardous Substances, and physical and
biological natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), and the Superfund Amendments and Reauthorization Act of 1986, the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.),
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et seq.),
and the Hazardous and Solid Waste Amendments Act of 1984, the Clean Air Act (42
U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (also known as
the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300f
et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et seq.), the Migratory
Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald and Golden Eagle Protection
Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §§ 2701
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et
seq.), and any similar or analogous state and local statutes or regulations, in
effect as of the date of Effective Date or the Closing Date, as applicable.
“Environmental Permits” means all Permits required under all Environmental Laws.
“ERCOT” means the Electric Reliability Council of Texas, Inc. or its successor.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.
“ERISA Affiliate” means, with respect to any entity, trade, or business, any
other entity, trade, or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m), or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade, or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade, or business pursuant to Section
4001(a)(14) of ERISA.
“Exempt Wholesale Generator” means an “exempt wholesale generator” under Section
1262 of PUHCA and the implementing regulations of FERC, at 18 C.F.R. §§366.1 and
366.7 (2012).
“Expansion Rights” means any real or personal, tangible or intangible property
rights (including collection rights, transmission rights, interconnection rights
and rights to any operation and maintenance building or related facilities)
necessary for the ownership, development, construction, operation or maintenance
of electric generation facilities other than the Projects by Seller or its
Affiliates in the vicinity of any Project but not necessary for the ownership,
development, construction, operation or maintenance of any Project, including
the rights described in Annex 14.

6



--------------------------------------------------------------------------------



“Facility Management Agreements” means the Facility Management Agreements listed
in Annex 4.
“FERC” means the Federal Energy Regulatory Commission and any successor agency.
“Final Determination Date” has the meaning set forth in Section 2.05(d).
“Financial Statements” has the meaning set forth in Section 3.13(a).
“Financing” has the meaning set forth in Section 5.14.
“Financing Documents” means the debt financing documents of the Acquired
Entities set forth in Annex 5.
“Financing Sources” means, other than Purchaser or any of its Affiliates, the
entities that have directly or indirectly committed to provide, or otherwise
entered into agreements with Terraform Power Operating, LLC in connection with,
the financing for the purchase of the Acquired Interests contemplated by that
certain Project Thor Commitment Letter to be dated as of July 1, 2015, including
the Lead Arrangers and the parties to any joinder to such commitment letter or
any loan or credit agreement or underwriting agreement (or other definitive
documentation) relating thereto, together with their respective Affiliates and
their or their respective Affiliates’ general or limited partners, stockholders,
managers, members, agents, representatives, employees, directors, or officers
and their respective successors and assigns.
“Fixed Rate Notes” means the fixed rate notes, due June 30, 2032, in an
aggregate principal amount of one hundred seventy-four million sixty-seven
thousand seven hundred eighty-seven Dollars ($174,067,787.00) issued under the
California Ridge Project Financing Agreement (as defined in Annex 5).
“Flow-Through Entity” means a partnership, grantor trust or S corporation for
federal income tax purposes.
“FPA” means Federal Power Act, 16 U.S.C. Sec. 791, et seq., and the FERC’s
implementing rules and regulations thereunder, as amended from time to time.
“Fundamental Representations” has the meaning set forth in Section 11.03.
“GAAP” has the meaning set forth in Section 1.02(d).
“Governmental Approval” means any consent, approval, permit, filing or notice by
or with any Governmental Authority.
“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal.



7



--------------------------------------------------------------------------------



“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are regulated under Environmental Law, including without
limitation, (i) asbestos or asbestos containing materials, radioactive
materials, lead, and polychlorinated biphenyls, any petroleum or petroleum
product, solid waste, mold, mycotoxin, urea formaldehyde foam insulation and
radon gas; (ii) any waste or substance that is listed, defined, designated or
classified as, or otherwise determined by any Environmental Law to be,
ignitable, corrosive, radioactive, dangerous, toxic, explosive, infectious,
radioactive, mutagenic or otherwise hazardous; (iii) any pollutant, contaminant,
waste, chemical or other material or substance (whether solid, liquid or gas)
that is defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special waste,”
“toxic substance,” or a word, term, or phrase of similar meaning or regulatory
effect under any Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“IE” has the meaning set forth in Section 2.05(e).
“Indebtedness” means all obligations of a Person (a) for borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business which would be
reflected in the Purchase Price Adjustment), (d) under capital leases, (e)
secured by a Lien on the assets of such Person, whether or not such obligation
has been assumed by such Person, (f) with respect to reimbursement obligations
for letters of credit and other similar instruments (whether or not drawn), (g)
liabilities under any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement or other
similar agreement designed to protect a Person against fluctuations in interest
rates or other currency fluctuations,(h) in the nature of guaranties of the
obligations described in clauses (a) through (g) above of any other Person or as
to which such Person has an obligation substantially the economic equivalent of
a guaranty, or (i) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.
“Indemnified Party” means any Person claiming indemnification under any
provision of ARTICLE 11.
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE 11.
“Indemnity Payment Date” has the meaning set forth in Section 11.09.
“Independent Accounting Expert” means a senior partner at the New York office of
Price Waterhouse Coopers chosen by the managing partner of such office, who
shall have no connection or tie to any of the Parties which would reasonably be
expected to interfere with the exercise of such individual’s independent
judgment, or any other accounting firm that may be agreed upon in writing by the
Seller and Purchaser.

8



--------------------------------------------------------------------------------



“Initial Acquired Interests” means ninety and one tenth percent (90.1%) of the
equity interests in BH Class B Holdings, CR Class B Holdings, IPB Holdings and
RSW Class B Holdings.
“Initial Calculation Date” means June 30, 2015 except for RSW Class B Holdings
for which it means the Final Funding Date (as defined in the Tax Equity
Documents related to the Rattlesnake Project).
“Initial Closing” has the meaning set forth in Section 2.04(a).
“Initial Closing Date” is the date on which the Initial Closing occurs.
“Initial Purchase Price” means an amount equal to the sum of the Project
Purchase Price with respect to each Project to be sold at the Initial Closing.
“Insurance Policies” has the meaning set forth in Section 3.20.
“Insurance Proceeds” means insurance proceeds received after the Calculation
Date but related to claims filed (as set forth on Schedule 3.20) prior to the
Calculation Date, which such proceeds relate to losses incurred by Seller or the
Acquired Entities prior to the Calculation Date for business interruptions that
occurred prior to the Calculation Date.
“Invenergy” has the meaning set forth in the Recitals.
“Invenergy Restructuring” has the meaning set forth in the Recitals.
“Invenergy Services” means Invenergy Services LLC, a Delaware limited liability
company.
“Invenergy US” has the meaning set forth in the Recitals.
“Investment Documents” means, collectively, this Agreement, the Assignments of
Membership Interests, the Transition Services Agreement, the Purchaser Parent
Guaranty, the O&M Agreements and the Amended and Restated LLC Agreements.
“IPB Holdings” has the meaning set forth in the Recitals.
“Knowledge of Seller” means the actual knowledge of the individuals listed in
Annex 6, after reasonable inquiry which shall not require consultation with
Persons other than Affiliates and their officers, directors and employees.
“Laws” means all common law, laws, statutes, treaties, rules, Orders, codes,
ordinances, standards, regulations, restrictions, official guidelines, policies,
directives, interpretations, Permits or like action having the effect of law of
any Governmental Authority including Anti-Money Laundering Laws and
Anti-Corruption Laws.
“Lead Arrangers” means the lead arrangers for the financing contemplated by the
commitment letter referred to in the definition of “Financing Sources.”

9



--------------------------------------------------------------------------------



“Lease” means a lease, ground lease, sublease, license, concession, easement,
mortgage, license, right of way, surface and encroachment agreement, setback
waiver agreement, municipal right of way agreements, special use permit, cross
and co-location agreements and permits, subordination and non-disturbance
agreements, and road user agreements or other deed or written agreement,
including any option relating thereto, to which a Project Company is a party, in
respect of the demise of any real property of a Project owned by an Acquired
Entity.
“Liabilities” means any liability, Indebtedness, obligation, claim, commitment,
or expense, in each case, requiring either (i) the payment of a monetary amount,
or (ii) any type or fulfillment of an obligation, and in each case whether
known, liquidated, due or to become due, accrued, absolute, contingent,
asserted, matured, unmatured, secured or unsecured.
“Lien” means any mortgage, security deed, security title, pledge, lien, charge,
encumbrance, lease, easement, security interest, option, deed of trust,
installment sale, warranty, claim, defect of title, restriction (whether on
voting, sale, transfer, use, disposition or otherwise), encroachment,
conditional sale, or title retention agreement.
“Losses” means any and all claims, damages, losses, Liabilities, Taxes, costs,
fines, judgments, interest, penalties and expenses (including settlement costs
and any reasonable legal, accounting or other expenses for investigating or
defending any actions or threatened actions), and excluding any consequential,
incidental, indirect, special, exemplary or punitive damages, except to the
extent paid or payable with respect to a third party claim for which
indemnification hereunder is otherwise required.
“Made Available” means the respective materials were posted to the Electronic
Data Room and remained in the Electronic Data Room at all times thereafter
through the Closing.
“Material Adverse Effect” means with respect to any Person, any change or effect
that, individually or in the aggregate with other such changes or effects, is
materially adverse to (a) the Business, results of operations, assets or
liabilities, financial condition, or properties of the Acquired Entities or the
Projects, in each case, taken as a whole, or (b) the ability of Seller to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or the ability of Seller to consummate the transactions contemplated
by the Investment Documents to which it is a party or perform its obligations
thereunder, each on a timely basis; provided, however, that none of the
following shall be or will be deemed to constitute and shall not be taken into
account in determining the occurrence of a Material Adverse Effect, to the
extent not having a disproportionate adverse effect on any Acquired Entity or
the Projects compared to other wind generation projects within the same regional
transmission organization (RTO): any change, event, effect or occurrence (or
changes, events, effects or occurrences taken together) resulting from (a) any
economic change generally affecting the international, national or regional
(i) electric generating industry or (ii) wholesale markets for electric power;
(b) any economic change in markets for commodities or supplies, including
electric power, as applicable, used in connection with the relevant Project
Company; (c) any act of God or change in general regulatory or political
conditions, including any engagements of hostilities, acts of war or terrorist
activities, or changes imposed by a Governmental Authority associated with
additional security; (d) any change in any Laws (including Environmental Laws)
adopted or approved by any Governmental Authority; (e) any change in the
financial,

10



--------------------------------------------------------------------------------



banking, or securities markets (including any suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange, American
Stock Exchange or Nasdaq Stock Market) or any change in the general national or
regional economic or financial conditions; (f) any actions to be taken pursuant
to or in accordance with this Agreement; or (g) the announcement or pendency of
the transactions contemplated hereby, including disputes or any fees or expenses
incurred in connection therewith or any labor union activities or disputes
(other than with respect to Seller and its affiliates).
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“O&M Agreement” means an O&M Agreement in substantially the form attached hereto
as Exhibit L.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Option Agreement” means an Option Agreement in substantially the form attached
hereto as Exhibit N.
“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.
“Original Purchaser Parent Guaranty” means that certain Guaranty, dated as of
the Effective Date, made by TerraForm Power for the benefit of Seller.
“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.
“PBII Title Company” has the meaning set forth in Section 7.02(p).
“PBII Title Policy” has the meaning set forth in Section 7.02(p).
“PBIII Base Case Model” means the financial model relating to the Prairie Breeze
III Project, agreed upon by the Parties in writing and posted to the Data Room
as of the Effective Date.
“PBIII Title Company” has the meaning set forth in Section 7.02(r).
“PBIII Title Policy” has the meaning set forth in Section 7.02(r).
“PBIII Wind Resource Report” has the meaning set forth in Section 2.05(e).
“PB Class B Holdings” has the meaning set forth in the Recitals.
“PB Expansion Class B Holdings” has the meaning set forth in the Recitals.

11



--------------------------------------------------------------------------------



“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Sections
412 and 430 of the Code or Section 302 of ERISA.
“Permit” means filings and registrations with, and licenses, permits, notices,
technical assistance letters, approvals, grants, easements, exemptions,
exceptions, variances and authorizations from, any Governmental Authority,
including as required by Environmental Laws.
“Permitted Encumbrances” means (a) obligations imposed under this Agreement,
(b) restrictions under applicable securities laws and (c) obligations imposed on
the members under the applicable Constitutive Documents.
“Permitted Liens” means, as to the assets of a Project Company, any of the
following: (i) workmen’s, repairmen’s, warehousemen’s and carriers’ Liens
(excluding mechanics’ and materialmen’s liens), arising in the ordinary course
of business that in each case are either (A) for amounts not due and payable or
(B) being contested in good faith through appropriate proceedings, and in each
case for which adequate reserves have been established in the applicable balance
sheet in accordance with GAAP, (ii) Liens for Taxes either not yet due and
payable or being contested in good faith through appropriate proceedings and for
which adequate reserves have been established in the applicable balance sheet in
accordance with GAAP, (iii) trade contracts or other obligations of a like
nature incurred in the ordinary course of business of a Project Company
(excluding contracts creating choate or inchoate workmen’s or mechanics’ Liens),
(iv) obligations or duties to any Governmental Authority arising in the ordinary
course of business (including under Permits held by a Project Company not
arising from the breach thereof), (v) defects, easements, rights of first
refusal, rights of way, restrictions, irregularities, encumbrances (other than
for borrowed money and judgment Liens) and similar clouds on title that either
(A) individually or in the aggregate, could not reasonably be expected to impair
the value or use by such Project Company of the Acquired Entity Real Property or
(B) are listed as exceptions as of the Effective Date in the Title Policies
(except with respect to the Title Policies related to the Rattlesnake Project,
the Prairie Breeze II Project and the Prairie Breeze III Project), (vi) Liens
incurred pursuant to Acquired Entity Contracts in the ordinary course of
business under the executory portions thereof and not arising from the breach
thereof which in all cases do not materially impair the value or use by such
Project Company of the Acquired Entity Real Property, (vii) as of the Closing,
Liens arising out of judgments or awards so long as an appeal or proceeding for
review is being contested in good faith by appropriate proceedings and for the
payment of which adequate reserves in accordance with GAAP, bonds or other
security have been provided or are fully covered by insurance and such Liens do
not involve any significant risk of sale, forfeiture or loss of any Acquired
Entity Real Property or material impairment to the use thereof by the Project
Company, (viii) any Liens pursuant to or permitted under the Financing
Documents, and (ix) any Liens pursuant to or permitted under the Tax Equity
LLCAs.
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.
“Prairie Breeze Project” has the meaning set forth on Exhibit A.

12



--------------------------------------------------------------------------------



“Prairie Breeze Project Company” has the meaning set forth on Annex 1.
“Prairie Breeze II Project” has the meaning set forth on Exhibit A.
“Prairie Breeze II Project Company” has the meaning set forth on Annex 1.
“Prairie Breeze III Project” has the meaning set forth on Exhibit A.
“Prairie Breeze III Project Company” has the meaning set forth on Annex 1.
“Pre-Calculation Date Tax Period” has the meaning set forth in Section 9.01(a).
“Production Estimate” has the meaning set forth in Section 2.05(e).
“Project(s)” means each of the projects described on Exhibit A.
“Project Companies” means the entities listed in Annex 7.
“Project Company Leases” has the meaning set forth in Section 3.05(b).
“Project Company Real Property” means all land, together with all buildings,
structures, improvements and fixtures of any Project Company and held pursuant
to a Lease described in Schedule 3.05(b)(i).
“Project Purchase Price” means the purchase price as set forth in Annex 9 with
respect to a Project, subject to Section 2.05(e) relating to the Prairie Breeze
III Project.
“PTCs” means the renewable energy production tax credits provided for pursuant
to Section 45 of the Code.
“Purchase Price” means the Initial Purchase Price plus the Subsequent Purchase
Price, each as adjusted.
“Purchase Price Allocation Schedule” has the meaning set forth in Section 9.02.
“Purchase Price Adjustment” means:
(a) for all Projects except for the Rattlesnake Project, the Prairie Breeze II
Project and the Prairie Breeze III Project: an amount, which may be a positive
or a negative number, equal to the sum of the Project Working Capital for all
Projects (except for the Rattlesnake Project, the Prairie Breeze II Project and
the Prairie Breeze III Project) in the aggregate as of the Calculation Date,
where:
(i)    “Project Working Capital” for a Project means the Unadjusted Project
Working Capital of such Project multiplied by the applicable

13



--------------------------------------------------------------------------------




Cash Allocation Percentage for such Project;
(ii)     “Unadjusted Project Working Capital” for a Project means an amount,
which may be positive or negative, equal to the following with respect to such
Project as of the Calculation Date, measured on a consolidated basis and
determined consistent with the Accounting Principles and in accordance with
Section 2.05:
1.    the sum of current assets consisting solely of (1) unrestricted cash (cash
available for distribution), (2) accounts receivable (excluding any network
receivables or reimbursements), (3) current prepayments (excluding any prepaid
warranty items) (and in the case of each of clauses (1) through (3), excluding,
for the avoidance of doubt, Reserve Accounts and accrued deferred capital
contributions), and (4) Insurance Proceeds, minus
2.    the sum of current liabilities consisting solely of (1) accounts payable
(including related party and intercompany payables, except for such intercompany
payables as of the Calculation Date which are fully satisfied at or prior to the
applicable Closing other than through application of assets or rights of another
Acquired Entity), (2) accrued property taxes, (3) accrued royalties, (4) accrued
interest and the portion of long-term debt as of the Calculation Date due and
payable on or before the Calculation Date, (5) any cash distributions to any
member (other than between Acquired Entities) made after the Calculation Date
(which distributions, for the avoidance of doubt, shall be deemed made for
purposes of this definition immediately prior to the Calculation Date), and (6)
other accrued liabilities (and in the case of each of clauses (1) through (6),
excluding, for the avoidance of doubt, accrued income taxes and risk management
liabilities).
(iii)      “Cash Allocation Percentage” with respect to each Project, means the
following, as applicable:
•
Bishop Hill                 90.10%

•
California Ridge         90.10%

•
Prairie Breeze             90.10%

(b) for the Rattlesnake Project, the Prairie Breeze II Project and the Prairie
Breeze III Project: an amount corresponding to any cash distributions to any
member (other than between Acquired Entities) made after the relevant
Calculation Date (which distributions, for the avoidance of doubt, shall be
deemed made for purposes of this definition immediately prior to the Calculation
Date).
“Purchaser” has the meaning set forth in the preamble of this Agreement, and
includes its successors and permitted assigns.
“Purchaser Approvals” has the meaning set forth in Section 4.05.

14



--------------------------------------------------------------------------------



“Purchaser Consents” has the meaning set forth in Section 4.03.
“Purchaser Indemnified Parties” means Purchaser, each of its Affiliates, each of
Purchaser’s and such Affiliates’ respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing.
“Purchaser Parent Guaranty” means the Original Purchaser Parent Guaranty or the
Replacement Purchaser Parent Guaranty, as applicable.
“Project Completion Accounts” means the accounts identified as completion
reserve account on Annex 15.
“Rattlesnake Project” has the meaning set forth on Exhibit A.
“Rattlesnake Project Company” has the meaning set forth on Annex 1.
“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment (including ambient air, surface water,
groundwater, and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, groundwater or property.
“Replacement Purchaser Parent Guaranty” has the meaning set forth in Section
13.10.
“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, Affiliates, counsel, agents, accountants,
advisers, engineers, and consultants.
“Reserve Accounts” means the accounts identified on Annex 15.
“RSW Class B Holdings” has the meaning set forth in the Recitals.
“RSW Title Company” has the meaning set forth in Section 7.01(p).
“RSW Title Policy” has the meaning set forth in Section 7.01(p).
“Sanctions” means any sanction administered or enforced by OFAC or the U.S.
Department of State.
“Section 1603 Grant” means any payment for specified energy property in lieu of
tax credits under Section 1603 of Division B of the American Recovery and
Reinvestment Act of 2009, P.L. 111-5, as amended, or any successor provision.
“Section 1603 Grant Guidance” means (a) Section 1603 of Division B of the
American Recovery and Reinvestment Act of 2009, P.L. 111-5, as amended, or any
successor provision, (b) the program guidance issued by the U.S. Treasury
Department entitled “Payment for Specified Energy Property in Lieu of Tax
Credits Under the American Recovery and Reinvestment Act of

15



--------------------------------------------------------------------------------



2009” dated July 2009 and revised March 2010 and April 2011, and any revision,
clarification, addition or supplement thereto, and (c) any other guidance
(including frequently asked questions and answers, instructions, regulations, or
terms and conditions) published or issued by the U.S. Treasury Department, the
Internal Revenue Service, or any other Governmental Authority concerning Section
1603 Grants.
“Securities Act” has the meaning set forth in Section 5.14.
“Seller” has the meaning set forth in the preamble of this Agreement, and
includes its respective successors and assigns.
“Seller Approvals” has the meaning set forth in Section 3.09.
“Seller Consents” has the meaning set forth in Section 3.06.
“Seller Indemnified Parties” means Seller, each of its Affiliates, each of
Seller’s and such Affiliate’s respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing.
“Straddle Period” has the meaning set forth in Section 9.01(b).
“Subsequent Acquired Interests” means ninety and one tenth percent (90.1%) of
the equity interests in PB Expansion Class B Holdings.
“Subsequent Calculation Date” means, (i) with respect to the Prairie Breeze II
Project, the final funding date for the tax equity provider pursuant to the Tax
Equity Documents to be entered into related to the Prairie Breeze II Project and
(ii) with respect to the Prairie Breeze III Project, the final funding date for
the tax equity provider pursuant to in the Tax Equity Documents related to the
Prairie Breeze III Project.
“Subsequent Closing” has the meaning set forth in Section 2.04(b).
“Subsequent Closing Date” means the date on which a Subsequent Closing occurs.
“Subsequent Closing Update Period” has the meaning set forth in Section 5.08(b).
“Subsequent Purchase Price” means an amount equal to the sum of the Project
Purchase Price with respect to each Project to be sold at such Subsequent
Closing.
“Subsequent Termination Date” has the meaning set forth in Section 12.01(b).
“Support and Affiliate Obligations” means any and all obligations relating to
guaranties, letters of credit, bonds, indemnities, other credit assurances of a
comparable nature (including cash posted as credit support) made or issued by or
on behalf of Seller or any of its Affiliates (other than the Acquired Entities)
for the benefit of an Acquired Entity, in each case, as listed and described on
Annex 10.

16



--------------------------------------------------------------------------------



“Tax” or “Taxes” means all taxes, including all charges, fees, duties, levies or
other assessments in the nature of taxes, imposed by any federal, state, local
or foreign governmental authority, including income, gross receipts, excise,
property, sales, gain, use, license, custom duty, unemployment, inheritance,
corporation, capital stock, transfer, franchise, payroll, withholding, social
security, minimum estimated, profit, gift, severance, value added, disability,
premium, recapture, credit, occupation, service, leasing, employment, stamp,
goods and services, ad valorem, utility, utility users and other taxes, and
shall include interest, penalties or additions attributable thereto or
attributable to any failure to comply with any requirement regarding Tax
Returns.
“Tax Equity Document” means the Tax Equity LLCAs and the ECCAs.
“Tax Equity LLCAs” means, as the context requires, the limited liability company
agreements listed in Annex 11.
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with any Taxing Authority, including any such document prepared on a
consolidated, combined or unitary basis and also including any schedule or
attachment thereto, and including any amendment thereof.
“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.
“TerraForm Power” means TerraForm Power, LLC, a Delaware limited liability
company.
“Termination Date” has the meaning set forth in Section 12.01(a)(ii).
“Transition Services Agreement” means that certain Transition Services Agreement
to be entered into between Invenergy Services and Purchaser in substantially the
form attached hereto as Exhibit J.
“Title Policies” has the meaning set forth in Section 3.05(b).
“Transfer Taxes” has the meaning set forth in Section 9.01(d).
“Undisputed Portion of the Purchase Price Adjustment” has the meaning set forth
in Section 2.05(d)(ii).
“Updated Information” has the meaning set forth in Section 5.08(a).
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“1603 Claims” means the claims set forth in Annex 2.
1.02    Interpretation.

17



--------------------------------------------------------------------------------



(a)    Unless the context of this Agreement otherwise requires, (i)  words of
any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby”, “hereunder” and derivative or similar words refer
to this entire Agreement, (iv) the terms “Article” or “Section” refer to the
specified Article or Section of this Agreement and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and the
Disclosure Schedules attached to this Agreement, each of which is made a part of
this Agreement for all purposes, (v) the words “include” and “including” are not
words of limitation and shall be deemed to be followed by the words “without
limitation,” (vi) the use of the word “or” to connect two or more phrases shall
be construed as inclusive of all such phrases (e.g., “A or B” means “A or B, or
both”) and (vii) references to Persons include their respective successors and
permitted assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities.
(b)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(c)    Any date specified for action that is not a Business Day shall mean the
first Business Day after such date.
(d)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under generally accepted accounting principles
applicable in the United States, as in effect on the date of determination in
accordance with this Agreement, and consistently applied (“GAAP”).
(e)    Unless the context otherwise requires, a reference to any agreement,
instrument, document or Law includes any amendment, modification or successor
thereto.
(f)    In the event of a conflict between this Agreement and any Annex, Exhibit,
or Schedules hereto, this Agreement shall control.
(g)    The Article and Section headings have been used solely for convenience,
and are not intended to describe, interpret, define or limit the scope of this
Agreement.
(h)    Conflicts or discrepancies, errors, or omissions in this Agreement or the
various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.
(i)    A reference to any Contract is to that Contract as amended, novated,
supplemented or replaced from time to time.
(j)    All references in this Agreement to “dollars” or “$” shall, in each case,
be deemed to refer to United States currency unless otherwise specifically
provided.
(k)    The phrase “to the extent” means “the degree by which” and not “if.”

18



--------------------------------------------------------------------------------



(l)    Any reference in this Agreement to “the date of this Agreement” refers to
the date specified in the first paragraph of this Agreement.
ARTICLE 2
SALE OF MEMBERSHIP INTERESTS AND CLOSING
2.01    Purchase and Sale.
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, all of Seller’s right, title and interest in and to (i) the Initial
Acquired Interests at the Initial Closing free and clear of all Liens other than
Permitted Encumbrances, and (ii) the Subsequent Acquired Interests at the
Subsequent Closing free and clear of all Liens other than Permitted Encumbrances
in each case on the terms and subject to the conditions set forth in this
Agreement.
2.02    Payment of Purchase Price.
Upon the terms and subject to the conditions hereinafter set forth, Purchaser
shall pay to Seller the following:
(a)    an amount equal to Initial Purchase Price, plus or minus, as the case may
be, the Purchase Price Adjustment applicable to the Acquired Entities acquired
at the Initial Closing, in consideration of the delivery by Seller of the
Initial Acquired Interests; and
(b)    an amount equal to the Subsequent Purchase Price, plus or minus, as the
case, may be the Purchase Price Adjustment applicable to the Acquired Entities
acquired at the Subsequent Closing, in consideration of the delivery by Seller
of the Subsequent Acquired Interests.
2.03    Actions on the Effective Date.
On the Effective Date, the following shall occur:
(a)    the Seller and the Purchaser shall execute and deliver this Agreement;
and
(b)    the Purchaser’s parent company shall execute and deliver to Seller the
Purchaser Parent Guaranty.
2.04    Closing.
(a)    Initial Closing: The closing of the transactions described in
Section 2.01(i) (the “Initial Closing”) will take place at the offices of
Winston & Strawn LLP, counsel to Seller, at 35 West Wacker Drive, Chicago,
Illinois 60601, or at such other place as the Parties mutually agree, at 10:00
A.M. local time three (3) Business Days after the fulfillment or waiver of the
conditions set forth in ARTICLE 7 and ARTICLE 8, or any other date mutually
agreed upon by the Purchaser and the Seller. The effective time of Initial
Closing shall be at 11:59:59 P.M. EST on the Initial Closing Date.

19



--------------------------------------------------------------------------------



(b)    Subsequent Closing: The closing of the transactions described in
Section 2.01(ii) (the “Subsequent Closing”) will take place at the offices of
Winston & Strawn LLP, counsel to Seller, at 35 West Wacker Drive, Chicago,
Illinois 60601, or at such other place as the Parties mutually agree, at 10:00
A.M. local time three (3) Business Days after the fulfillment or waiver of the
conditions set forth in ARTICLE 7 and ARTICLE 8, or any other date mutually
agreed upon by the Purchaser and the Seller. The effective time of Subsequent
Closing shall be at 11:59:59 P.M. EST on the Subsequent Closing Date.
(c)    At the Initial Closing, the following shall occur:
(i)    Purchaser shall pay to the Seller, an amount equal to the Initial
Purchase Price, plus or minus, as the case may be, the Purchase Price Adjustment
applicable to the Acquired Entities acquired at the Initial Closing, by wire
transfer of immediately available funds to Seller’s account as provided on
Exhibit C;
(ii)    Seller shall use commercially reasonable efforts to transfer the Reserve
Accounts and other Bank Accounts (including all cash therein) of the Acquired
Entities acquired at the Initial Closing to the Purchaser at the Initial Closing
or as soon as possible thereafter or, if it is determined at or prior to the
Initial Closing that such transfer is not possible at the Initial Closing or
within a reasonable period of time thereafter, shall cause the amounts in the
Reserve Accounts and other Bank Accounts to be released to the Purchaser at the
Initial Closing or as soon as possible thereafter. Notwithstanding the
foregoing, if the Seller is unable to transfer the Reserve Accounts and other
Bank Accounts (including all cash therein) or release the amounts therein to
Purchaser by the date that is ninety (90) days following Closing, then Seller
shall pay to Purchaser, within five (5) Business Days thereafter, an amount
equal to the amounts in the Reserve Accounts and other Bank Accounts and upon
such payment Purchaser shall have no further right to the Reserve Accounts and
other Bank Accounts or the cash therein and as and when such funds are released,
Purchaser shall direct such funds to be paid to Seller; and
(iii)    The Parties shall deliver, or cause to be delivered, to the other
Parties the certificates and other deliverables pursuant to Section 7.01 and
Section 8.01.
(d)    At a Subsequent Closing, the following shall occur:
(i)    Purchaser shall pay to the Seller, an amount equal to the Subsequent
Purchase Price, plus or minus, as the case may be, the Purchase Price Adjustment
applicable to the Acquired Entities acquired at the Subsequent Closing, by wire
transfer of immediately available funds to Seller’s account as provided on
Exhibit C;
(ii)    Seller shall use commercially reasonable efforts to transfer the Reserve
Accounts and other Bank Accounts (including all cash therein) of the Acquired
Entities acquired at the Subsequent Closing to the Purchaser at the Subsequent
Closing or as soon as possible thereafter or, if it is determined at or prior to
the Subsequent Closing that such transfer is not possible at the Subsequent
Closing or within a reasonable period of time thereafter, shall cause the
amounts in the Reserve Accounts and other Bank Accounts to be released to the
Purchaser at the Subsequent Closing or as soon as possible thereafter.
Notwithstanding the foregoing, if the Seller is unable to

20



--------------------------------------------------------------------------------



transfer the Reserve Accounts and other Bank Accounts (including all cash
therein) or release the amounts therein to Purchaser by the date that is ninety
(90) days following Closing, then Seller shall pay to Purchaser, within five (5)
Business Days thereafter, an amount equal to the amounts in the Reserve Accounts
and other Bank Accounts and upon such payment Purchaser shall have no further
right to the Reserve Accounts and other Bank Accounts or the cash therein and as
and when such funds are released, Purchaser shall direct such funds to be paid
to Seller; and
(iii)    The Parties shall deliver, or cause to be delivered, to the other
Parties the certificates and other deliverables pursuant to Section 7.02 and
Section 8.02.
2.05    Purchase Price Adjustment.
(a)    Estimated Closing Date Adjustment. Within forty-five (45) days following
the Calculation Date, and in any event at least (10) Business Days prior to each
Closing Date, the Seller shall deliver or cause to be delivered a balance sheet
of the relevant Acquired Entities as of the Calculation Date prepared
consistently with the Accounting Principles (the “Calculation Date Balance
Sheet”) and a good faith calculation of the Purchase Price Adjustment as of the
applicable Calculation Date (the “Calculation” and, collectively with the
Calculation Date Balance Sheet, the “Calculation Date Statement”), with all
supporting work papers and other documents as are reasonably required for an
understanding of the Purchase Price Adjustment. The Calculation Date Balance
Sheet shall be prepared in accordance with the Accounting Principles.
(b)    Objection. Purchaser will be entitled to object to the content of the
Calculation Date Statement by delivering a written notice of objection to Seller
on or before the 15th day following the date on which Purchaser will have
received the Calculation Date Statement. Any such objections by Purchaser will
be settled as follows: (i)  Purchaser and Seller will meet to try to resolve
Purchaser’s objections by mutual written agreement; and (ii) if they are unable
to resolve Purchaser’s objections by mutual written agreement within a period of
15 days following Purchaser’s written notice of objection, then each of
Purchaser and Seller will be entitled to submit matters that remain in dispute
to the Independent Accounting Expert, who shall resolve these disagreements in
accordance with the Accounting Principles and the provisions of this Agreement.
Purchaser and Seller shall, and shall cause their respective financial advisors
to make available to the Independent Accounting Expert all relevant information
as may be necessary for the purposes of resolving such disagreements provided
that each Party and its advisors (including accountants) shall have executed all
release letters reasonably requested in connection with the provision of any
such information. Each of Purchaser and Seller shall be given a reasonable
opportunity to present its position to the Independent Accounting Expert.
(c)    Independent Accounting Expert. The Independent Accounting Expert shall be
required to render its decision in writing as expeditiously as possible and
shall be requested, in any event, to render its decision within sixty (60)
calendar days from the date on which the disagreements are submitted to the
Independent Accounting Expert. The Independent Accounting Expert shall consider
only those items that were identified by Purchaser and Seller as being in
dispute and shall, in each case, assign a value to each such item that is equal
to or in the range between (but not above or below) the values asserted by
Purchaser and Seller. The Parties will cooperate with each other and the
Independent Accounting Expert regarding the resolution of

21



--------------------------------------------------------------------------------



disputed items, such cooperation to include reasonable access to books, records,
facilities and personnel. Each of Purchaser, on the one hand, and Seller, on the
other hand, shall be responsible for the payment of one half of the fees and
expenses of the Independent Accounting Expert. The resolution of disputed items
by the Independent Accounting Expert shall constitute an arbitral award that is
final, binding and non-appealable and upon which a judgment may be entered by a
court having jurisdiction thereover. This provision shall constitute the
exclusive remedy of the Parties with respect to determination of the Calculation
Date Statement, including the Purchase Price Adjustment.
(d)    Final Determination Date. The Parties agree that the Calculation Date
Statement (as it may be modified, as applicable, by the mutual written agreement
of Purchaser and Seller or by any final decision rendered by the Independent
Accounting Expert under this Section 2.05(d) will become final and binding upon
the Parties on the first of the following dates to occur (the “Final
Determination Date”): (i) on the 15th day following the date of Purchaser’s
receipt of the Calculation Date Statement, if Purchaser does not deliver a
written notice of objection to Seller on or before such date; (ii) on the date
of the settlement of all of Purchaser’s objections by mutual written agreement
of Purchaser and Seller; or (iii) on the date on which Purchaser and Seller
receive a written copy of the final decision rendered by the Independent
Accounting Expert under Section 2.05(c). The Parties agree that:
(i)    if the Final Determination Date occurs prior to the applicable Closing
Date, the amount payable by Purchaser at the applicable Closing pursuant to
Section 2.04(c)(i) or 2.04(d)(i), as applicable, shall be the amount equal to
the Initial Purchase Price or Subsequent Purchase Price, as applicable,
increased or decreased by the applicable Purchase Price Adjustment (depending on
whether such Purchase Price Adjustment is a positive or negative number)
confirmed in the final and binding Calculation Date Statement, and
(ii)    if the Final Determination Date does not occur before the applicable
Closing Date, (1) the amount payable by Purchaser at the applicable Closing
pursuant to Section 2.04(c)(i) or 2.04(d)(i), as applicable, shall be the amount
equal to the Initial Purchase Price or Subsequent Purchase Price, as applicable,
increased or decreased by the portion, if any, of the Purchase Price Adjustment
(depending on whether such Purchase Price Adjustment is a positive or negative
number) that is not subject to an objection of Purchaser in accordance with
Section 2.05(b) (the “Undisputed Portion of the Purchase Price Adjustment”), and
(2) (x) if the difference between the total Purchase Price Adjustment confirmed
in the final and binding Calculation Date Statement and the Undisputed Portion
of the Purchase Price Adjustment is a positive number, Purchaser shall pay such
difference to Seller within ten Business Days from the Final Determination Date
by wire transfer of immediately available funds to Seller’s account as provided
on Exhibit C, or (y) if the difference between the total Purchase Price
Adjustment confirmed in the final and binding Calculation Date Statement and the
Undisputed Portion of the Purchase Price Adjustment is a negative number, Seller
shall pay such difference to Purchaser within ten Business Days from the Final
Determination Date by wire transfer of immediately available funds to
Purchaser’s account confirmed in writing to Seller. For greater certainty, any
payment made under Section 2.05(d)(ii)(2)(x) will be deemed to be an increase to
the Purchase Price for Tax and all other purposes and

22



--------------------------------------------------------------------------------



any payment made under Section 2.05(d)(ii)(2)(y) will be deemed to be a decrease
to the Purchase Price for Tax and all other purposes.
(e)    Prairie Breeze III Production Adjustment.   No later than 45 days after
the Effective Date, Seller shall deliver to Purchaser a preconstruction wind
report for the Prairie Breeze III Project prepared by DNVGL which will set forth
the projected P50 wind production for such project (the “Production Estimate”
and the “PBIII Wind Resource Report” respectively). Upon receipt of the PBIII
Wind Resource Report:
1.    Purchaser may elect to have the PBIII Wind Resource Report reviewed by AWS
Truepower or such other experienced third party independent engineer reasonably
acceptable to Seller (the “IE”).
i.
If the Production Estimate determined by the IE based on its review is less than
three and a half percent (3.5%) above or below the Production Estimate set forth
in the PBIII Wind Resource Report, then the Project Purchase Price for the
Prairie Breeze III Project shall be adjusted as set forth in Schedule 2.05(e)
using the Production Estimate set forth in the PBIII Wind Resource Report; and

ii.
If the Production Estimate determined by the IE based on its review is more than
three and a half percent (3.5%) above or below the Production Estimate set forth
in the PBIII Wind Resource Report, then Purchaser and Seller shall promptly
confer in good faith to agree on a mutually acceptable Production Estimate to be
used for purposes of adjusting the Purchase Price for the Prairie Breeze III
Project as set forth in Schedule 2.05(e).

2.    If Purchaser does not elect to retain an IE, then the Project Purchase
Price for the Prairie Breeze III Project shall be adjusted by re-running the
PBIII Base Case Model using the Production Estimate set forth in the PBIII Wind
Resource Report and applying the same unlevered equity discount rate.
2.06    Withholding Rights.
No later than three (3) days prior to each of the Initial Closing Date and the
Subsequent Closing Date, Purchaser shall deliver to the Seller a schedule of any
amounts that Purchaser proposes to deduct and withhold with respect to the
making of any payment under the Code or any applicable provision of state, local
or foreign Tax Law. To the extent that the Seller and Purchaser agree in writing
to such proposed withholding, then notwithstanding anything in this Agreement to
the contrary, Purchaser shall be entitled to withhold and deduct from the
consideration otherwise payable pursuant to this Agreement such amounts, and to
the extent that amounts are so withheld and paid over to the appropriate Tax
authority, such amounts shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding were made.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

23



--------------------------------------------------------------------------------



Seller hereby represents and warrants to Purchaser as of the date hereof (unless
specifically stated otherwise), as follows:
3.01    Existence; Corporate Power.
Seller is a limited liability company duly formed, validly existing and in good
standing under the Laws of the State of Delaware and in each other jurisdiction
in which the ownership or leasing of its assets or the conduct of its business
requires such qualification. Seller has all requisite power and authority to own
and operate its properties and to carry on its business as now conducted, and to
execute and deliver this Agreement and any other agreements to be executed and
delivered by Seller hereunder, and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby,
including to own, hold, sell and transfer the Acquired Interests.
3.02    Authority.
All limited liability company actions or proceedings necessary to authorize the
execution and delivery by Seller of this Agreement and any other Investment
Documents to which Seller is a party and the performance by Seller of its
obligations hereunder and thereunder, have been duly and validly taken. This
Agreement and the other Investment Documents to which Seller is a party have
been duly and validly executed and delivered by Seller and constitutes the valid
and binding obligation of Seller, enforceable against Seller, in accordance with
their respective terms, except as such terms may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of
equity, whether considered in a proceeding in equity or at law.
3.03    Reserved.
3.04    Capital of the Acquired Entities.
(a)As of the Effective Date, Invenergy US owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
each of BH Class B Holdings, Invenergy Wind Development Holdings LLC and IPB
Holdings free and clear of all Liens other than Permitted Encumbrances. Such
membership interests constitute one hundred percent (100%) of the issued and
outstanding membership interests in each of BH Class B Holdings, Invenergy Wind
Development Holdings LLC and IPB Holdings. Such Acquired Interests have been
duly authorized and issued in compliance with all applicable Laws and agreements
of the applicable Acquired Entity.
(b)As of the Effective Date, BH Class B Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the Class B membership
interests in Bishop Hill Holdings LLC free and clear of all Liens other than
Permitted Encumbrances. Such membership interests constitute one hundred percent
(100%) of the issued and outstanding Class B membership interests in Bishop Hill
Holdings LLC. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.

24



--------------------------------------------------------------------------------



(c)As of the Effective Date and as of the Initial Closing Date, Bishop Hill
Holdings LLC owns, holds of record, is the beneficial owner of, has good and
valid title to, and has full power and authority to convey, one hundred percent
(100%) of the membership interests in Bishop Hill Project Company free and clear
of all Liens other than Permitted Encumbrances. Such membership interests
constitute one hundred percent (100%) of the issued and outstanding membership
interests in Bishop Hill Project Company. Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
(d)As of the Effective Date, Invenergy Wind Development Holdings LLC owns, holds
of record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in Invenergy Wind Operational Holdings LLC free and clear of all Liens
other than Permitted Encumbrances. Such membership interests constitute one
hundred percent (100%) of the issued and outstanding membership interests in
Invenergy Wind Operational Holdings LLC. Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
(e)As of the Effective Date, Invenergy Wind Operational Holdings LLC owns, holds
of record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in CR Class B Holdings free and clear of all Liens other than
Permitted Encumbrances. Such membership interests constitute one hundred percent
(100%) of the issued and outstanding membership interests in CR Class B
Holdings. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(f)As of the Effective Date, CR Class B Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the Class B membership
interests in California Ridge Holdings LLC free and clear of all Liens other
than Permitted Encumbrances. Such membership interests constitute one hundred
percent (100%) of the issued and outstanding Class B membership interests in
California Ridge Holdings LLC. Such Acquired Interests have been duly authorized
and issued in compliance with all applicable Laws and agreements of the
applicable Acquired Entity.
(g)As of the Effective Date and as of the Initial Closing Date, California Ridge
Holdings LLC owns, holds of record, is the beneficial owner of, has good and
valid title to, and has full power and authority to convey, one hundred percent
(100%) of the membership interests in California Ridge Project Company free and
clear of all Liens other than Permitted Encumbrances. Such membership interests
constitute one hundred percent (100%) of the issued and outstanding membership
interests in California Ridge Project Company. Such Acquired Interests have been
duly authorized and issued in compliance with all applicable Laws and agreements
of the applicable Acquired Entity.
(h)As of the Effective Date, IPB Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
PB Class B Holdings free and clear of all Liens other

25



--------------------------------------------------------------------------------



than Permitted Encumbrances. Such membership interests constitute one hundred
percent (100%) of the issued and outstanding membership interests in PB Class B
Holdings. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(i)As of the Effective Date, PB Class B Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, ninety-nine percent (99%) of the Class B membership
interests in Prairie Breeze Holdings LLC free and clear of all Liens other than
Permitted Encumbrances. The Acquired Interests have been duly authorized and
issued in compliance with all applicable Laws and agreements of the applicable
Acquired Entity.
(j)As of the Initial Closing Date, PB Class B Holdings owns, holds of record, is
the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the Class B membership
interests in Prairie Breeze Holdings LLC free and clear of all Liens other than
Permitted Encumbrances. As of the Initial Closing Date, such membership
interests constitute one hundred percent (100%) of the issued and outstanding
membership interests in Prairie Breeze Holdings LLC. The Acquired Interests have
been duly authorized and issued in compliance with all applicable Laws and
agreements of the applicable Acquired Entity.
(k)As of the Effective Date and the Initial Closing Date, Prairie Breeze
Holdings LLC owns, holds of record, is the beneficial owner of, has good and
valid title to, and has full power and authority to convey, one hundred percent
(100%) of the membership interests in Prairie Breeze Project Company free and
clear of all Liens other than Permitted Encumbrances. Such membership interests
constitute one hundred percent (100%) of the issued and outstanding membership
interests in Prairie Breeze Project Company. Such Acquired Interests have been
duly authorized and issued in compliance with all applicable Laws and agreements
of the applicable Acquired Entity.
(l)As of the Effective Date and the Initial Closing Date, Seller owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in RSW Class B Holdings free and clear of all Liens other than
Permitted Encumbrances. Such membership interests constitute one hundred percent
(100%) of the issued and outstanding membership interests in RSW Class B
Holdings. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(m)As of the Effective Date, RSW Class B Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
Rattlesnake Wind I Holdings LLC free and clear of all Liens other than Permitted
Encumbrances. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in Rattlesnake Wind I Holdings
LLC. Such Acquired Interests have been duly authorized and issued in compliance
with all applicable Laws and agreements of the applicable Acquired Entity.

26



--------------------------------------------------------------------------------



(n)As of the Effective Date and the Initial Closing Date, Rattlesnake Wind I
Holdings LLC owns, holds of record, is the beneficial owner of, has good and
valid title to, and has full power and authority to convey, one hundred percent
(100%) of the membership interests in Rattlesnake Project Company free and clear
of all Liens other than Permitted Encumbrances. Such membership interests
constitute one hundred percent (100%) of the issued and outstanding membership
interests in Rattlesnake Project Company. Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
(o)As of the Effective Date and the Subsequent Closing Date, Seller owns, holds
of record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in PB Expansion Class B Holdings free and clear of all Liens other
than Permitted Encumbrances. Such membership interests constitute one hundred
percent (100%) of the issued and outstanding membership interests in PB
Expansion Class B Holdings. Such Acquired Interests have been duly authorized
and issued in compliance with all applicable Laws and agreements of the
applicable Acquired Entity.
(p)As of the Effective Date, PB Expansion Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in Prairie Breeze Expansion Holdings LLC free and clear of all Liens
other than Permitted Encumbrances. Such membership interests constitute one
hundred percent (100%) of the issued and outstanding membership interests in
Prairie Breeze Expansion Holdings LLC. Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
(q)As of the Effective Date, Seller owns, holds of record, is the beneficial
owner of, has good and valid title to, and has full power and authority to
convey, one hundred percent (100%) of the membership interests in Prairie Breeze
II Project Company free and clear of all Liens other than Permitted
Encumbrances. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in Prairie Breeze II Project
Company. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(r)As of the Effective Date, Seller owns, holds of record, is the beneficial
owner of, has good and valid title to, and has full power and authority to
convey, one hundred percent (100%) of the membership interests in Prairie Breeze
III Project Company free and clear of all Liens other than Permitted
Encumbrances. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in Prairie Breeze III Project
Company. Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(s)As of the Initial Closing Date, Seller owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
each of BH Class B Holdings, CR Class B Holdings, IPB Holdings, and RSW Class B
Holdings free and clear of all Liens other than Permitted Encumbrances. Such
interests constitute one hundred percent (100%) of the issued and outstanding

27



--------------------------------------------------------------------------------



membership interests in each of BH Class B Holdings, CR Class B Holdings, IPB
Holdings and RSW Class B Holdings. Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
(t)As of the Initial Closing Date, BH Class B Holdings owns, holds of record, is
the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
Bishop Hill Holdings LLC free and clear of all Liens other than Permitted
Encumbrances. As of the Initial Closing Date, such membership interests comprise
one hundred percent (100%) of the issued and outstanding membership interests in
Bishop Hill Holdings LLC and have been duly authorized and issued in compliance
with all applicable Laws and agreements of the applicable Acquired Entity.
(u)As of the Initial Closing Date, CR Class B Holdings owns, holds of record, is
the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
California Ridge Holdings LLC free and clear of all Liens other than Permitted
Encumbrances. As of the Initial Closing Date, such membership interests comprise
one hundred percent (100%) of the issued and outstanding membership interests in
California Ridge Holdings LLC and have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.
(v)As of the Initial Closing Date, IPB Holdings owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
PB Class B Holdings free and clear of all Liens other than Permitted
Encumbrances. Such membership interests comprise one hundred percent (100%) of
the issued and outstanding membership interests in PB Class B Holdings and have
been duly authorized and issued in compliance with all applicable Laws and
agreements of the applicable Acquired Entity.
(w)As of the Initial Closing Date, RSW Class B Holdings owns, holds of record,
is the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the Class B membership
interesst in Rattlesnake Wind I Holdings LLC free and clear of all Liens other
than Permitted Encumbrances. Such Class B membership interests comprise one
hundred percent (100%) of the issued and outstanding Class B membership
interests in Rattlesnake Wind I Holdings LLC and have been duly authorized and
issued in compliance with all applicable Laws and the Tax Equity LLCA of
Rattlesnake Wind I Holdings LLC.
(x)As of the applicable Subsequent Closing Date, PB Expansion Class B Holdings
owns, holds of record, is the beneficial owner of, has good and valid title to,
and has full power and authority to convey, one hundred percent (100%) of the
Class B membership interests in Prairie Breeze Expansion Holdings LLC free and
clear of all Liens other than Permitted Encumbrances. As of the applicable
Subsequent Closing Date, the Class B membership interests comprise one hundred
percent (100%) of the issued and outstanding Class B membership interests in
Prairie Breeze Expansion Holdings LLC and will have been duly authorized and
issued in compliance with all applicable Laws and the Tax Equity LLCA of Prairie
Breeze Expansion Holdings LLC. As of the applicable Subsequent Closing Date,
Prairie Breeze Expansion Holdings LLC owns,

28



--------------------------------------------------------------------------------



holds of record, is the beneficial owner of, has good and valid title to, and
has full power and authority to convey, (i) one hundred percent (100%) of the
membership interests in Prairie Breeze II Project Company free and clear of all
Liens other than Permitted Encumbrances and (ii) one hundred percent (100%) of
the membership interests in Prairie Breeze III Project Company free and clear of
all Liens other than Permitted Encumbrances. As of the applicable Subsequent
Closing Date, such membership interests comprise one hundred (100%) of the
issued and outstanding membership interests in Prairie Breeze II Project Company
and Prairie Breeze III Project Company and have been duly authorized and issued
in compliance with all applicable Law and agreements of the applicable Acquired
Entity.
(y)Each other Acquired Entity (other than BH Class B Holdings, CR Class B
Holdings, IPB Holdings, RSW Class B Holdings, PB Expansion Class B Holdings and
Prairie Breeze Expansion Holdings LLC) owns, holds of record and is the
beneficial owner of good and valid title to the equity interests set forth on
Schedule 3.04(w), free and clear of all Liens other than Permitted Encumbrances.
Such equity interests have been duly authorized and issued in compliance with
all applicable Laws and agreements applicable to the respective Acquired Entity.
(z)Except as set forth in Schedule 3.04(x) and the applicable Constitutive
Documents, there are no existing options, warrants, profit interests, rights
(including conversion or preemptive rights) to acquire interests, shares, stock
or other securities in the capital of the Acquired Entities, no securities or
instruments convertible into or exchangeable for interests, shares, stock or
other securities in the capital of the Acquired Entities and no contract,
agreement or commitment to issue any such options, warrants, other rights,
interests, securities or instruments, and no Person has any right of first
refusal, pre-emptive right, subscription right or similar right to acquire or
subscribe for any interests, shares, stock or other securities in the capital of
the Acquired Entities or any such options, warrants, other rights, interests,
securities or instruments. No Acquired Entity is subject to any contract or
other agreement with respect to voting rights. Neither Seller nor any of the
Acquired Entities has violated in any material respect any applicable federal or
state securities laws in connection with the offer, sale or issuance of any of
its ownership interests.
3.05    Personal and Real Property.
(a)    Other than as described in Schedule 3.05(a), the Project Companies own no
real property.
(b)    Schedule 3.05(b)(i) sets forth all Leases of the Project Companies
(collectively, the “Project Company Leases”), and includes (i) the title of each
Project Company Lease, (ii) the original parties to each Project Company Lease,
and (iii) all amendments with respect to each Project Company Lease. The
interests of the Project Companies in all Project Company Leases set forth in
Schedule 3.05(b)(i) are insured under the existing owner’s title insurance
policy or policies for the Project set forth on Schedule 3.05(b)(ii) (“Title
Policies”).
(c)    Except for Permitted Liens, the Project Companies have (x) good and
marketable title to or valid leasehold interest in all Acquired Entity Real
Property subject to the terms and conditions of the Project Company Leases and
(y) good and valid title to, or a valid leasehold in, all of its tangible
personal property and assets, free and clear of all Liens; provided,

29



--------------------------------------------------------------------------------



however, that with respect to this representation given as of the Effective Date
as applied to the Rattlesnake Project, the Prairie Breeze II Project and the
Prairie Breeze III Project, respectively, such Projects remain under
construction and inchoate mechanics’ liens exist which will be removed as a Lien
prior to the Initial Closing Date (with respect to the Rattlesnake Project) and
the Subsequent Closing Date (with respect to the Prairie Breeze II Project and
the Prairie Breeze III Project).
(d)    With respect to the Acquired Entity Real Property it leases or on which
it was granted servitudes or superficies pursuant to the Project Company Leases,
each Project Company has the right to, and does, enjoy peaceful and undisturbed
nonexclusive possession under all Project Company Leases, servitudes or
superficies under which it is leasing or occupying property in accordance with
the terms and conditions of the relevant Project Company Lease, servitude or
superficies and subject to the Permitted Liens. Seller has Made Available to
Purchaser copies of all Project Company Leases. All rents, royalties and other
payments under the Project Company Leases have been paid in full to the extent
due. No fees, payments or other assessments are due and owing with respect to
any Acquired Entity Real Property owned by a Project Company.
(e)    Except as set forth in Schedule 3.05(e), each of the Project Company
Leases (i) has been duly authorized, executed and delivered by the relevant
Project Company and, to the Knowledge of Seller, any other party thereto;
(ii) constitutes a valid and binding obligation of the relevant Project Company
and, to the Knowledge of Seller, any other party thereto and is enforceable
against the relevant Project Company and, to the Knowledge of Seller, any other
party thereto in accordance with its terms and (iii) is the complete agreement
between the respective parties and unamended (other than as disclosed on
Schedule 3.05(b)(i). None of the Seller or the Project Companies, or to the
Seller’s Knowledge, any other party thereto (x) is in breach of or default under
a Project Company Lease, (y) has received any written notice of default,
termination or suspension of any Project Company Lease, and to the Knowledge of
Seller no action is being taken by any Person to terminate or suspend any
Project Company Lease. The Project Company Leases represent the only agreements
with respect to the Project Company Real Property.
(f)    With respect to each Project (except for the Prairie Breeze II Project
and the Prairie Breeze III Project) and as of the Subsequent Closing Date with
respect to the Prairie Breeze II Project and the Prairie Breeze III Project, the
materials, equipment, the Acquired Entity Real Property and the Project Company
Leases are all collectively sufficient to enable each Project to be located,
operated and maintained on their applicable Acquired Entity Real Property in
accordance with and as contemplated by the Acquired Entity Contracts and the
Project Company Leases and provide adequate ingress and egress for any
reasonable purpose in connection with the operation and maintenance of each
Project under the relevant Project Company Leases.
(g)    The equipment and other tangible personal property owned or leased by the
Acquired Entities is (i) reasonably adequate for the conduct of the business of
the Acquired Entities as currently conducted, and (ii) in good operating
condition, regularly and properly maintained, subject to normal wear and tear
and have been maintained in accordance with prudent industry practices in all
material respects. Except as set forth in Schedule 3.05(g), no asset of any
Acquired Entity is subject to any right of first refusal, duty of first offer,
purchase option or any similar right.
3.06    No Consent.

30



--------------------------------------------------------------------------------



Except as set forth on Schedule 3.06 (the “Seller Consents”) and except with
respect to Governmental Approvals, which are governed exclusively by Section
3.09, the execution, delivery and performance by Seller of this Agreement and
any other Investment Document and the consummation of the transactions
contemplated hereunder and thereunder do not require Seller or the Acquired
Entities to obtain any consent, approval or action, make any filing of or give
any notice to any Person to execute, deliver or perform any of the Investment
Documents or to consummate the transactions contemplated thereby.
3.07    Compliance with Laws.
Except with respect to Environmental Law which are governed exclusively by
Section 3.19, and except as set forth on Schedule 3.07(i), the Seller, in its
ownership and operation of the Acquired Entities, is in compliance in all
material respects with all applicable Laws. Except as set forth on Schedule
3.07(ii), each Acquired Entity is in compliance with all Laws applicable to the
Business and the ownership, construction (in the case of the Rattlesnake
Project, Prairie Breeze II Project and Prairie Breeze III Project) and operation
of the Projects other than such non-compliance which could not reasonably be
expected to result in a Material Adverse Effect. Neither the Seller nor any
Acquired Entity has received written notice of any claim, action or assertion
alleging any material violation of any Law that has not been cured, and neither
Seller nor any of the Acquired Entities is in default with respect to any Order,
applicable to their respective business and assets related to the Acquired
Interests and the Business other than such default which could not reasonably be
expected to result in a Material Adverse Effect.
3.08    No Conflicts.
Assuming the Seller Consents and Seller Approvals are obtained, the execution,
delivery and performance of this Agreement and any other Investment Documents to
which Seller or an Acquired Entity is a party, and the consummation of the
transactions contemplated hereby and thereby, does not and will not (a) conflict
with, result in a breach of, or constitute a default under, Seller’s certificate
of formation or LLC agreement, or any of the organizational documents of the
Seller or the Acquired Entities; (b) result in the creation of any Lien upon any
of the Acquired Interests, the Business or the Project Company Leases; (c) (i)
accelerate or modify, or give any party the right to accelerate or modify, the
time within which, or the terms under which, any duties or obligations that are
to be performed by Seller, or an Acquired Entity, or any rights or benefits are
to be received by any Person, under any Acquired Entity Contracts, or (ii)
violate or be in conflict with respect, or constitute a default (or any event
that, with or without due notice or lapse of time, or both, would constitute a
default) under, any Acquired Entity Contracts to which Seller or an Acquired
Entity is a party or by which any of Seller’s or a Acquired Entity’s properties
or assets may be bound or give rise to any right of termination, cancellation,
imposition of fees or penalties under, any Contract to which an Acquired Entity
is a party; or (d) violate any applicable Law or Order applicable to the Seller
or an Acquired Entity.
3.09    Regulatory Matters and Governmental Approvals.
(a)    Except as set forth on Schedule 3.09 (“Seller Approvals”), no
Governmental Approval on the part of Seller, or the Acquired Entities is
required in connection with the execution,

31



--------------------------------------------------------------------------------



delivery and performance of this Agreement and any other Investment Document or
the consummation of the transactions contemplated hereby and thereby, including
with respect to any Acquired Entity Permit. Each Project Company (i) is in
compliance with all applicable provisions of the FPA and FERC regulations
thereunder, and (ii) except for the Rattlesnake Project Company and the Prairie
Breeze III Project Company, has received FERC authorization under Section 205 of
the FPA, which authorization is in full force and effect, to sell energy,
capacity and certain ancillary services at market-based rates. Each Project
Company is, or commencing at the time that it generates electric energy for
sale, will be, an Exempt Wholesale Generator.
(b)    The Rattlesnake Project Company is a Power Generation Company under and
in accordance with the Texas Public Utility Regulatory Act.
(c)    As of the Effective Date, for purposes of assessing whether parties must
submit an application to approve a merger, consolidation, or other affiliation
between electric generation owners under Tex. Util. Code § 39.158, the Seller’s
and its affiliates’ combined total amount of installed electric generation
capacity located in ERCOT and located in adjacent power regions capable of being
delivered to ERCOT is less than or equal to 1,544MW. For purposes of this
section only, the definition of “affiliate” in Tex. Util. Code §§ 11.003(2) and
11.0042, as interpreted by the Public Utility Commission of Texas, shall be
applied to determine the affiliates of the Acquired Entities. For purposes of
this section, “installed generation capacity” shall be calculated in accordance
with the provisions of 16 Tex. Admin. Code § 25.401, ERCOT NPRR 611 and the most
recent calculation of ERCOT capacity as reported by Commission Staff in Project
No. 39870.
3.10    Legal Proceedings.
Except with respect to any Actions or Proceedings arising under Environmental
Law, which are governed exclusively by Section 3.19, and except as set forth on
Schedule 3.10, there is no Action or Proceeding pending, or to the Knowledge of
Seller, threatened, in law or in equity or before any Governmental Authority,
against or affecting (i) the Acquired Entities or their respective assets or
properties, or (ii) the Seller which may reasonably be expected to have a
material and adverse effect on the ability of Seller to perform its obligations
under the Investment Documents to which it is a party or to consummate the
transactions contemplated thereby. Except as set forth on Schedule 3.10, there
are no outstanding injunctions, judgments, Orders, decrees, rulings, or charges
to which an Acquired Entity is a party or by which it is bound, or to which
Seller is a party or by which it is bound and which may reasonably be expected
to have a material and adverse effect on the ability of Seller to perform its
obligations under the Investment Documents to which it is a party or to
consummate the transactions contemplated thereby.
3.11    Brokers.
Except for Goldman, Sachs & Co which shall be paid exclusively by the Seller, no
Person has any claim against any Acquired Entity or Seller for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.

32



--------------------------------------------------------------------------------



3.12    Acquired Entities Existence; Subsidiaries.
(a)    Each of the Acquired Entities is a limited liability company duly
organized and validly existing under the Laws of the State of Delaware. Each of
the Acquired Entities has all requisite power and authority to conduct the
Business as and to the extent now conducted and to own, use and lease its
assets. Each of the Acquired Entities is duly qualified, authorized to do
business and in good standing in Delaware and each other jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to do so could not reasonably
be expected to cause a Material Adverse Effect.
(b)    Annex 1 sets forth the name and the Acquired Entities’ direct or indirect
ownership percentage of each subsidiary of the Seller. None of the Project
Companies has any subsidiaries.
(c)    Seller has, prior to the execution of this Agreement, Made Available to
Purchaser true and correct copies of the Constitutive Documents of each of
Acquired Entities as in effect on the date hereof. There have been no
amendments, modifications, terminations or other changes to such Constitutive
Documents since the time of such delivery to Purchaser. None of the Acquired
Entities has conducted any business other than in connection with the
development, construction, ownership and operation of its respective Project.
3.13    Financial Statements; Absence of Undisclosed Liabilities.
(a)    Set forth in Schedule 3.13(a) are (i) the audited financial statements
and accompanying report of independent auditors of each of the Acquired Entities
(other than for RSW Class B Holdings, Rattlesnake Wind I Holdings LLC,
Rattlesnake Project Company, PB Expansion Class B Holdings, Prairie Breeze II
Holdings LLC, Prairie Breeze II Project Company and Prairie Breeze III Project
Company) as of and for the period ending December 31, 2014, which present fairly
in all material respects the financial position of each Acquired Entities as of
the date of such financial statements in conformity with GAAP and (ii) the
unaudited financial statements of each of the Acquired Entities, as of and for
the period ending March 31, 2015, which present fairly in all material respects,
the financial position of the Acquired Entities as of the date of such unaudited
financial statements in conformity with GAAP (subject to customary year-end
adjustments and the notes related to such audits) (collectively, the “Financial
Statements”).
(b)    The Acquired Entities do not have any Liabilities except (i) as set forth
in Schedule 3.13(b), (ii) as reflected or reserved against in the Financial
Statements or set forth in a note thereto; (iii) incurred in the ordinary course
of business since the date of the Financial Statements (none of which is a
Liability for breach of contract, breach of warranty, tort, infringement,
violation of Law, claim or lawsuit), or (iv) with respect to the performance
(but not the breach) of any Acquired Entity Contract or any Contract which does
not constitute an Acquired Entity Contract and which is entered into in the
ordinary course of business.
(c)    Except for the distributions to Seller set forth in Schedule 3.13(c),
since March 31, 2015, none of the Acquired Entities has paid any distributions,
dividends, repurchase, redemption or similar payments to (i) Seller or any
Affiliates of Seller (other than between Acquired

33



--------------------------------------------------------------------------------



Entities and for such distributions and dividends of amounts received by any
Acquired Entity in accordance with the terms of the Tax Equity Documents) or
(ii) any other Person except as required in accordance with the terms of the
Financing Documents and Tax Equity Documents.
3.14    Taxes & Section 1603 Grants.
(a)    Except as disclosed on Schedule 3.14, there are no Actions or Proceedings
currently pending or, to the Knowledge of Seller, threatened (whether or not in
writing) against Seller (with respect to an Acquired Entity), or an Acquired
Entity, by any Governmental Authority for the assessment or collection of Taxes
or relating to any Section 1603 Grant. There are no outstanding agreements,
waivers or consents extending the statutory period of limitations applicable to
any Tax of Seller (with respect to an Acquired Entity) or an Acquired Entity or
the period for the repayment or recapture of a Section 1603 Grant.
(b)    Each Acquired Entity is treated by Seller as and has been treated, at all
times since formation and prior to the Initial Closing Date or the Subsequent
Closing Date, as applicable, as either a “partnership” or as an entity
“disregarded as an entity separate from its owner,” within the meaning of
Treasury Regulations § 301.7701-2, and none of Seller or any Acquired Entity has
made an election or taken any other action which would result in classification
of any such entity as a corporation for U.S. federal tax purposes.
(c)    Seller (with respect to an Acquired Entity) and the Acquired Entities
have (i) filed all income Tax Returns and all material other Tax Returns that
they were required to file under applicable Laws and all Annual Performance
Reports and each such Tax Return and Annual Performance Report was true,
correct, and complete in all material respects; (ii) paid all Taxes shown as due
and payable on any such Tax Return; (iii) paid all income Taxes and all other
material Taxes due and owing (whether or not shown on or related to such Tax
Returns); and (iv) withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.
(d)    Neither Seller (with respect to an Acquired Entity) nor any Acquired
Entity is a party to or has any liability under any Tax sharing, indemnification
or similar agreement or any Section 1603 Grant indemnification agreement (in
each case, other than an agreement entered into in the ordinary course of
business of the parties thereto, the principal purpose of which is not
Tax-related or Section 1603 Grant-related, such as a customary lease, license or
financing agreement and other than the Tax Equity Documents).
(e)    None of Seller nor any Acquired Entity is a “tax-exempt person” within
the meaning of Code §168(h) as a result of Seller’s ownership in such Acquired
Entity by Seller or any Affiliate.
(f)    None of the Acquired Entities is a “related person” to any purchaser of
electricity from the Projects for purposes of Code §§ 267 or 707 as a result of
ownership in such Acquired Entity by Seller or any Affiliate of Seller.

34



--------------------------------------------------------------------------------



(g)    None of the Acquired Entities (i) has been a member of an affiliated
group filing a consolidated federal income Tax Return or (ii) has any liability
for the Taxes of any other Person under Section 1.1502-6 (or any similar
provision of state, local, or foreign law) as a transferee or successor or
otherwise under applicable law.
(h)    With respect to the Bishop Hill Project Company and the California Ridge
Project Company, the factual information and the representations of each such
Project Company set forth in its cash grant application are true, correct and
complete in all material respects (it being understood that figures set forth
therein are based on reasonable assumptions as to all legal and factual matters)
and such applications were properly and timely filed. No event, fact or
circumstance has occurred that would cause either (i) any part of the awarded
Section 1603 Grants to be disallowed, reduced, recaptured or (ii) the Bishop
Hill Project Company or the California Ridge Project Company to be a Cash Grant
Disqualified Person.
(i)    Seller (or, if Seller is a disregarded entity for U.S. federal income tax
purposes, its owner for U.S. federal income tax purposes) is a “United States
Person” within the meaning of Section 7701(a)(30) of the Code.
The parties hereto agree that the representations and warranties made in this
Section 3.14 and in Sections 3.04, 3.05(b)-(e), 3.12, 3.16 and 3.18 are the sole
and exclusive representations and warranties with respect to Tax matters of
Seller and the Acquired Entities and Section 1603 Grant matters (it being
understood that this sentence is not a representation or warranty).
3.15    Employees; Employee Benefit Plans.
None of the Acquired Entities or the Project Companies have, or have ever had,
any employees. Neither the Acquired Entities nor the Project Companies currently
sponsor, maintain or contribute to or have in the past sponsored, maintained or
contributed to any “employee benefit plan” within the meaning of Section 3(3) of
ERISA. Neither the Acquired Entities nor the Project Companies have any
liability with respect to a Pension Plan or a Multiemployer Plan directly or
indirectly from an ERISA Affiliate of any Acquired Entity or Project Company.
3.16    Acquired Entity Contracts.
(a)    Schedule 3.16 contains a true and complete list of all of the following
Contracts to which an Acquired Entity is a party or by which an Acquired Entity
or any of their respective properties is bound, in each case, only to the extent
that such Contract is in effect or imposes any Liability following the
applicable Closing (collectively, the “Acquired Entity Contracts”) and excluding
the Project Company Leases (which are listed on Schedule 3.05(b)(i)):
(i)    all Contracts for the purchase, exchange or sale of electric power,
capacity, ancillary services, or Environmental Attributes;
(ii)    all Contracts for the transmission of electric power;

35



--------------------------------------------------------------------------------



(iii)    all Contracts for the supply of wind turbines or other material Project
assets and all related warranties;
(iv)    all interconnection Contracts for electricity;
(v)    all Contracts with Seller or any Affiliate of Seller;
(vi)    all Contracts of an Acquired Entity which provide for payments by or to
an Acquired Entity over the stated term of the Contract in excess of $200,000
for each individual Contract;
(vii)    any Contract under which an Acquired Entity has (A) created, incurred,
assumed or guaranteed (or may create, incur, assume or guarantee) Indebtedness,
(B) granted a Lien on its assets, whether tangible or intangible, to secure such
indebtedness for borrowed money or (C) extended credit to any Person, in each
case, in an amount in excess of $250,000;
(viii)    any contract or agreement between Seller, to the extent relating to a
Project or the Business, and/or a Acquired Entity, on the one hand, and any
Governmental Authority, on the other hand; and
(ix)    any Contract for management, operation, administration or maintenance of
an Acquired Entity or Project;
(x)    any Contract relating to abatement or reduction of property Taxes of an
Acquired Entity;
(xi)    joint venture agreements, partnership agreements, limited liability
company agreements, teaming agreements and joint development agreements;
(xii)    Contracts which restrict the ability of any Acquired Entity to engage
in the type of business in which it is currently principally engaged;
(xiii)    any Contract which would otherwise be considered material to the
Business.
(b)    Seller has Made Available to Purchaser true and complete copies of all
Acquired Entity Contracts. Each Acquired Entity Contract is in full force and
effect and constitutes the legal, valid, binding and enforceable obligation of
the Acquired Entity party thereto, and, to the Knowledge of Seller, each other
party thereto, in accordance with its terms, except as such terms may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity, whether considered in a proceeding in equity or at law.
None of the Seller, or any of the Acquired Entities, or to the Seller’s
Knowledge, any other party thereto are in breach of or default in any material
respect under a Acquired Entity Contract. To the Seller’s Knowledge, no event,
occurrence, condition or act (including the completion of the transactions
contemplated by this Agreement) exists which, with the giving of notice, or the
lapse of time, would become a breach or default in any material respect of any
obligation therein or give rise to any right of termination, cancellation,

36



--------------------------------------------------------------------------------



imposition of fees or penalties under, any Acquired Entity Contract. There
currently is no dispute or, to the Seller’s Knowledge, potential dispute and is
no mediation, arbitration, or other dispute resolution procedure under any such
Acquired Entity Contract. None of the Seller, or any of the Acquired Entities,
or to the Seller’s Knowledge, any other party thereto has received any written
notice breach, default, termination or suspension of any Acquired Entity
Contract, and to the Knowledge of Seller, no action is being taken by any Person
to terminate or suspend any Acquired Entity Contract.
(c)    No Environmental Attributes have been conveyed by any Acquired Entity to
any other entity other than pursuant to an Acquired Entity Contract.
3.17    Permits.
Schedule 3.17 sets forth all material Permits acquired or held by Seller or an
Acquired Entity in connection with the ownership and operation of the Projects;
provided that for purposes hereof all Permits required during the period at and
after commercial operation of a Project shall be deemed material. The Acquired
Entities hold in full force and effect all Permits required for the operation of
the Business as presently conducted, and other than those Permits required in
connection with certain operation and maintenance activities which are
ministerial in nature and can reasonably be expected to be obtained in due
course on commercially reasonable terms and conditions when needed. With respect
to any Permits required for the ownership or operation (or, with respect to the
Bishop Hill Project or California Ridge Project, with respect to the
construction Permits related to the surety bonds) of any Project and held by
Seller or an Acquired Entity, (a) none of the Acquired Entities is in material
default or material violation, and no event has occurred and is continuing
which, with notice or the lapse of time or both, would constitute a material
default or material violation of the terms, conditions or provisions of such
Permit, and (b) there are no legal proceedings pending or, to the Knowledge of
Seller, threatened in writing, relating to the suspension, revocation,
termination or modification of any such Permit. With respect to any Permits
required for the ownership or operation (or, with respect to the Bishop Hill
Project or the California Ridge Project, with respect to the construction
Permits related to the surety bonds) of any Project but not held by Seller or an
Acquired Entity, (a) to the Knowledge of Seller no holder of such Permit is in
material default or material violation, and, to the Knowledge of Seller, no
event has occurred and is continuing which, with notice or the lapse of time or
both, would constitute a material default or material violation of the terms,
conditions or provisions of such Permit, and (b) to the Knowledge of Seller,
there are no legal proceedings pending or threatened in writing, relating to the
suspension, revocation, termination or modification of any such Permit.
3.18    Affiliate Transactions.
Except as disclosed on Schedule 3.18, there are no existing or pending
transactions, Contracts or Liabilities between or among (a) an Acquired Entity
on the one hand, and (b) Seller or any of Seller’s Affiliates (other than an
Acquired Entity) or any officer or director of the foregoing on the other hand.
3.19    Environmental Matters.

37



--------------------------------------------------------------------------------



Except as set forth on Schedule 3.19, (i) there are no locations or premises
within a Project site or any other location where there has been a Release that
(A) an Acquired Entity has been or would be obligated to investigate, remove,
remediate or otherwise respond to pursuant to any Environmental Law or any
Contract entered into with any other Person or (B) has resulted in or would
reasonably be expected to result in an Environmental Claim against or liability
of an Acquired Entity under any Environmental Law, in the case of each of (A)
and (B) that would individually or in the aggregate have a Material Adverse
Effect, (ii) there are no Actions or Proceedings pending or to the Knowledge of
Seller, threatened against Seller or any Acquired Entity under Environmental
Law, and (iii) neither Seller nor any Acquired Entity has received written
notice from any Person, including a Governmental Authority, of any Environmental
Claim, or any written notice of any investigation, or any written request for
information, in each case under, any Environmental Law, and no such notice or
request for information would reasonably be expected, except for those listed on
Schedule 3.19 and none of which are material. Neither Seller nor any Acquired
Entity has given any release or waiver of liability that would waive or impair
any claim based on the presence of Hazardous Substances in, on or under any real
property against a previous owner of any real property or against any Person who
may be potentially responsible for the presence of Hazardous Substances in, on
or under any such real property.
3.20    Insurance.
Schedule 3.20 lists all of the insurance maintained by or on behalf of the
Seller or the Acquired Entities (the “Insurance Policies”). All Insurance
Policies are in full force and effect, valid and binding in accordance with
their terms and no notice of cancellation or termination has been received with
respect to any such policy nor is Seller or any of the Acquired Entities in
default under any such policy. All premiums with respect to the Insurance
Policies covering all periods up to and including the date hereof have been paid
and, with respect to premiums due and payable prior to the applicable Closing,
will be so paid. As of the applicable Closing none of these Insurance Policies
have lapsed and, to the Knowledge of Seller, there are no circumstances that
have rendered such insurance unenforceable, void or voidable. Schedule 3.20 sets
forth a true, correct and complete list of any outstanding claims under such
policies.
3.21    Warranties; Performance Security.
Each warranty that is in effect as of the applicable Closing in respect of any
Project work or equipment, including with respect to any wind turbine components
and related equipment installed or to be installed at any Project, is held by
the respective Project Company and is, as of such Closing, enforceable by such
Project Company in accordance with its terms.
3.22    Bank Accounts.
Schedule 3.22 is a list of the locations and numbers of all bank accounts,
investment accounts and safe deposit boxes maintained by any Acquired Entity,
together with the names of all persons who are authorized signatories or have
access thereto or control thereunder (the “Bank Accounts”). Set forth on
Schedule 3.22 is an estimate of the amounts set forth in the Reserve Accounts as
of the Initial Calculation Date. All cash or cash equivalents owned by the
Acquired Entities, and all cash

38



--------------------------------------------------------------------------------



or cash equivalents included in the computation of Unadjusted Project Working
Capital are maintained in the accounts listed on Schedule 3.22.
3.23    Intellectual Property.
No licenses, trademarks, patents, copyrights or agreements with respect to the
usage of technology (other than such licenses, trademarks, patents, copyrights
or agreements which form a part of the Acquired Entity Contracts) are necessary
for (a) the applicable Project Company to own, operate or maintain its Project
in accordance with the Acquired Entity Contracts in respect of such Project, and
(b) to the Knowledge of Seller, third party equipment suppliers to license or
sell equipment to the applicable Project Company in accordance with the Acquired
Entity Contracts in respect of such Project.
3.24    Absence of Certain Changes.
Except as set forth on Schedule 3.24, since December 31, 2014:
(a)    no event, change, fact, condition or circumstance has occurred as to any
Acquired Entity which has had, or could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect; and
(b)    each Acquired Entity has conducted its business in the ordinary course
consistent with past practices except to the extent that Seller implements the
Invenergy Restructuring in accordance with, and as expressly permitted pursuant
to, the provisions of Section 5.11.
3.25    No Other Warranties.
THE WARRANTIES SET FORTH HEREIN AND IN THE OTHER INVESTMENT DOCUMENTS ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR
ORAL, EXPRESS OR IMPLIED; SELLER PROVIDES NO OTHER WARRANTIES WITH RESPECT TO
THE ACQUIRED INTERESTS, THE ACQUIRED ENTITIES OR THE ASSETS, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE, ALL OF
WHICH ARE EXPRESSLY DISCLAIMED. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3,
SELLER MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY
FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF ANY KIND OR
NATURE WHATSOEVER RELATING TO ACQUIRED ENTITIES OR THE ACQUIRED INTERESTS.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM POWER
Purchaser hereby represents and warrants to Seller as of the date hereof (unless
specifically stated otherwise) as follows:

39



--------------------------------------------------------------------------------



4.01    Existence.
Purchaser is a limited liability company duly formed, validly existing and in
good standing under the Laws of the State of Delaware. Purchaser has all
requisite power and authority to execute and deliver this Agreement and each
other agreement required to be executed and delivered by Purchaser hereunder, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and to own or lease its assets and
to carry on its business as currently conducted.
4.02    Authority.
All limited liability company actions and proceedings necessary to authorize the
execution and delivery by Purchaser of this Agreement and all other Investment
Documents to which Purchaser is a party, and the performance by Purchaser of its
obligations hereunder and thereunder, have been duly and validly taken. This
Agreement and all other Investment Documents to which Purchaser is a party have
been, or prior to the Closing will have been, duly and validly executed and
delivered by Purchaser and constitutes legal, valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with their respective
terms, except as such terms may be limited by (a) applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the enforcement
of creditor’s rights generally, and (b) general principles of equity, whether
considered in a proceeding in equity or at law.
4.03    No Consent.
Except as set forth on Schedule 4.03 (the “Purchaser Consents”), the execution,
delivery and performance by Purchaser of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder, any other Investment Documents
to which Purchaser is a party and the consummation of the transactions
contemplated hereunder do not require Purchaser to obtain any consent, approval
or action of or give any notice to any Person as a result or under any terms,
conditions or provisions of any Contract or Permit by which it is bound.
4.04    No Conflicts.
Assuming the Purchaser Consents and Purchaser Approvals are obtained, the
execution, delivery and performance by Purchaser of this Agreement, any other
agreements to be executed and delivered by Purchaser hereunder and any other
Investment Documents to which Purchaser is a party do not and will not
(a) conflict with, result in a breach of, or constitute a default under,
Purchaser’s certificate of formation or operating agreement, or to the actual
knowledge of Purchaser, any Contract to which Purchaser is a party; (b) conflict
with or result in a violation or breach of any provision of any Law applicable
to Purchaser; or (c) result in the creation of any material Lien upon Purchaser
or any of its assets, in each case which would prevent, delay, or materially
burden the consummation by Purchaser of the transactions contemplated herein.

40



--------------------------------------------------------------------------------



4.05    Governmental Approvals.
Except as set forth on Schedule 4.05 (“Purchaser Approvals”), no Governmental
Approval is required to be obtained by Purchaser in connection with the
execution, delivery and performance of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder, any other Investment Documents
to which Purchaser is a party or the consummation of the transactions
contemplated hereby or thereby.
4.06    Legal Proceedings.
There are no Actions or Proceedings pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its assets in law or equity
or before any Governmental Authority that could reasonably be expected to result
in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement.
4.07    Purchase for Investment.
Purchaser (a) is acquiring the Acquired Interests for its own account and not
with a view to distribution, (b) has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the merits and risk
of an investment in the Acquired Interests and is able financially to bear the
risks thereof, and (d) understands that the Acquired Interests will, upon
purchase, be characterized as “restricted securities” under state and federal
securities laws and that under such laws and applicable regulations the Acquired
Interests may be resold without registration under such laws only in certain
limited circumstances. Purchaser agrees that it will not sell, convey, transfer
or dispose of the Acquired Interests, unless such transaction is made pursuant
to an effective registration statement under applicable federal and state
securities laws or an exemption from registration requirements of such
securities laws.
4.08    Brokers.
Except for fees and commissions that will be paid by Purchaser, no Person has
any claim against Purchaser for a finder’s fee, brokerage commission or similar
payment directly or indirectly in connection with the transactions contemplated
by this Agreement.
4.09    Permits and Filings.
Except for the Purchaser Consents and Purchaser Approvals, no Permit on the part
of Purchaser is required in connection with the execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
hereby or any borrowing or other action by Purchaser or any of its Affiliates in
connection with obtaining or maintaining sufficient financing to provide the
payment of the Purchase Price.

41



--------------------------------------------------------------------------------



4.10    Compliance with Laws.
Purchaser is not in violation of any Law except where any such violation would
not reasonably be expected to materially and adversely affect the ability of
Purchaser to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder.
4.01    ERCOT Generation Ownership.
As of the Effective Date, for purposes of assessing whether parties must submit
an application to approve a merger, consolidation, or other affiliation between
electric generation owners under Tex. Util. Code § 39.158, the Purchaser’s and
its affiliates’ combined total amount of installed electric generation capacity
located in ERCOT and located in adjacent power regions capable of being
delivered to ERCOT is less than or equal to 536.84 MWs. For purposes of this
section only, the definition of “affiliate” in Tex. Util. Code §§ 11.003 and
11.0042, as interpreted by the Public Utility Commission of Texas, shall be
applied to determine the affiliates of the Acquired Entities. For purposes of
this section, “installed generation capacity” shall be calculated in accordance
with the provisions of 16 Tex. Admin. Code § 25.401, ERCOT NPRR 611 and the most
recent calculation of ERCOT capacity as reported by Commission Staff in Project
No. 39870.
4.02    Due Diligence.
Purchaser has had the opportunity to conduct all such due diligence
investigations of the Acquired Interests as it deemed necessary or advisable in
connection with entering into this Agreement and the Investment Documents and
the transactions contemplated hereby and thereby. Purchaser has relied solely on
its independent investigation and the representations, warranties and covenants
expressly contained in this Agreement and set forth in the Disclosure Schedules,
in making its decision to acquire the Acquired Interests and has not relied on
any other statements or advice from Seller or its Representatives. The preceding
sentences do not limit or modify the representations and warranties in Article 3
or limit Purchaser’s reliance thereon.
4.03    Financial Ability to Close.
At each Closing, Purchaser will have sufficient cash available to pay the
applicable Purchase Price in accordance with this Agreement. Purchaser hereby
acknowledges and agrees that the receipt of any financing shall not be a
condition precedent to Purchaser’s obligations to purchase the Acquired
Interests in accordance with this Agreement.
4.04    Tax Matters.
(a)    Purchaser (or, if Purchaser is a disregarded entity for U.S. federal
income tax purposes, its sole owner) is and will remain a “United States person”
within the meaning of Code Section 7701(a)(30) and is not subject to withholding
under Section 1446 of the Code.
(b)    Purchaser is not a Cash Grant Disqualified Person.
(c)    Purchaser is not related (within the meaning Treasury Regulation §
1.752-4(b)) to any lender to an Acquired Entity under the Financing Documents.

42



--------------------------------------------------------------------------------



(d)    As a result of the purchase by Purchaser from Seller of the Acquired
Interests at the applicable Closing:
(i)    no portion of the Projects will become tax-exempt use property or “public
utility property” within the meaning of Section 168(h)(1) or 168(i)(10) of the
Code;
(ii)    no portion of the Projects will become tax exempt bond financed property
within the meaning of Section 168(g)(5) of the Code;
(iii)    none of the Acquired Entities will be considered for federal income tax
purposes to be selling electricity generated by the Projects to a person who is
related to the Project Company within the meaning of Section 45(e)(4) of the
Code and Section 4 of Notice 2008-60, I.R.B. 2008-30 (June 25, 2008);
(iv)    none of the Acquired Entities will become a “related person” to any
purchaser of electricity from the Projects for purposes of Sections 267 or 707
of the Code;
(v)    no subsidized energy financing will have been provided (directly or
indirectly) under a federal, state or local program in connection with any
property owned by the Acquired Entities, within the meaning of Code
§45(b)(3)(A)(iii).
(e)    None of the Purchaser or any of its Affiliates has applied for, claimed
or received a Section 1603 Grant, a production tax credit pursuant to Code §45,
or an investment tax credit pursuant to Code §48 with respect to any property
owned by the Acquired Entities.
(f)    If the Purchaser is a Flow-Through Entity, (i) no person or entity will
own, directly or indirectly through one or more Flow-Through Entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity; and (ii) if one or more persons or entities
owns, directly or indirectly through one or more flow-through entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity, neither the Purchaser nor any such person or
entity has or had any intent or purpose to cause such person (or persons) or
entity (or entities) to invest in any Acquired Entity indirectly through the
Purchaser in order to enable any Acquired Entity to qualify for the 100-partner
safe harbor under Treasury Regulation § 1.7704-1(h) (regarding the private
placement safe harbor from treatment as a publicly traded partnership).
(g)    The Purchaser certifies that (a) his or its name, taxpayer identification
number and address provided on the signature page hereto are correct, and (b) it
agrees to execute properly and provide to Seller in a timely manner any tax
documentation that may reasonably be required by Seller in connection with the
transaction contemplated hereby.

43



--------------------------------------------------------------------------------



4.05    Compliance.
The Purchaser and its Affiliates will not, by entering in to the Investment
Documents to which they are a party or consummating the transactions
contemplated thereby, be in contravention of Anti-Corruption Laws or Sanctions.
4.06    Plan Assets.
Either (a) no part of the Purchase Price constitutes “plan assets” within the
meaning of Department of Labor Reg. §2510.3-101 of any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, or other “benefit plan investor”
(as defined in U.S. Department of Labor Reg. §§2510.3-101 et seq. or in Section
3(42) of ERISA) or assets allocated to any insurance company separate account or
general account in which any such employee benefit plan or benefit plan investor
(or related trust) has any interest or (b) the source of the funding used to pay
the Purchase Price is an “insurance company general account” within the meaning
of Department of Labor Prohibited Transaction Exemption 95-60, issued July 12,
1995, and there is no employee benefit plan, treating as a single plan all plans
maintained by the same employer or employee organization, with respect to which
the amount of the general account reserves and liabilities for all Contracts
held by or on behalf of such plan exceeds ten percent (10%) of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners “Annual Statement” filed with the Purchaser’s jurisdiction of
domicile.
4.07    TerraForm Power.
(a)    Existence; Corporate Power. TerraForm Power is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware. TerraForm Power has all requisite power and authority to
execute the Investment Documents to which it is a party and to perform its
obligations thereunder and to consummate the transactions contemplated thereby.
(b)    Authority. All limited liability company actions or proceedings necessary
to authorize the execution and delivery by TerraForm Power of the Investment
Documents to which it is a party and the performance by TerraForm Power of its
obligations thereunder, have been duly and validly taken. Each Transaction
Document to which TerraForm Power is a party prior to the Closing will have been
duly and validly executed and delivered by TerraForm Power and constitutes a
valid and binding obligation of TerraForm Power, enforceable against TerraForm
Power, in accordance with its terms, except as such terms may be limited by (i)
applicable bankruptcy, insolvency, moratorium, reorganization or similar Laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity, whether considered in a proceeding in equity or at law.
(c)    No Consent. Except for the Purchaser Approvals and Purchaser Consents,
the execution, delivery and performance by TerraForm Power of the Investment
Documents to which it is a party and the consummation of the transactions
contemplated thereunder do not require TerraForm Power to obtain any consent,
approval or action of or give any notice to any Person as

44



--------------------------------------------------------------------------------



a result or under any terms, conditions or provisions of any Contract by which
TerraForm Power is bound.
(d)    No Conflicts. Assuming the Purchaser Consents and Purchaser Approvals are
obtained, the execution, delivery and performance of the Transaction Document to
which TerraForm Power is a party do not and will not (a) conflict with, result
in a breach of, or constitute a default under, TerraForm Power’s certificate of
formation or operating agreement, or to the actual knowledge of Purchaser, any
Contract to which TerraForm Power is a party which would prevent, delay, or
materially burden the consummation of the transactions contemplated in the
Investment Documents to which TerraForm Power is a party; (b) conflict with or
result in a violation or breach of any provision of any Law applicable to
TerraForm Power which would prevent, delay or materially burden the consummation
by TerraForm Power of the transactions contemplated herein; or (c) result in the
creation of any material Lien upon TerraForm Power or any of its assets which
would prevent, delay or materially burden the consummation of the transactions
contemplated herein.
(e)    Regulatory Matters and Governmental Approvals. Except for the Purchaser
Approvals, no Governmental Approval on the part of TerraForm Power is required
in connection with the execution, delivery and performance of the Investment
Documents to which it is a party or the consummation of the transactions
contemplated thereby, including with respect to any Permit.
(f)    Legal Proceedings. There is no Action or Proceeding pending, or to the
knowledge of Purchaser, threatened, against TerraForm Power in law or in equity
or before any Governmental Authority that could reasonably be expected to result
in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by the Investment Documents to which TerraForm Power
is a party.
ARTICLE 5
COVENANTS OF SELLER
Seller covenants and agrees with Purchaser that Seller will comply with all
covenants and provisions of this ARTICLE 5, except to the extent Purchaser may
otherwise consent in writing.
5.01    Regulatory and Other Permits.
Prior to each of the Initial Closing and the Subsequent Closing, Seller shall or
shall cause its Affiliates, as applicable, to, as promptly as practicable, make
all filings with all Governmental Authorities and other Persons required by
Seller or its Affiliates to consummate the transactions contemplated hereby at
the Initial Closing or the Subsequent Closing, as applicable, and shall and
shall cause its Affiliates to use commercially reasonable efforts to obtain as
promptly as practicable all Permits and all consents, approvals or Actions of
all Governmental Authorities and other Persons necessary to consummate the
transactions contemplated hereby, including the Seller Approvals and Seller
Consents. Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall promptly provide Purchaser with a copy of any material filing,
order or other document proposed to be delivered to or received from any
Governmental Authority or other Person relating to the obtaining of any such
Permits, consents, approvals, or Actions of Governmental

45



--------------------------------------------------------------------------------



Authorities and other Persons with respect to such Initial Closing or Subsequent
Closing, as applicable. Prior to each of the Initial Closing and the Subsequent
Closing, Seller shall provide a status report to Purchaser upon the reasonable
request of Purchaser. Prior to each of the Initial Closing and the Subsequent
Closing, Seller shall use its commercially reasonable efforts to cause its
officers, directors, or other Affiliates not to take any action which could
reasonably be expected to materially and adversely affect the likelihood of any
approval or consent required to consummate the transactions contemplated hereby
with respect to such Initial Closing or Subsequent Closing, as applicable.
Without limiting the generality of the foregoing, Seller shall not later than
ten (10) Business Days after the Effective Date, file or cause its ultimate
parent entity (within the meaning of the HSR Act) to file any and all materials
required to be filed by it under the HSR Act and any other anti-trust regulatory
filings with respect to the transactions contemplated hereby and will promptly
file any supplemental materials required or requested, and shall comply in all
material respects with any applicable requirements of the HSR Act and any Laws
applicable to any other anti-trust regulatory filings. Seller shall cooperate
with Purchaser in submitting such filings, including providing, as promptly as
practicable upon written request, any specific information concerning itself or
its Affiliates required in connection with such filing(s).
Seller shall bear its own costs and legal fees contemplated by this
Section 5.01; provided that the filing fee associated with any required filing
under the HSR Act shall be borne equally by Purchaser and Seller and fees
associated with any Competition Act Approval (as defined in the Asset Purchase
Agreements) shall be borne as set forth in the Asset Purchase Agreements.
5.02    Access to Information.
Pending Initial Closing and the Subsequent Closing, as applicable, Seller shall
at all reasonable times and upon reasonable prior notice during regular business
hours (a) make appropriate members of its management team available for
questions related to the properties, assets, books, records, financial and
operating data, and other information pertaining to the Acquired Entities, the
Acquired Interests, the Business or the Projects which shall be reasonably
available for examination and review by Purchaser and its Representatives via
the Electronic Data Room, (b) provide such access to the Projects (and its
facilities and equipment), and (c) provide such access to third parties related
to the Projects as the Purchaser reasonably requests in connection with
replacement of the Support and Affiliate Obligations and procurement of the
Purchaser Consents and Purchaser Approvals; provided, however, Purchaser’s
inspections and examinations shall not unreasonably disrupt the normal
operations of Seller, the Acquired Entities or the Projects, shall be subject to
Seller’s and the Acquired Entities’ safety and security procedures and shall be
at Purchaser’s sole cost and expense; and provided, further, that neither
Purchaser, nor any of its Affiliates or Representatives, shall access the
Project sites or conduct any intrusive environmental site assessment or
activities with respect to the Acquired Entities or their properties without the
prior written consent of Seller. With respect to each Project, prior to the
applicable Closing, Seller shall provide Purchaser with the monthly financial
statements, operating reports and management reports for the Acquired Entities
and the Projects in the form, and at the times, historically prepared by the
Seller, the Acquired Entities or their Affiliates in the ordinary course. Seller
shall continue

46



--------------------------------------------------------------------------------



to maintain and update the Electronic Data Room in accordance with its prior
practice with respect to each Project until the Closing of such Project.
5.03    Conduct of Business.
Prior to the Initial Closing or the Subsequent Closing, as applicable:
(a)Seller shall cause the Acquired Entities to operate and carry on the Business
in the ordinary course consistent with past practices and consistent with the
standard of care under each applicable Tax Equity LLCA. Without limiting the
foregoing, Seller shall cause the Acquired Entities to use commercially
reasonable efforts consistent with good business practice to preserve the
goodwill of suppliers, contractors, Governmental Authorities, licensors,
customers, distributors and others having business relations with the Acquired
Entities. Seller shall not transfer any of the Acquired Interests to any Person
or create or suffer to exist any Lien (other than Permitted Liens) upon the
Acquired Interests. With respect to the Rattlesnake Project, Prairie Breeze II
Project and Prairie Breeze III Project, (a) Seller and the applicable Acquired
Entities shall use their commercially reasonable efforts to take all actions
reasonably necessary at the stage of development of such Project to further the
development and completion of such Project in accordance with the applicable
Acquired Entity Contracts, (b) Seller and the applicable Acquired Entities shall
develop and construct such Projects consistent with prudent industry standards
applicable to the development, financing and construction of wind generation
projects, and such development and construction shall not have an adverse impact
on the Prairie Breeze Project (except as reasonably determinable from the
information Made Available to Purchaser in connection with such Projects as of
the Effective Date based on the design of the Projects contemplated as of the
Effective Date).
(b)Without limiting Section 5.03(a), except for the transactions to be
consummated pursuant to this Agreement or except with the express written
approval of Purchaser, such approval not to be unreasonably withheld or delayed,
Seller shall cause the Acquired Entities, not to:
(i)    transfer or sell, or directly or indirectly issue any membership
interests, other equity interests or securities (or securities convertible into
equity interests) in or of the Acquired Entities, or debt securities, to any
Person or create or permit to exist any Lien (other than Permitted Liens) upon
the Business, or the Projects;
(ii)    make any material change in the Business or the operations of the
Projects, except such changes required to comply with any applicable Law or the
terms of the Tax Equity LLCAs;
(iii)    fail to timely pay any material amounts as they become due and owing to
any and all of its vendors, suppliers and other account payables (and all other
similar obligations) consistently with past practices unless being contested in
good faith;
(iv)    except with respect to (i) the Prairie Breeze II Project and Prairie
Breeze III Project and (ii) the Prairie Breeze Project but solely with respect
to making available to Prairie Breeze II Project and Prairie Breeze III Project
real property rights which are not needed by

47



--------------------------------------------------------------------------------



the Prairie Breeze Project, enter into any Contract for the purchase or lease of
real property other than as contemplated by the Acquired Entity Contracts;
(v)    enter into any Contract for any acquisitions (by merger, consolidation,
or acquisition of stock or assets or any other business combination) of any
Person or business or any division thereof or adopt a plan of complete or
partial liquidation or resolutions providing for or authorizing a liquidation,
dissolution, merger, consolidation, restructuring or other reorganization of any
Acquired Entity;
(vi)    sell, assign, lease or fail to preserve any asset other than (i) sales
of electric power as set forth in the Acquired Entity Contracts, (ii) the
transfer of any related Environmental Attributes under any Acquired Entity
Contract, and (iii) the transfer of an asset that is worn out, obsolete, damaged
or no longer necessary or useful for the operation of the Projects;
(vii)    create, incur, assume or guarantee, or agree to create, incur, assume
or guarantee any Indebtedness or enter into any “keep well” or other agreement
to maintain the financial condition of another Person or into any arrangement
having the economic effect of any of the foregoing (including entering into, as
lessee, any capitalized lease obligations as defined in Statement of Financial
Accounting Standards No. 13);
(viii)    except with respect to the Prairie Breeze II Project and Prairie
Breeze III Project, enter into, amend, modify, grant a waiver in respect of,
cancel or consent to the termination or assignment (except with respect to the
agreements listed in Schedule 5.03(b)(viii) which shall be terminated or
assigned prior to or simultaneous with Closing and the Facility Management
Agreements which will be terminated effective as of Closing) of any Acquired
Entity Contract or Project Company Leases other than any amendment, modification
or waiver which is not material to such Acquired Entity Contract or Project
Company Lease, as applicable, and is otherwise in the ordinary course of
business;
(ix)    enter into, amend, modify or waive any rights under, in each case, in
any material respect, any material Contract (or series of Contracts) with Seller
or any Affiliate of Seller other than entry into such amendment, modification or
waiver of any such Contracts as may be expressly contemplated as part of the
transactions of this Agreement;
(x)    make any material change in the Constitutive Documents or purchase,
redeem or issue any membership interest (or securities exchangeable, convertible
or exercisable for a membership interest) in any Acquired Entity or fail to keep
in effect the existence of each Acquired Entity;
(xi)    make or change any Tax election, change an annual accounting period,
adopt or change any accounting method with respect to Taxes, file any amended
Tax Return with respect to any Taxes, enter into any closing agreement, settle
or compromise any proceeding with respect to any Tax claim or assessment,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to a Project Company, take any other similar action relating to the
filing of any Tax Return or the payment of any Tax;

48



--------------------------------------------------------------------------------



(xii)    fail to maintain insurance coverage substantially equivalent to the
Insurance Policies as in effect on the date hereof;
(xiii)    except with respect to the 1603 Claims, settle or agree to settle any
material dispute with any third party, including any Governmental Authority;
(xiv)    make any material change in any method of accounting or accounting
practice of the Acquired Entities (including practices with respect to
collection of accounts receivable, establishment of reserves for uncollectible
accounts accrual of accounts receivable, inventory control, supplies, materials,
spare parts, prepayment of expenses, payment of trade accounts payable, accrual
of other expenses and deferral of revenue), except as required by GAAP and
notified to Purchaser in advance or as disclosed in the notes to the Financial
Statements;
(xv)    hire any employee at the Acquired Entities;
(xvi)    pay after the Calculation Date any distributions, dividends,
repurchase, redemption or similar payments to (x) Seller or any Affiliates of
Seller (other than between Acquired Entities and for such distributions and
dividends of amounts received by any Acquired Entity in accordance with the
terms of the Tax Equity Documents), or (y) any other Person not described in
clause (x) except as required in accordance with the terms of the Financing
Documents and Tax Equity Documents;
(xvii)    agree to enter into any Contract or otherwise make any commitment to
do any of the foregoing in this Section 5.03.
Notwithstanding anything to the contrary herein, any actions or events approved
in writing by Purchaser in accordance with this Section 5.03(b), shall be deemed
disclosed and incorporated by reference in the Schedules to this Agreement as of
the applicable Closing Date and Purchaser shall be deemed to have waived any
right to indemnification for the breach of representation or warranty relating
to the matter approved in writing by Purchaser in this Section 5.03(b).
5.04    Exclusivity.
Until this Agreement is terminated, Seller will not, and will cause its
Representatives and Affiliates not to, directly or indirectly accept, solicit or
respond to the submission of any indication of interest, proposal or offer from
any Person, engage in any negotiations concerning, provide any confidential
information or data to any Person in respect to, have any discussions with any
Person (except Purchaser) or enter into any letter of intent or similar document
or other agreement or commitment relating to, any (a) merger or consolidation
with or into, (b) acquisition or purchase of any material asset, or any equity
or debt interest in, (c) lease or disposition of any material asset, or
(d) similar transaction, business combination or investment involving the
Acquired Entities, the Business, the Projects or the Acquired Interests (any of
the transactions described in clauses (a) through (d), a “Third-Party
Acquisition”). Seller shall, and shall cause its Representatives to, immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Persons conducted prior to the date hereof with respect to
any of the foregoing. If the Seller or its Affiliates or Representatives receive
any Third-Party Acquisition proposal, the Seller

49



--------------------------------------------------------------------------------



will immediately suspend any discussions with such offeror or Person and notify
Purchaser thereof and the Seller shall not permit any prospective buyers or
their lenders access to the Electronic Data Room.
5.05    Records.
Prior to the Initial Closing with respect to the Acquired Entities sold pursuant
to the Initial Closing and prior to the Subsequent Closing with respect to the
Acquired Entities sold pursuant to the Subsequent Closing, Seller shall keep in
its possession and control all information and records with respect to the
Acquired Entities, Projects and the Business, consistent with the current
policies of Seller. Within 5 Business Days following the Closing, the Seller
shall deliver a CD-ROM of the Electronic Data Room to Purchaser, together with
all other books and records of the Acquired Entities.
5.06    Fulfillment of Conditions.
Prior to the each of the Initial Closing and the Subsequent Closing, Seller
shall and shall cause its Affiliates to use their commercially reasonable
efforts to satisfy each condition to the obligations of Purchaser contained in
this Agreement which are within their control.
5.07    Further Assurances.
Prior to each of the Initial Closing and the Subsequent Closing, Seller shall
and shall cause its Affiliates to use their commercially reasonable efforts to
negotiate, execute and deliver, or cause to be executed and delivered, all such
documents and instruments (including pursuant to Section 6.04) and shall take,
or cause to be taken, all such further actions as may be necessary and are
within their control to consummate and make effective the transactions
contemplated by this Agreement with respect to such Initial Closing or
Subsequent Closing, as applicable (including as reasonably requested by the
Purchaser in connection with the payoff by the Purchaser of the obligations of
the applicable Acquired Entities under the Financing Documents (other than with
respect to the Fixed Rate Notes) and obtaining any necessary consents of the
financing parties if such payoff does not occur as part of the applicable
Closing). Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall cooperate with Purchaser and provide any information regarding
Seller or its Affiliates necessary to assist Purchaser in making any filings or
applications with any Governmental Authority with respect to such Initial
Closing or Subsequent Closing, as applicable. Notwithstanding anything to the
contrary contained in this Section 5.07, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 5.07 shall not apply.
5.08    Seller Disclosure Schedule.
(a)    Update to Seller Disclosure Schedule. Seller has the continuing right to
add any necessary schedules to the Seller’s Disclosure Schedules, supplement,
modify or amend, during the pre-Initial Closing period or the Subsequent Closing
Update Period (as defined below), as applicable, the information required to be
set forth on the Seller Disclosure Schedules as to

50



--------------------------------------------------------------------------------



representations made by Seller solely as a result of matters or events first
occurring after the Effective Date as necessary to complete or correct any
information therein (such information being called the “Updated Information”);
provided that such Updated Information shall not be deemed to update Seller’s
representations and warranties previously made.
(b)    Update to Seller Disclosure Schedule (Subsequent Closing). Seller shall
deliver to Purchaser the Disclosure Schedules and updates to applicable Annexes
for the Subsequent Acquired Interests at least fifteen (15) days before the
Subsequent Closing, which such Disclosure Schedules shall be mutually agreeable
to the Parties (acting reasonably) (the date on which such Disclosure Schedules
and updates to applicable Annexes are mutually agreed-upon in writing, the
“Determination Date”). For purposes of this Section 5.08, “Subsequent Closing
Update Period” means the period commencing on the Determination Date and ending
on the Subsequent Closing Date.
(c)    Effect on Closing Conditions.
(i)    In the event the condition set forth in Section 7.01(a) or 7.02(a), as
applicable, is not met at the Initial Closing or Subsequent Closing, as the case
may be, due to events or acts disclosed in the Updated Information, Purchaser
agrees to meet with Seller and discuss in good faith with Seller to determine if
there are mutually acceptable terms and conditions under which Purchaser would
be willing to waive such conditions. If Purchaser decides to waive such
condition and proceed with the Initial Closing or Subsequent Closing, as the
case may be, Purchaser shall be deemed to have irrevocably waived its and its
Purchaser Indemnified Parties’ right to indemnification under Article 11 for
Losses with respect to breach of any representation, warranty or covenants
arising out of such Updated Information and shall not otherwise have any
recourse against the Seller, or its Affiliates in respect of such Updated
Information. If Purchaser, after meeting with Seller, determines that it is not
willing to waive such condition, Purchaser shall terminate the Agreement
pursuant to Section 12.01(a)(iii).
(ii)     In the event all the conditions set forth in Section 7.01(a) or
7.02(a), as applicable are met and the Initial Closing or Subsequent Closing, as
the case may be, occurs, Purchaser shall be entitled to make an indemnification
claims under Article 11 of this Agreement (subject to the applicable limitation
set forth in Section 11.04) for any Losses incurred by Purchaser or a Purchaser
Indemnified Party based upon or arising out of any inaccuracy in or breach of
any of the representations or warranties of Seller contained in this Agreement
and disclosed in the Updated Information.
5.09    Reserved.
5.10    Intercompany Obligations.
Prior to the applicable Closing, the Seller shall cause all intercompany account
obligations (including Indebtedness) of each Acquired Entity involving Seller or
any of its Affiliates (other than an Acquired Entity) to be settled, at the
election of the Seller, by either causing such accounts and obligations to be
(a) paid and discharged, including by netting of payables and receivables
involving the same parties, or (b) cancelled without the Seller paying any
consideration therefor and deliver

51



--------------------------------------------------------------------------------



written evidence thereof to the Purchaser by such date. In addition, except as
otherwise authorized by Purchaser prior to the applicable Closing Date, the
Seller shall cause all intercompany Contracts between the Seller, an Acquired
Entity or any of their Affiliates to be terminated other than those set forth on
Schedule 5.10.
5.11    Pre-Closing Reorganization.
Notwithstanding any provision of this Agreement to the contrary, including for
greater certainty the restrictions in Section 5.03(b), the Seller and its
respective Affiliates shall be entitled to implement or cause to be implemented
the Invenergy Restructuring, without requiring any approval from Purchaser;
provided that Purchaser's prior written approval (which shall not be
unreasonably withheld, delayed or conditioned) shall be required if the
Invenergy Restructuring does not occur as set forth in Exhibit M.
5.12    Prairie Breeze III Closing.
In the event that all of the Subsequent Closing conditions to obligations of
Seller and Purchaser related to the Prairie Breeze II Project as set forth in
Sections 7.02 and 8.02 have been satisfied or waived but the condition set forth
in Section 7.02(m)(ii) has not occurred by May 31, 2016, Seller agrees that the
Subsequent Closing shall occur within five (5) Business Days of May 31, 2016 for
the Prairie Breeze II Project. If the condition set forth in Section 7.02(m)(ii)
occurs within sixty (60) days of such Subsequent Closing and prior to the
Subsequent Termination Date, the Acquired Interests in Prairie Breeze III
Project Company shall be sold to Purchaser in a second Subsequent Closing which
shall satisfy the same terms and conditions as the initial Subsequent Closing
(without regards to any terms and conditions specific to the Prairie Breeze II
Project).
5.13    Agreement Revisions.
The Seller shall, in coordination and cooperation with Purchaser, prior to the
Initial Closing, amend and restate this Agreement to remove the Subsequent
Closing and enter into new purchase and sale agreements with respect to each of
the Prairie Breeze II Project and the Prairie Breeze III Project, in the form of
this Agreement with only such changes as necessary to achieve such separation of
the agreements.
5.14    Cooperation.
Prior to each Closing, Seller will, and will use commercially reasonable efforts
to cause its officers and employees to, on a timely basis, cooperate with
Purchaser to provide such information as may be reasonably requested by
Purchaser in connection with the arrangement, marketing, syndication and
consummation of any financing deemed reasonably necessary or advisable by
Purchaser in connection with the transactions contemplated under this Agreement
(the “Financing”) (provided, however, that such requested cooperation does not
unreasonably interfere with the ongoing operations of Seller)  including Seller
providing all information reasonably requested by such financing sources in
connection with such Financing, including for the preparation of materials for
any rating agency presentation, registration statement, offering memorandum or
similar documents in connection with any Financing, including (1) furnishing
Purchaser with any pertinent

52



--------------------------------------------------------------------------------



financial information relating to the acquired assets that would be required to
be included in a registration statement on Form S-1 pursuant to Rule 3-05 of
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”), (2) customary consents and comfort letters from Seller's independent
auditors in respect of financial information provided to Purchaser, and (3) any
pro forma financial information required in connection therewith under the
Securities Act. Notwithstanding the foregoing, nothing in this Agreement shall
require Seller or any of its representatives (1) to take any action that would
reasonably be expected to conflict with or violate the organizational documents
of Seller or any of its subsidiaries or violate any Law or breach any material
contract, (2) to pay any commitment or similar fee, reimburse any third party
expenses or provide any indemnities in connection with any such Financing
(except to the extent Purchaser promptly reimburses (in the case of out-of
–pocket costs) or provides the funding to (in all other cases) Seller or (3)
incur or assume any other cost, liability or obligation in connection with the
Financing prior to the applicable Closing.


ARTICLE 6
COVENANTS OF PURCHASER
Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this ARTICLE 6, except to the extent Seller may
otherwise consent in writing.
6.01    Regulatory and Other Permits.
Prior to each Initial Closing and the Subsequent Closing, Purchaser shall and
shall cause its Affiliates to, as promptly as practicable, make all filings with
all Governmental Authorities and other Persons required by Purchaser or its
Affiliates to consummate the transactions contemplated hereby with respect to
such Initial Closing or Subsequent Closing, as applicable and shall and shall
cause its Affiliates to use commercially reasonable efforts to in good faith
obtain as promptly as practicable all Permits and all consents, approvals or
Actions of all Governmental Authorities and other Persons necessary to
consummate the transactions contemplated hereby, including the Purchaser
Approvals and the Purchaser Consents. Prior to each of the Initial Closing and
the Subsequent Closing, Purchaser shall promptly provide Seller with a copy of
any material filing, order or other document proposed to be delivered to or
received from any Governmental Authority or other Person relating to the
obtaining of any such Permits, consents, approvals, or Actions of Governmental
Authorities and other Persons with respect to such Initial Closing or Subsequent
Closing, as applicable. Prior to each of the Initial Closing and the Subsequent
Closing, Purchaser shall provide Seller with a status report to Seller upon the
reasonable request of Seller. Prior to each of the Initial Closing and the
Subsequent Closing, Purchaser shall in good faith use commercially reasonable
efforts to cause its officers, directors, or other Affiliates not to take any
action which could reasonably be expected to materially and adversely affect the
likelihood of any approval or consent required to consummate the transactions
contemplated hereby with respect to such Initial Closing or Subsequent Closing,
as applicable.
Without limiting the generality of the foregoing, Purchaser shall not later than
ten (10) Business Days after the Effective Date, file or cause its ultimate
parent entity (within the meaning

53



--------------------------------------------------------------------------------



of the HSR Act) to file any and all materials required to be filed by it under
the HSR Act and any other anti-trust regulatory filings with respect to the
transactions contemplated hereby and will promptly file any supplemental
materials required or requested, and shall comply in all material respects with
any applicable requirements of the HSR Act and any Laws applicable to any other
anti-trust regulatory filings. Purchaser shall cooperate with Seller in
submitting such filings, including providing, as promptly as practicable upon
written request, any specific information concerning itself or its Affiliates
required in connection with such filing(s).
Purchaser shall bear its own costs and legal fees contemplated by this
Section 6.01; provided that the filing fee associated with any required filing
under the HSR Act shall be borne equally by Purchaser and Seller and fees
associated with any Competition Act Approval (as defined in the Asset Purchase
Agreements) shall be borne as set forth in the Asset Purchase Agreements.
6.02    Fulfillment of Conditions.
Prior to each of the Initial Closing and the Subsequent Closing, Purchaser shall
in good faith use commercially reasonable efforts to satisfy each condition to
the obligations of Seller contained in this Agreement which are within its
control that are applicable to such Initial Closing or Subsequent Closing, as
applicable.
6.03    Further Assurances.
Prior to each of the Initial Closing and the Subsequent Closing, as applicable,
Purchaser shall and shall cause its Affiliates to negotiate, execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further actions as
may be reasonably necessary and are within their control to consummate and make
effective the transactions contemplated by this Agreement, with respect to such
Initial Closing or Subsequent Closing, as applicable. Prior to each of the
Initial Closing and the Subsequent Closing, as applicable, Purchaser shall
cooperate with Seller and provide any information regarding Purchaser reasonably
necessary to assist Seller in making any filings or applications with any
Governmental or Regulatory Authority with respect to such Initial Closing or
Subsequent Closing, as applicable. Notwithstanding anything to the contrary
contained in this Section 6.03, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 6.03 shall not apply.
6.04    Replacement of Support and Affiliate Obligations.
Prior to the Initial Closing and the Subsequent Closing but not effective until
such Closing, as applicable, Purchaser shall use commercially reasonable and
diligent efforts to replace each of the Support and Affiliate Obligations set
forth on Annex 10 with parent guarantees, letters of credit, bonds, indemnities
or another credit assurance of a comparable and sufficient nature, in each case
in a form that satisfies the requirements of underlying Contract requiring
provision of such Support and Affiliate Obligations.
6.05    The 1603 Claims.

54



--------------------------------------------------------------------------------



The Bishop Hill Project Company and the California Ridge Project Company have
each filed claims against the United States in the Court of Claims seeking
payment of shortfalls related to the receipt of Section 1603 grants.  The claims
are currently pending.  Prior to the Closing, the Bishop Hill and California
Ridge Project Companies shall (i) cause the substitution of Invenergy for the
Bishop Hill Project Company and California Ridge Project Company as the
petitioner in the 1603 Claims, and (ii) otherwise transfer all rights in the
1603 Claims to Invenergy.    After the Closing, to the extent reasonably
requested by the Seller, Purchaser shall and shall cause its Affiliates (at no
cost or risk to Purchaser or such Project Companies) to execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further actions to consummate and make
effective the substitution and transfer contemplated hereby and all actions
necessary or advisable to the conduct of such litigation. For the avoidance of
doubt, if notwithstanding the substitution and transfer contemplated hereby, any
Acquired Company receives an amount with respect to a 1603 Claim, such Acquired
Company shall promptly pay such amounts to Invenergy.   If for any reason the
aforementioned substitution and transfer has not been completed before the
Closing, the parties agree to execute appropriate documentation to be
agreed-upon and executed by Purchaser and/or the relevant Project Companies at
Closing that will serve to maintain Invenergy’s interest after the Closing in
all rights related to the 1603 Claims, at no cost or risk to Purchaser or such
Project Companies, including but potentially not limited to the termination of
any agreements whereby the Bishop Hill Project Company and the California Ridge
Project Company have assigned the 1603 Claims to project lenders, as well as an
agreement with Invenergy to allow Invenergy the right to conduct the litigation
of the claims subject to customary procedures and limitations. Seller shall
reimburse Purchaser, on an after-tax basis, for any and all of Purchaser’s costs
and expenses paid or incurred in connection with the 1603 Claims or the actions
described in this Section 6.05.
6.06    Reserved.
6.07    Expansion Rights.
After the Initial Closing or the Subsequent Closing, as applicable, Purchaser
shall and shall cause its Affiliates to, at the request of Seller, use their
commercially reasonable efforts to negotiate in good faith to reach agreement
on, and if agreement is reached, execute and deliver, or cause to be executed
and delivered, all such documents and instruments (including a co-tenancy
agreement, shared facilities agreement or any other agreement providing similar
co-tenancy or shared facility rights) as may be necessary for Seller to exercise
its Expansion Rights; provided, that (a) all such documents and instruments
shall be on terms and conditions mutually agreeable to the parties thereto and
no less favorable to Purchaser and its Affiliates than similar arms-length
negotiated arrangements, and (b) Purchaser and its Affiliates shall have no
obligation to negotiate or enter into any document or instrument which (i) may
be in violation of applicable Law, (ii) cause a default or breach of any
Contract, Permit or Governmental Approval to which Purchaser or its Affiliates
is a party or to which their assets are subject or (iii) have a negative
material impact on a Project (as reasonably determined by the Purchaser, after
consultation with an independent engineer) unless Seller executes and delivers
(or causes to be executed and delivered) a customary build-out agreement in form
and substance reasonably satisfactory to Purchaser.

55



--------------------------------------------------------------------------------



6.08    Prairie Breeze III Closing.
In the event that all of the Subsequent Closing conditions to obligations of
Seller and Purchaser related to the Prairie Breeze II Project as set forth in
Sections 7.02 and 8.02 have been satisfied or waived but the condition set forth
in Section 7.02(m)(ii) has not occurred by May 31, 2016, Seller agrees that the
Subsequent Closing shall occur within five (5) Business Days of May 31, 2016 for
the Prairie Breeze II Project. If the condition set forth in Section 7.02(m)(ii)
occurs within sixty (60) days of such Subsequent Closing and prior to the
Subsequent Termination Date, the Acquired Interests in Prairie Breeze III
Project Company shall be sold to Purchaser in a second Subsequent Closing which
shall satisfy the same terms and conditions as the initial Subsequent Closing
(without regards to any terms and conditions specific to the Prairie Breeze II
Project).
6.09    Agreement Revisions.
The Purchaser shall, in coordination and cooperation with Seller, prior to the
Initial Closing, amend and restate this Agreement to remove the Subsequent
Closing and enter into a new purchase and sale agreements with respect to each
of the Prairie Breeze II Project and the Prairie Breeze III Project, in the form
of this Agreement with only such changes as necessary to achieve such separation
of the agreements.
ARTICLE 7
CONDITIONS TO OBLIGATIONS OF PURCHASER
7.01    Conditions to Obligations of Purchaser at the Initial Closing.
The obligations of Purchaser hereunder to purchase the Initial Acquired
Interests and to consummate the Initial Closing are subject to the fulfillment,
at or before the Initial Closing, of each of the following conditions (all or
any of which may be waived in whole or in part by Purchaser in its sole
discretion):
(a)Bring-Down of Seller’s Representations and Warranties.
The representations and warranties made by Seller in this Agreement (with
respect to Projects, solely with respect to the Acquired Entities purchased at
the Initial Closing), shall be true and correct in all material respects as of
the Initial Closing Date (except for any of such representations and warranties
that are qualified by materiality, including by reference to Material Adverse
Effect, which shall be true and correct in all respects) as though such
representations and warranties were made on and as of the Initial Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date.
(b)    Performance Prior to and at Initial Closing.
Seller shall have performed its obligations and covenants under this Agreement
to be so performed by Seller at or prior to Initial Closing.
(c)    Assignments of Membership Interests.

56



--------------------------------------------------------------------------------



The Assignments of Membership Interests of BH Class B Holdings, CR Class B
Holdings, IPB Holdings and RSW Class B Holdings shall have been fully executed
and delivered to Purchaser.
(d)    Litigation.
No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement at the Initial Closing or would adversely affect the right of
Purchaser to own the Acquired Interests.
(e)    Governmental Approvals.
All Purchaser Approvals with respect to the purchase of the Initial Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Seller Approvals with respect to the purchase of the Initial
Acquired Interests shall have been delivered to Purchaser and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority with respect to any anti-trust regulatory filings
necessary for the consummation of the transactions contemplated by this
Agreement at the Initial Closing shall have occurred; and the FERC order under
FPA Section 203 authorizing the transactions contemplated by this Agreement to
effectuate the Purchaser’s acquisition of the Initial Acquired Interests at the
Initial Closing shall be in full force and effect.
(f)    Consents.
All Purchaser Consents shall have been obtained and Seller shall have obtained,
and delivered to Purchaser copies of each of the Seller Consents required in
connection with the purchase of the Initial Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.
(g)    Officers’ Certificates.
Seller shall have delivered to Purchaser (a) a certificate, dated the Initial
Closing Date and executed by an authorized officer or board member of Seller
substantially in the form and to the effect of Exhibit D; and (b) a certificate,
dated the Initial Closing Date and executed by the Secretary of Seller
substantially in the form and to the effect of Exhibit E.
(h)    FIRPTA Certificate.
Seller (or, if Seller is a disregarded entity for U.S. federal tax purposes, its
owner for U.S. federal tax purposes) shall have delivered to Purchaser a
certificate, dated as of the Initial Closing Date and substantially in the form
and to the effect of Exhibit F, sworn under penalty of perjury, and satisfying
the requirements set forth in Treasury Regulation Section 1.1445-2(b), attesting
that Seller is not a “foreign person” for U.S. federal income tax purposes.

57



--------------------------------------------------------------------------------



(i)    No Material Adverse Effect.
No Material Adverse Effect with respect to the Acquired Entities purchased at
Initial Closing shall have occurred since the Effective Date and be continuing.
(j)    Facility Management Agreement.
The termination of each Facility Management Agreement related to a Project owned
by BH Class B Holdings, CR Class B Holdings, IPB Holdings and RSW Class B
Holdings shall have been fully executed and delivered to Purchaser.
(k)    Contracts to be Terminated or Assigned.
Seller shall have delivered to Purchaser evidence of termination of the
Contracts listed in Annex 12.
(l)    Resignations.
Seller shall have delivered executed documents, in form reasonably acceptable to
Purchaser, evidencing the resignation of each of the directors, managers,
officers and other authorized representatives of the Acquired Entities purchased
in connection with the Initial Closing that were appointed or elected by Seller
or its Affiliates, all of whom are correctly listed on Annex 13.
(m)    Project under Construction.
With respect to the Rattlesnake Project, to the reasonable satisfaction of
Purchaser: (i) all “Obligations” with respect to the “Construction Loan” (each
as defined in the applicable Financing Document) have been paid in full or
otherwise satisfied and all conditions to the “Term Conversion Date” (as defined
in the applicable Financing Document) have been satisfied or waived (subject to
the consent of the Purchaser, such consent not to be unreasonably withheld) and
the “Term Conversion Date” (as defined in the applicable Financing Document) has
occurred, (ii) all conditions to the “Funding Date” (as defined in the
applicable Tax Equity Document) have been satisfied or waived (subject to the
consent of the Purchaser, such consent not to be unreasonably withheld) and the
“Class A Funding Date Capital Contribution” (as defined in the applicable Tax
Equity Document) has been made, and (iii) the applicable Tax Equity LLCA and
transaction documents contemplated thereby have been executed and entered into
substantially in the form Made Available to Purchaser as of the Effective Date.
(n)    Transition Services Agreement.
Seller shall have caused Invenergy Services to execute and deliver to Purchaser
a Transition Services Agreement.
(o)    Buy-Out of Class A Membership Interests.
Seller shall have caused BH Class B Holdings to acquire all of the Class A
Membership Interests in Bishop Hill Holdings LLC, the documentation relating
thereto shall be in

58



--------------------------------------------------------------------------------



form and substance reasonably satisfactory to the Purchaser, none of which
imposes any Liability on any Acquired Entity, and no funds or assets of any
Acquired Entity shall have been used to acquire such interests.
Seller shall have caused CR Class B Holdings to acquire all of the Class A
Membership Interests in California Ridge Holdings LLC, the documentation
relating thereto shall be in form and substance reasonably satisfactory to the
Purchaser, none of which imposes any Liability on any Acquired Entity, and no
funds or assets of any Acquired Entity shall have been used to acquire such
interests.
(p)    Rattlesnake Wind Title Policy.
Rattlesnake Wind, LLC shall have been issued a 2006 ALTA title insurance policy
(or policies) issued by Fidelity National Title Insurance Company (“RSW Title
Company”), providing for coverage in an amount no less than $305,000,000 without
exception for mechanics’ and materialmen’s liens, together with such affirmative
coverages and endorsements as are requested by Purchaser, including, without
limitation, a Non-Imputation Endorsement, and otherwise in form and substance
satisfactory to Purchaser, and Purchaser shall have received satisfactory
evidence that all premiums in respect of each such policy and all related
expenses, if any, have been paid (such policy (or policies) shall collectively
be referred to in this Agreement as the “RSW Title Policy”).
(q)    Survey.
Purchaser and Rattlesnake Wind, LLC shall have received an ALTA/ACSM form
As-Built survey of the Project Company Real Property with respect to the
Rattlesnake Project showing all improvements comprising the Project, prepared in
accordance with the 2011 Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys, including all Table A items, and in form and substance
satisfactory to Purchaser and sufficient for the RSW Title Company to issue the
RSW Title Policy, certified to Purchaser, Rattlesnake Wind, LLC and the RSW
Title Company and their successors and assigns, in a manner satisfactory to
Purchaser and the RSW Title Company, dated as of the Initial Closing Date.
(r)    Title Examination.
With respect to each of the Projects subject to the Initial Closing, Purchaser
shall have received title examination no earlier than thirty (30) days prior to
the Initial Closing Date, without any recorded document which is identified as
an exception to clear record or marketable title to the applicable premises,
except for such exceptions which are Permitted Liens.
(s)    Raleigh Purchase.
The closing of the transactions contemplated by the Asset Purchase Agreement
shall have occurred simultaneously with the Initial Closing.
(t)    Amended and Restated LLC Agreement & Option Agreement.

59



--------------------------------------------------------------------------------





Seller shall have executed and delivered (or cause to be executed and delivered)
to Purchaser an Amended and Restated LLC Agreement and Option Agreement for each
of BH Class B Holdings, CR Class B Holdings, IPB Holdings and RSW Class B
Holdings.


(u)    O&M Agreement.


Seller shall have delivered to Purchaser an O&M Agreement in substantially the
form attached hereto as Exhibit L, executed by Invenergy Services LLC for each
of the Bishop Hill Project, Rattlesnake Project, Prairie Breeze Project, and
California Ridge Project.


(v)    Reserve Accounts.


Seller shall have provided to Purchaser the updated amounts of the Reserve
Accounts as of the Initial Closing Date.


7.02    Conditions to Obligations of Purchaser at the Subsequent Closing.
The obligations of Purchaser hereunder to purchase the Subsequent Acquired
Interests and to consummate the Subsequent Closing are subject to the
fulfillment, at or before the Subsequent Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Purchaser
in its sole discretion):
(a)    Bring-Down of Seller’s Representations and Warranties.
The representations and warranties made by Seller in this Agreement (with
respect to Project(s), solely with respect to the Acquired Entity(ies) purchased
at the Subsequent Closing), shall be true and correct in all material respects
as of the Subsequent Closing Date (except for any of such representations and
warranties that are qualified by materiality, including by reference to Material
Adverse Effect, which shall be true and correct in all respects) as though such
representations and warranties were made on and as of the Subsequent Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case as of such earlier date.
(b)    Performance Prior to and at the Subsequent Closing.
Seller shall have performed its obligations and covenants under this Agreement
to be so performed by Seller at or prior to the Subsequent Closing.
(c)    Assignments of Membership Interests.
The Assignment of Membership Interests of PB Expansion Class B Holdings shall
have been fully executed and delivered to Purchaser.
(d)    Litigation.

60



--------------------------------------------------------------------------------



No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement at the Subsequent Closing or would adversely affect the right of
Purchaser to own the Acquired Interests.
(e)    Governmental Approvals.
All Purchaser Approvals with respect to the purchase of the Subsequent Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Seller Approvals with respect to the purchase of the Subsequent
Acquired Interests shall have been delivered to Purchaser and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority with respect to any anti-trust regulatory filings
necessary for the consummation of the transactions contemplated by this
Agreement shall have occurred; and the FERC order under FPA Section 203
authorizing the transactions contemplated by this Agreement to effectuate the
Purchaser’s acquisition of the Subsequent Acquired Interests at the Subsequent
Closing shall be in full force and effect.
(f)    Consents.
All Purchaser Consents shall have been obtained and Seller shall have obtained,
and delivered to Purchaser copies of each of the Seller Consents required in
connection with the purchase of the Subsequent Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.
(g)    Officers’ Certificates.
Seller shall have delivered to Purchaser (a) a certificate, dated the Subsequent
Closing Date and executed by an authorized officer or board member of Seller
substantially in the form and to the effect of Exhibit D; and (b) a certificate,
dated the Subsequent Closing Date and executed by the Secretary of Seller
substantially in the form and to the effect of Exhibit E.
(h)    FIRPTA Certificate.
Seller (or, if Seller is a disregarded entity for U.S. federal tax purposes, its
owner for U.S. federal tax purposes) shall have delivered to Purchaser a
certificate, dated as of the Subsequent Closing Date and substantially in the
form and to the effect of Exhibit F, sworn under penalty of perjury, and
satisfying the requirements set forth in Treasury Regulation
Section 1.1445-2(b), attesting that Seller is not a “foreign person” for U.S.
federal income tax purposes.
(i)    No Material Adverse Effect.
No Material Adverse Effect with respect to the Acquired Entities purchased at
the Subsequent Closing shall have occurred since the Effective Date and be
continuing.
(j)    Facility Management Agreement.

61



--------------------------------------------------------------------------------



The termination of each Facility Management Agreement related to a Project owned
by PB Expansion Class B Holdings shall have been fully executed and delivered to
Purchaser.
(k)    Contracts to be Terminated or Assigned.
Seller shall have delivered to Purchaser evidence of termination of the
Contracts listed in Annex 12.
(l)    Resignations.
Seller shall have delivered executed documents, in form reasonably acceptable to
Purchaser, evidencing the resignation of each of the directors, managers,
officers and other authorized representatives of the Acquired Entities purchased
in connection with the Subsequent Closing that were appointed or elected by
Seller or its Affiliates, who are listed on Annex 13.
(m)    Project under Construction.
(i)    With respect the Prairie Breeze II Project to the reasonable satisfaction
of Purchaser: (i) all “obligations under the construction loan” (as such concept
is defined in the applicable Financing Document to be entered into) have been
paid in full or otherwise satisfied or waived (subject to the consent of the
Purchaser, such consent not to be unreasonably withheld), (ii) all conditions to
the “funding date” (as such concept is defined in the applicable Tax Equity
Document to be entered into) have been satisfied or waived (subject to the
consent of the Purchaser, such consent not to be unreasonably withheld) by the
tax equity investors and the “tax equity funding date capital contribution” (as
such concept is defined in the applicable Tax Equity Documents to be entered
into) has been made, and (iii) the applicable ECCA, Tax Equity LLCA and
transaction documents completed thereby shall have been executed and entered
into substantially in the forms Made Available to Purchaser as of the Effective
Date or in forms reasonably acceptable to Purchaser.
(ii)    With respect the Prairie Breeze III Project to the reasonable
satisfaction of Purchaser: (i) all “obligations under the construction loan” (as
such concept is defined in the applicable Financing Document to be entered into)
have been paid in full or otherwise satisfied or waived (subject to the consent
of the Purchaser, such consent not to be unreasonably withheld), (ii) all
conditions to the “funding date” (as such concept is defined in the applicable
Tax Equity Documents to be entered into) have been satisfied or waived (subject
to the consent of the Purchaser, such consent not to be unreasonably withheld)
by the tax equity investors and the “tax equity funding date capital
contribution” (as such concept is defined in the applicable Tax Equity Documents
to be entered into) has been made, and (iii) the applicable ECCA, Tax Equity
LLCA and transaction documents contemplated thereby shall have been executed and
entered into substantially in the forms Made Available to Purchaser as of the
Effective Date or in forms reasonably acceptable to Purchaser.
(n)    Amended and Restated LLC Agreement & Option Agreement.

62



--------------------------------------------------------------------------------



Seller shall have executed and delivered (or cause to be executed and delivered)
to Purchaser the Amended and Restated LLC Agreement and Option Agreement for PB
Expansion Class B Holdings.


(o)    O&M Agreement.
Seller shall have delivered to Purchaser an O&M Agreement in substantially the
form attached hereto as Exhibit L, executed by Invenergy Services LLC for each
of the Prairie Breeze II Project and the Prairie Breeze III Project.
(p)    Prairie Breeze II Title Policy.
Prairie Breeze II Project Company shall have been issued a 2006 ALTA title
insurance policy (or policies) issued by Chicago Title Insurance Company (“PBII
Title Company”), providing for coverage in an amount no less than the Prairie
Breeze II Project value without exception for mechanics’ and materialmen’s
liens, together with such affirmative coverages and endorsements as are
requested by Purchaser, including, without limitation, a Non-Imputation
Endorsement, and otherwise in form and substance satisfactory to Purchaser, and
Purchaser shall have received satisfactory evidence that all premiums in respect
of each such policy and all related expenses, if any, have been paid (such
policy (or policies) shall collectively be referred to in this Agreement as the
“PBII Title Policy”).
(q)    Prairie Breeze II Survey.
Purchaser and Prairie Breeze II Project Company shall have received an ALTA/ACSM
form As-Built survey of the Project Company Real Property with respect to the
Prairie Breeze II Project showing all improvements comprising the Project,
prepared in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, including all Table A items, and in form and
substance satisfactory to Purchaser and sufficient for the PBII Title Company to
issue the PBII Title Policy, certified to Purchaser, Prairie Breeze II Project
Company and the PBII Title Company and their successors and assigns, in a manner
satisfactory to Purchaser and the PBII Title Company, dated as of the Subsequent
Closing Date.
(r)    Prairie Breeze III Title Policy.
Prairie Breeze III Project Company shall have been issued a 2006 ALTA title
insurance policy (or policies) issued by Chicago Title Insurance Company (“PBIII
Title Company”), providing for coverage in an amount no less than the Prairie
Breeze III Project value without exception for mechanics’ and materialmen’s
liens, together with such affirmative coverages and endorsements as are
requested by Purchaser, including, without limitation, a Non-Imputation
Endorsement, and otherwise in form and substance satisfactory to Purchaser, and
Purchaser shall have received satisfactory evidence that all premiums in respect
of each such policy and all related expenses, if any, have been paid (such
policy (or policies) shall collectively be referred to in this Agreement as the
“PBIII Title Policy”).
(s)    Prairie Breeze III Survey.

63



--------------------------------------------------------------------------------



Purchaser and Prairie Breeze III Project Company shall have received an
ALTA/ACSM form As-Built survey of the Project Company Real Property with respect
to the Prairie Breeze III Project showing all improvements comprising the
Project, prepared in accordance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, including all Table A items, and
in form and substance satisfactory to Purchaser and sufficient for the
PBIII Title Company to issue the PBIII Title Policy, certified to Purchaser,
Prairie Breeze II Project Company and the PBIII Title Company and their
successors and assigns, in a manner satisfactory to Purchaser and the PBIII
Title Company, dated as of the Subsequent Closing Date.
(t)    Title Examination.
With respect to each of the Projects subject to the Subsequent Closing,
Purchaser shall have received title examination no earlier than thirty (30) days
prior to the Subsequent Closing Date, without any recorded document which is
identified as an exception to clear record or marketable title to the applicable
premises, except for such exceptions which are Permitted Liens.
(u)    Prairie Breeze III Project Price Adjustment.
To the extent required by Section 2.05(e), Seller and Purchaser have reached
agreement on the adjustment to the Project Purchase Price for the Prairie Breeze
III Project.
(v)    Reserve Accounts.


Seller shall have provided to Purchaser the updated amounts of the Reserve
Accounts as of the Subsequent Closing Date.


ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER
8.01    Conditions to Obligations of Seller as of the Initial Closing.
The obligations of Seller hereunder to sell the Acquired Interests and to
consummate the Initial Closing are subject to the fulfillment, at or before the
Initial Closing, of each of the following conditions (all or any of which may be
waived in whole or in part by Seller, in their sole discretion).
(a)    Bring-Down of Purchaser’s Representations and Warranties.
The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Initial Closing Date (except
for any of such representations and warranties that are qualified by
materiality, including by reference to material adverse effect, which shall be
true and correct in all respects) as though such representations and warranties
were made on and as of the Initial Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date.
(b)    Performance Prior to and at Initial Closing.

64



--------------------------------------------------------------------------------



Purchaser shall have performed the obligations and covenants required under this
Agreement to be so performed by Purchaser at or prior to the Initial Closing.
(c)    Governmental Approvals.
All Seller Approvals with respect to the purchase of the Initial Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Purchaser Approvals with respect to the purchase of the Initial
Acquired Interests shall have been delivered to Seller and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority under the HSR Act necessary for the consummation of
the transactions contemplated by this Agreement at the Initial Closing shall
have occurred; and the FERC order under FPA Section 203 authorizing the
transactions contemplated by this Agreement to effectuate the Purchaser’s
acquisition of the Initial Acquired Interests at the Initial Closing shall be in
full force and effect.
(d)    Consents.
All Seller Consents shall have been obtained and Purchaser shall have obtained,
and delivered to Seller copies of each of the Purchaser Consents required in
connection with the purchase of the Initial Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.
(e)    Litigation.
No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement.
(f)    Officer Certificates.
Purchaser shall have delivered to Seller: (a) a certificate dated the Initial
Closing Date and executed by an authorized representative of Purchaser
substantially in the form and to the effect of Exhibit G, (b) a certificate,
dated the Initial Closing Date and executed by an authorized representative of
Purchaser substantially in the form and to the effect of Exhibit H.
(g)    Assignments of Membership Interests.
Purchaser shall have executed and delivered to Seller the Assignments of
Membership Interests of BH Class B Holdings, CR Class B Holdings, IPB Holdings
and RSW Class B Holdings.
(h)    Reserved.
(i)    Facility Management Agreement.
The termination of each Facility Management Agreement related to a Project owned
by BH Class B Holdings, CR Class B Holdings, IPB Holdings and RSW Class B
Holdings shall have been fully executed and delivered to Seller.

65



--------------------------------------------------------------------------------



(j)    Reserved.
(k)    Transition Services Agreement.
Purchaser shall have executed and delivered to Seller a Transition Services
Agreement in substantially the form attached hereto as Exhibit J.
(l)    Replacement of Support and Affiliate Obligations.
Purchaser shall have provided Seller with evidence reasonably satisfactory to
the Seller of Purchaser’s successful replacement of the Support and Affiliate
Obligations related to the Acquired Entities purchased at the Initial Closing
set forth on Annex 10 with parent guarantees, letters of credit, bonds,
indemnities or another credit assurance of a comparable and sufficient nature,
in each case in a form that satisfies the requirements of the underlying
Contract requiring provision of such Support and Affiliate Obligations.
(m)    Amended and Restated LLC Agreement & Option Agreement.
Purchaser shall have executed and delivered to Seller an Amended and Restated
LLC Agreement and Option Agreement for each of BH Class B Holdings, CR Class B
Holdings, IPB Holdings and RSW Class B Holdings.


(n)    O&M Agreement.
Purchaser shall have caused the applicable Project Companies to execute and
deliver to Seller an O&M Agreement in substantially the form attached hereto as
Exhibit L for each of the Bishop Hill Project, Rattlesnake Project, Prairie
Breeze Project, and California Ridge Project.
8.02    Conditions to Obligations of Seller as of the Subsequent Closing.
The obligations of Seller hereunder to sell the Acquired Interests and to
consummate the Subsequent Closing are subject to the fulfillment, at or before
the Subsequent Closing, of each of the following conditions (all or any of which
may be waived in whole or in part by Seller, in their sole discretion).
(a)    Bring-Down of Purchaser’s Representations and Warranties.
The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Subsequent Closing Date
(except for any of such representations and warranties that are qualified by
materiality, including by reference to material adverse effect, which shall be
true and correct in all respects) as though such representations and warranties
were made on and as of the Subsequent Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date.
(b)    Performance Prior to and at Subsequent Closing.

66



--------------------------------------------------------------------------------



Purchaser shall have performed the obligations and covenants required under this
Agreement to be so performed by Purchaser at or prior to the Subsequent Closing.
(c)    Governmental Approvals.
All Seller Approvals with respect to the purchase of the Subsequent Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Purchaser Approvals with respect to the purchase of the Subsequent
Acquired Interests shall have been delivered to Seller and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority under the HSR Act necessary for the consummation of
the transactions contemplated by this Agreement at the Initial Closing shall
have occurred; and the FERC order under FPA Section 203 authorizing the
transactions contemplated by this Agreement to effectuate the Purchaser’s
acquisition of the Subsequent Acquired Interests at the Subsequent Closing shall
be in full force and effect.
(d)    Consents.
All Seller Consents shall have been obtained and Purchaser shall have obtained,
and delivered to Seller copies of each of the Purchaser Consents required in
connection with the purchase of the Subsequent Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.
(e)    Litigation.
No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement.
(f)    Officer’s Certificates.
Purchaser shall have delivered to Seller: (a) a certificate dated the Subsequent
Closing Date and executed by an authorized representative of Purchaser
substantially in the form and to the effect of Exhibit G, (b) a certificate,
dated the Subsequent Closing Date and executed by any authorized representative
of Purchaser substantially in the form and to the effect of Exhibit H.
(g)    Assignments of Membership Interests.
Purchaser shall have executed and delivered to Seller the Assignments of
Membership Interests of PB Expansion Class B Holdings.
(h)    Facility Management Agreement.
The termination of each Facility Management Agreement related to a Project owned
by PB Expansion Class B Holdings shall have been fully executed and delivered to
Seller.
(i)    Replacement of Support and Affiliate Obligations.

67



--------------------------------------------------------------------------------



Purchaser shall have provided Seller with evidence reasonably satisfactory to
the Seller of Purchaser’s successful replacement of the Support and Affiliate
Obligations related to the Acquired Entities purchased at the Subsequent Closing
set forth on Annex 10 with parent guarantees, letters of credit, bonds,
indemnities or another credit assurance of a comparable and sufficient nature,
in each case in a form that satisfies the requirements of the underlying
Contract requiring provision of such Support and Affiliate Obligations.
(j)    Amended and Restated LLC Agreement & Option Agreement.
Purchaser shall have executed and delivered to Seller an Amended and Restated
LLC Agreement and Option Agreement for PB Expansion Class B Holdings.


(k)    O&M Agreement.
Purchaser shall have caused the applicable Project Companies to execute and
deliver to Seller an O&M Agreement in substantially the form attached hereto as
Exhibit L for each of the Prairie Breeze II Project and the Prairie Breeze III
Project.
(l)    Prairie Breeze III Project Price Adjustment.
To the extent required by Section 2.05(e), Seller and Purchaser have reached
agreement on the adjustment to the Project Purchase Price for the Prairie Breeze
III Project.
ARTICLE 9
TAX MATTERS
9.01    Certain Taxes.
(a)Without any duplication, Seller shall indemnify each Purchaser Indemnified
Party and hold them harmless from and against (i) any income Taxes of Seller and
its Affiliates (other than the Acquired Entities) for any taxable period, and
(ii) all Taxes (other than Transfer Taxes arising out of the transactions
contemplated by this Agreement, which are addressed in Section 9.01(d)) of the
Acquired Entities for all taxable periods ending on or before the Calculation
Date and the portion through the end of the Calculation Date for any taxable
period that includes (but does not end on) the Calculation Date (including for
the avoidance of doubt any Taxes resulting from any reorganization or
restructuring of Seller or its Affiliates (including the Acquired Entities)
prior to a Closing) (each, a “Pre-Calculation Date Tax Period”), in each case,
to the extent such Taxes were not taken into account in the calculation of the
Purchase Price Adjustment (as finally determined). Purchaser shall be
responsible for, and indemnify Seller from and against, any Tax due with respect
to the Acquired Entities that is attributable to a taxable period beginning
after the Calculation Date and that portion of any Straddle Period (as defined
below) that begins on the day after the Calculation Date. For this purpose, any
transactions effected on the Calculation Date, but after the Calculation that
are outside the ordinary course of business and that are not expressly
contemplated by this Agreement shall be treated as if they occurred on the day
after the Calculation Date.

68



--------------------------------------------------------------------------------



(b)In the case of any taxable period that includes (but does not end on) the
Calculation Date (a “Straddle Period”), the amount of any Taxes based on or
measured by income, receipts, or payroll of an Acquired Entity for the
Pre-Calculation Date Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Calculation Date, while in the
case of all real property Taxes, personal property Taxes and other Taxes and
similar obligations of an Acquired Entity that are due or become due for
Straddle Periods, such Taxes and obligations shall be apportioned to Seller for
the Pre-Calculation Date Tax Period of such Straddle Period, and the amount of
such Taxes and obligations of an Acquired Entity that relate to the
Pre-Calculation Date Tax Period shall be deemed to be the amount of such Taxes
and obligations for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Calculation Date, and the denominator of which is the number of days in such
Straddle Period. Each Party shall reasonably cooperate in assuring that such
Taxes and obligations that are the responsibility of Seller pursuant to Section
9.01(a) are paid by Seller. If any refund, rebate or similar payment is received
by any Acquired Entity, and/or Purchaser for any Taxes, then to the extent such
refund, rebate or payment relates to a Pre-Calculation Date Tax Period (or
portion of a Straddle Period ending on the Calculation Date, as determined in
accordance with the same principles provided for in this Section 9.01(b)) of
such Acquired Entity it shall be for the benefit of Seller, and such Acquired
Entity or Purchaser (as applicable) shall pay over the amount of such refund,
rebate or payment (including interest thereon paid by the relevant Governmental
Authority or other taxing authority) to Seller within ten (10) Business Days
following receipt thereof.
(c)For any Taxes Returns that relate to a taxable period ending on or before the
applicable Closing Date, Seller shall timely prepare and file, or shall cause to
be timely prepared and filed, with the appropriate authorities all Tax Returns
required to be filed by the Acquired Entities. For any Tax Return covering a
period that includes but does not end on the Closing Date, (A) Purchaser shall
cause such Tax Return to be prepared and shall deliver a draft of such Tax
Return to Seller, for its review and comment at least fifteen (15) days prior to
the due date (including extensions) for filing such Tax Return, (B) Seller and
Purchaser shall cooperate and consult with each other in order to finalize such
Tax Return and Purchaser shall take into account any reasonable comments
provided by Seller, and (C) thereafter Purchaser shall cause such Tax Return to
be executed and timely filed with the appropriate Governmental Authority.
(d)All sales, use transfer, real property transfer, recording, stock transfer,
value-added and other similar Taxes and fees (“Transfer Taxes”), if any, arising
out of or in connection with the transactions effected pursuant to this
Agreement shall be paid by Purchaser; provided, however, that (1) any Transfer
Taxes resulting from any reorganization or restructuring of Seller or its
Affiliates (including the Acquired Entities) prior to a Closing shall be borne
100% by Seller and (2) any Transfer Taxes resulting from either Bishop Hill
Project Company or California Ridge Project Company being treated as a “real
estate entity” under 35 ILCS 200/31-5 shall be borne 50% by Purchaser and 50% by
Seller. Tax Returns that must be filed in connection with such Transfer Taxes
shall be prepared and filed by the Party primarily or customarily responsible
under applicable local Law for filing such Tax Returns, and such party will use
commercially reasonable efforts to provide such Tax Returns to the other Party
at least ten (10) Business Days prior to the date such Tax Returns are due to be
filed.

69



--------------------------------------------------------------------------------



(e)Purchaser and Seller shall provide each other with such assistance as may
reasonably be requested by the others in connection with the preparation of any
Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liabilities for Taxes
relating to the Acquired Entities. Such assistance shall include making
employees available on a mutually convenient basis to provide additional
information or explanation of material provided hereunder and shall include
providing copies of relevant tax returns and supporting material. The Party
requesting assistance hereunder shall reimburse the assisting Party for
reasonable out-of-pocket expenses incurred in providing assistance. Purchaser
and Seller will retain for the full period of any statute of limitations and
provide the others with any records or information which may be relevant to such
preparation, audit, examination, proceeding or determination. Purchaser shall
not (and, after the Closing, shall cause the Acquired Entities not to) file any
amended Tax Returns or make, change or revoke any elections, in each case, with
respect to any Acquired Entity for any taxable period (or portion thereof)
ending on or before the applicable Closing Date, without the prior written
consent of the Seller, unless otherwise required by Law.
9.02    Allocation of Purchase Price.
No later than sixty (60) calendar days following each Closing Date, Seller shall
deliver to Purchaser a proposed schedule (the “Purchase Price Allocation
Schedule”) allocating the Purchase Price paid at such closing among the assets
of BH Class B Holdings and CR Class B Holdings and the interests of IPB
Holdings, RSW Class B Holdings and PB Expansion Class B Holdings acquired at
such Closing. The Purchaser, the Seller and the Acquired Entities shall report
for Tax purposes and file Tax Returns (including Form 8594 under Section 1060 of
the Code) in a manner consistent with the final Purchase Price Allocation
Schedule; provided, however, that (i) Purchaser’s cost for the assets of BH
Class B Holding and CR Class B Holdings and the interest in IPB Holdings, RSW
Class B Holdings and PB Expansion Class B Holdings that it is deemed to acquire
may differ from the total amount allocated hereunder to reflect the inclusion in
the total cost of items (for example, capitalized acquisition costs) not
included in the amount so allocated, (ii) the amount realized by Seller may
differ from the total amount allocated hereunder to reflect transaction costs
that reduce the amount realized for federal income tax purposes, and (iii) that
neither Seller or any of its Affiliates nor Purchaser or any of its Affiliates
will be obligated to litigate any challenge to such allocation of the Purchase
Price by a Governmental Authority. Any adjustments to the Purchase Price
pursuant to this Agreement shall be allocated among the assets of BH Class B
Holdings and CR Class B Holdings and the interests in IPB Holdings, RSW Class B
Holdings and PB Expansion Class B Holdings (as applicable) for purposes of the
Purchase Price Allocation Schedule in accordance with this Section 9.02 except
to the extent applicable Law requires otherwise.
9.03    Tax Contests.
Purchaser shall inform Seller of the commencement of any audit, examination or
proceeding relating in whole or in part to Taxes for which Seller is responsible
to indemnify any Purchaser Indemnified Party pursuant to this Agreement. With
respect to any such Tax, Seller will have the right, at its sole cost and
expense, to control (in the case of a Pre-Calculation Date Tax Period) or
participate in (in the case of a Straddle Period) the prosecution, settlement or
compromise

70



--------------------------------------------------------------------------------



of any proceeding involving the Tax, provided that Seller shall have promptly
notified Purchaser in writing of its intention to control or participate in such
Tax Contest. Purchaser will (and will cause the Acquired Entity to) take such
action in connection with any such proceeding that Seller reasonably requests,
including the selection of counsel and experts and the execution of powers of
attorney. Purchaser will (and will cause the Acquired Entity to) inform Seller
promptly, and send Seller copies promptly upon receipt, of any notice of an
audit, examination, claim or assessment for any Tax for which Seller is
responsible and keep Seller informed of progress in the proceedings and allow
Seller to attend any meetings and scheduled calls with the Governmental
Authorities to the extent Seller is not controlling the proceedings. Purchaser
shall not settle, consent to the entry of a judgment of or compromise any audit,
examination or proceeding relating to Taxes for which it is entitled to
indemnification hereunder without the prior written consent (which consent shall
not be unreasonably withheld or delayed) of Seller. To the extent that there is
an inconsistently between Section 11.06 and this Section 9.03 as it relates to a
Tax Contest, the provisions of Section 9.03 shall govern.
9.04    Tax Characterization.
In accordance with Revenue Ruling 99-5, 1999-1 C.B. 434, Situation 1, the
Parties intend for the acquisition of the interests in BH Class B Holdings and
CR Class B Holdings to be treated, and shall treat such transactions, for
federal income Tax purposes as the purchase by Purchaser of a 90.1% undivided
interest in each of the assets of BH Class B Holdings and CR Class B Holdings
from the Seller, followed by a contribution of the Purchaser’s interest in such
assets and the Seller’s remaining interest in such assets to each of BH Class B
Holdings and CR Class B Holdings (each as a newly formed partnership for U.S.
federal income tax purposes). With respect to the acquisition of the interests
in the Acquired Partnerships, each of the Parties hereto agrees that, for each
taxable year in which a Closing Date occurs, all income, gains, losses,
deductions, credits and other tax incidents resulting from the operations of the
Acquired Partnerships shall be allocated, as between Seller and Purchaser, using
the “closing of the books” method permitted by Treasury Regulations and Code §
706. The Seller shall deliver to the Purchaser a copy of the statement required
under Treasury Regulations § 1.751-1(a)(3) setting forth in reasonable detail a
good faith calculation of the amount of any gain or loss attributable to Code §
751 property, and the amount of any gain or loss attributable to capital gain or
loss on the sale of the partnership interests in the applicable Acquired
Partnerships. Each of the Parties agree that each party hereto shall file all
its federal income Tax Returns consistent with the foregoing and (ii) the
Parties shall make no elections or take any actions inconsistent with the such
treatment unless otherwise required by Law.
ARTICLE 10
SURVIVAL
10.01    Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants, indemnities and agreements of Seller
and Purchaser contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date as provided in Section 11.03.

71



--------------------------------------------------------------------------------



ARTICLE 11
INDEMNIFICATION
11.01    Indemnification by Seller.
From and after the applicable Closing Date, Seller shall indemnify and hold
harmless the Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to (i) any breach of any representation, warranty or covenants
made by Seller in this in this Agreement or in any certificate delivered by the
Seller pursuant to this Agreement, (ii) the 1603 Claims (including, for the
avoidance of doubt, any Losses suffered as a result of a counterclaim resulting
from the 1603 Claims or otherwise suffered as a result of the resolution of the
1603 Claims, or any actions described in Section 6.05), (iii) the Invenergy
Restructuring, and (iv) all obligations and indemnities owed to third parties
under the Tax Equity Documents (or any related documents, obligations or
agreements) that are related to a termination of an Acquired Partnership under
Section 708(b) of the Code as result of the transactions contemplated in this
Agreement or as a result of any prior transfers; provided, however, that the
foregoing indemnity shall not apply to the extent such Losses are caused solely
by the gross negligence or willful misconduct of Purchaser or its
Representatives. The amount of any such indemnity payable by Seller shall be
reduced by the amount of all insurance proceeds actually received by the
Purchaser Indemnified Parties (net of all expenses of recovery) as of the time
such indemnification payment is required to be paid in respect of the Losses
arising out of the occurrence of the event giving rise to the indemnification
obligation hereunder.
11.02    Indemnification by Purchaser.
From and after the applicable Closing Date, Purchaser shall indemnify and hold
harmless the Seller Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or relating to any breach of any representation, warranty or covenant made by
Purchaser in this Agreement or in any certificate delivered by the Purchaser
pursuant to this Agreement, provided, however, that the foregoing indemnity
shall not apply to the extent such Losses are caused solely by the gross
negligence or willful misconduct of Seller or its Representatives. The amount of
any such indemnity payable by Purchaser to a Seller Indemnified Party shall be
reduced by the amount of all insurance proceeds actually received by such Seller
Indemnified Party (net of all expenses of recovery) as of the time such
indemnification payment is required to be paid in respect of the Losses arising
out of the occurrence of the event which gave rise to the indemnification
obligation hereunder.
11.03    Period for Making Claims.
No claim under this Agreement may be made unless such Party shall have
delivered, with respect to any claim for breach of any representation or
warranty made in this Agreement, a written notice of claim prior to the date
that is (i) eighteen (18) months after the Initial Closing Date if such claim
relates to the acquisition of the Initial Acquired Interests or an Acquired
Entity acquired at the Initial Closing, or eighteen (18) months after the
Subsequent Closing Date if such claim relates

72



--------------------------------------------------------------------------------



to the acquisition of Subsequent Acquired Interests or an Acquired Entity
acquired at the Subsequent Closing; provided, however, that a claim for any
breach of (a) any representation or warranty contained in this Agreement
involving fraud or fraudulent misrepresentation shall survive the Closing
indefinitely, (b) Section 3.14 shall survive the applicable Closing until the
expiration of the applicable statute of limitations (including any extensions
thereto to the extent that such statute of limitations may be tolled), (c)
Sections 3.01, 3.02, 3.04, 3.05(c), 3.12, 4.01 and 4.02 (the “Fundamental
Representations”) shall survive (i) the Initial Closing for thirty-six (36)
months with respect to representations related to the acquisition of the
Acquired Entities acquired at the Initial Closing and (ii) the Subsequent
Closing for thirty-six (36) months with respect to representations related to
the acquisition of Acquired Entities acquired at the Subsequent Closing and (d)
claims for indemnification pursuant to Section 11.01(ii), Section 11.01(iii) or
Section 11.01(iv) shall survive indefinitely; provided, further, that if written
notice for a claim of indemnification has been provided by the Indemnified Party
pursuant to Section 11.05(a) on or prior to the last day of the applicable
foregoing survival period, then the obligation of the Indemnifying Party to
indemnify the Indemnified Party pursuant to this ARTICLE 11 shall survive with
respect to such claim until such claim is finally resolved. Notwithstanding
anything to the contrary in this Agreement, all of the Parties’ post-Closing
covenants shall survive until performed.
11.04    Limitations on Claims.
(a)    Subject to Section 11.04(b), an Indemnifying Party shall not have any
obligation to indemnify the Indemnified Party until the aggregate of all such
Losses exceeds one percent (1%) of the Purchase Price actually paid by Purchaser
as of the relevant date (the “Deductible), at which time the Indemnifying Party
shall be required to indemnify the Indemnified Party for all amounts in excess
of the Deductible.
(b)    The aggregate liability of the Indemnifying Party under this ARTICLE 11
shall be limited to an amount equal to fifteen (15%) of the Purchase Price
actually paid by Purchaser as of the relevant date (the “Cap”) unless arising
from breach of any Fundamental Representation or any covenant, in which case the
aggregate liability of the Indemnifying Party shall not exceed one hundred
(100%) of the Purchase Price; provided, however, that the Deductible and Cap
shall not apply to any claim for indemnification pursuant to (i) Section 11.01
or Section 11.02 in respect of any claim involving fraud or fraudulent
misrepresentation or willful misconduct or any breach of any representation or
warranty contained in Section 3.14 or (ii) Section 11.01(ii), Section 11.01(iii)
or Section 11.01(iv).
(c)    Notwithstanding anything in this Agreement to the contrary, Seller shall
have no obligation to indemnify under this Agreement for any Taxes arising in
any period (or portion thereof) beginning on the day after the Calculation Date.
11.05    Procedure for Indemnification.
(a)    Notice. Whenever any claim shall arise for indemnification under this
ARTICLE 11, the Indemnified Party shall promptly notify the Indemnifying Party
of the claim and, when known, the facts constituting the basis for such claim.
In the event of any such claim for indemnification hereunder resulting from or
in connection with any claim or legal proceedings by

73



--------------------------------------------------------------------------------



a third party, the notice shall specify, if known, the amount or an estimate of
the amount of the liability arising therefrom.
(b)    Settlement of Losses. The Indemnified Party shall not settle, consent to
the entry of a judgment of or compromise any claim by a third party for which it
is entitled to indemnification hereunder without the prior written consent
(which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.
11.06    Rights of Indemnifying Party.
(a)Right to Assume the Defense. In connection with any claim which may give rise
to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person other than the Indemnified Party, the Indemnifying Party,
may, upon written notice to the Indemnified Party, assume the defense of any
such claim or legal proceeding, which defense shall be prosecuted by the
Indemnifying Party to a final conclusion or settlement in accordance with the
terms hereof; provided, however, the Indemnifying Party may not assume such
defense if it would be a material conflict of interest or materially adverse to
the interests of the Indemnified Party.
(b)Procedure. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, the Indemnifying Party shall (i) select counsel reasonably
acceptable to the Indemnified Party to conduct the defense of such claims or
legal proceedings, and (ii) take all steps necessary in the defense or
settlement thereof, at its sole cost and expense. If the Indemnifying Party
assumes the defense of any such claim or legal proceeding, the Indemnified Party
shall provide any information or authorization as may be reasonably necessary to
allow the Indemnifying Party to defend such claim or legal proceeding. The
Indemnified Party shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its sole cost and
expense, or take any other actions it reasonably believes to be necessary or
appropriate to protect its interests.
(c)Settlement of Losses. The Indemnifying Party shall not consent to a
settlement of or the entry of any judgment arising from, any such claim or legal
proceeding, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed).
(d)Decline to Assume the Defense. If (a) the Indemnifying Party does not assume
the defense of any such claim or litigation resulting therefrom within
thirty (30) days after the date the Indemnifying Party is notified of such claim
by the Indemnified Party, (b) the claim for indemnification relates to or arises
in connection with any criminal proceeding, action, indictment, allegation or
investigation, (c) the claim seeks an injunction or equitable relief against the
Indemnified Party, or (d) the Indemnifying Party is failing to prosecute or
defend such claim in good faith, then: (i) the Indemnified Party may defend
against such claim or litigation, at the sole cost and expense (which cost and
expense shall be reasonable) of the Indemnifying Party, in such manner as it may
deem reasonably appropriate, including settling such claim or litigation,
subject to the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed), and (ii) the Indemnifying Party
shall be entitled to participate in (but not control) the defense of such
action, with its counsel and at its sole cost and expense.

74



--------------------------------------------------------------------------------



11.07    Exclusive Remedy.
Notwithstanding anything to the contrary which may be contained herein, (i) the
indemnities set forth in this ARTICLE 11 shall become effective as of the
Initial Closing Date except for indemnities related the Acquired Entities to be
acquired at the Subsequent Closing which shall become effective as of the
Subsequent Closing and (ii) except as provided in Article 9, Section 6.04 or
Section 13.03, if the Initial Closing shall occur the indemnities set forth in
this ARTICLE 11 shall be the exclusive remedies of Purchaser and Seller and
their respective members, officers, directors, employees, agents and Affiliates
due to breach or misrepresentation of, or inaccuracy in, a representation or
warranty, nonfulfillment or failure to perform any covenant or agreement
contained in this Agreement, and the Parties shall not be entitled to a
rescission of this Agreement or to any further indemnification rights or claims
of any nature whatsoever in respect thereof, all of which the Parties hereto
hereby waive.
11.08    Indemnity Treatment.
Any amount of indemnification payable pursuant to the provisions of this ARTICLE
11 shall to the extent possible, be treated as an adjustment to the Purchase
Price for Tax and all other applicable purposes.
11.09    Payment of Claims.
All indemnity claims shall be paid by an Indemnifying Party in immediately
available funds within twenty (20) days after its receipt of the corresponding
claims under Section 11.03 (the “Indemnity Payment Date”) unless any such claim
is disputed in good faith by the Indemnifying Party within such twenty (20) day
period. If an Indemnifying Party so disputes any such claim, the Indemnifying
Party shall make payment of any amount of such claim which is not disputed by
not later than the Indemnity Payment Date, and shall withhold payment of the
disputed amount of such claim until final determination of liability with
respect to such claim in accordance with this Agreement, whereupon the
Indemnifying Party shall pay the amount so determined to be owed.
ARTICLE 12
TERMINATION
12.01    Termination.
(a)    This Agreement may be terminated at any time prior to the Initial Closing
as follows:
(i)    by mutual written consent of the Purchaser and the Seller;
(ii)    by either Seller or Purchaser if the Initial Closing has not occurred on
or before December 15th, 2015 (the “Termination Date”) and the failure to
consummate the transactions contemplated by this Agreement is not caused by a
breach of this Agreement by the terminating party;

75



--------------------------------------------------------------------------------



(iii)    by Purchaser if there has been a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 7.01(a)
or 7.01(b), and (ii) either (x) cannot be cured prior to the Termination Date,
or (y) is a breach of Seller’s obligations to transfer the Acquired Interests at
the Closing in accordance with this Agreement;
(iv)    by Seller if there has been a breach by Purchaser of any representation,
warranty, covenant or agreement contained in this Agreement which (i) would
result in a failure of a condition set forth in Section 8.01(a) or 8.01(b), and
(ii) either (x) cannot be cured prior to the Termination Date, or (y) is a
breach of Purchaser’s obligations to pay the Purchase Price at the Closing in
accordance with this Agreement.
(b)    If the Subsequent Closing has not occurred on or before July 1, 2016 (the
“Subsequent Termination Date”) and the failure to consummate the transactions
contemplated by this Agreement is not caused by a breach of this Agreement
regarding the Subsequent Closing by the terminating party, either Seller or
Purchaser may terminate all the obligations of the Seller and the Purchaser set
forth in this Agreement with respect to the Subsequent Closing. In such case,
all the provisions of this Agreement regarding the Subsequent Acquired
Interests, the Subsequent Purchase Price and the Subsequent Closing shall become
with no force and effect and there will be no liability or obligation on the
part of either Seller or Purchaser (or any of their respective Representatives
or Affiliates) in respect of such provisions.
12.02    Effect of Termination.
(a)    If this Agreement is validly terminated pursuant to Section 12.01, this
Agreement will forthwith become null and void, and there will be no liability or
obligation on the part of either Seller or Purchaser (or any of their respective
Representatives or Affiliates) in respect of this Agreement, except that the
applicable portions of Article 1, this Section 12.02, and the entirety of 13.05,
13.06 and 13.15 will continue to apply following any termination; provided,
however, that nothing in this Section 12.02 shall release any Party from
liability for any breach in this Agreement by such Party prior to the
termination of this Agreement (and any attempted termination by the breaching
Party shall be void).
(b)    Upon termination of this Agreement by a Party for any reason, Purchaser
shall, at Seller’s request, return or destroy all documents and other materials
of Seller relating to the applicable Acquired Entities, the assets of BH Class B
Holdings, CR Class B Holdings, IPB Holdings, RSW Class B Holdings and PB
Expansion Class B Holdings and the transactions contemplated hereby. Each Party
shall also, at the request of the other Party, return to the other Party or
destroy any information relating to the Parties to this Agreement furnished by
one Party to the other, whether obtained before or after the execution of this
Agreement.
ARTICLE 13
MISCELLANEOUS
13.01    Notices.

76



--------------------------------------------------------------------------------



All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally by reputable
national overnight courier service or by registered or certified mail (postage
prepaid) to the Parties at the following addresses, as applicable:
If to Purchaser, to:
c/o TerraForm Power, LLC
7550 Wisconsin Avenue, 9th Floor
Bethesda, Maryland 20814
Attention: Legal, TerraForm


With a copy (which shall not constitute notice) to:
Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105
Attn:


If to Seller, to:    Invenergy Wind Global LLC
c/o Invenergy LLC
One South Wacker Drive, Suite 1800
Chicago, IL 60606
Attention: General Counsel


With a copy to:    Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601    
Attn:


Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 13.01, or (b) delivered by registered or certified mail
or by reputable national overnight courier service in the manner described above
to the address provided in this Section 13.01. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party.
13.02    Entire Agreement.
This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto, and the other documents executed and delivered on each Closing
Date, shall supersede all previous oral and written and all contemporaneous oral
negotiations, commitments, and understandings and all other letters, memoranda
or other documents or communications, whether oral, written or electronic,

77



--------------------------------------------------------------------------------



in connection with the negotiation and execution of this Agreement and with
respect to the subject hereof.
13.03    Specific Performance.
The parties to this Agreement agree that if any of the provisions of Articles 5
or 6, Sections 2.01, 2.02, 2.04, or Section 13.06 of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur and money damages may not be a sufficient remedy.
In addition to any other remedy at law or in equity, each of Purchaser and
Seller shall be entitled to specific performance by the other Party of its
obligations under this Agreement and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy.
13.04    Time of the Essence.
Time is of the essence with regard to all duties and time periods set forth in
this Agreement.
13.05    Expenses.
Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party will pay its own
costs and expenses incurred in connection with the negotiation, execution and
Closing of this Agreement.
13.06    Confidentiality.
Unless and until a Closing occurs, all information disclosed to a Party by
another Party pursuant to this Agreement shall be governed by the
Confidentiality Agreement and the Parties will abide by the provisions of the
Confidentiality Agreement. From and after a Closing Date the Confidentiality
Agreement no longer applies with respect to information relating to the
applicable Projects and Acquired Entities. With respect to each Project, from
and after the applicable Closing Date, the Seller will hold, and will cause its
Affiliates and Representatives to hold, in strict confidence from any other
Person all information (except for basic information about the Projects such as
name, location and size) and documents relating to the applicable Acquired
Entities and the Projects, provided that nothing in this sentence shall limit
the disclosure by any Party of any information (a) to the extent required by Law
or judicial process (provided that if permitted by Law, each Party agrees to
give the other Party prior notice of such disclosure in sufficient time to
permit such other Party to obtain a protective order should they so determine),
(b) in connection with any litigation between the Parties (provided that such
Party has taken all reasonable actions to limit the scope and degree of
disclosure in any such litigation), (c) in an Action or Proceeding brought by a
Party in pursuit of its rights or in the exercise of its remedies under the
Investment Documents, (d) to the extent that such documents or information can
be shown to have come within the public domain through no action or omission of
the disclosing Party or its Affiliates or Representatives, and (e) to its
Affiliates (but the Party shall be liable for any breach by its Affiliates).
13.07    Waiver.

78



--------------------------------------------------------------------------------



Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition and delivered pursuant to Section 13.01. No
waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion.
13.08    Amendment.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party. Notwithstanding the
forgoing nor anything in this Agreement to the contrary, this Section 13.08 and
Sections 13.09, 13.12, 13.13, 13.14 and 13.21, in each case solely as such
Section relates to the Financing Sources (and any provision of this Agreement to
the extent an amendment, modification, waiver or termination of such provision
would modify the substance of this Section 13.08 or Sections 13.09, 13.12 13.13,
13.14 or 13.21, in each case solely as such Section relates to the Financing
Sources) may not be amended, modified, waived or terminated in a manner that is
adverse in any respect to the Financing Sources without the prior written
consent of the Lead Arrangers.
13.09    No Third Party Beneficiary.
The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and it is
not the intention of the Parties to confer third party beneficiary rights upon
any other Person other than any Person entitled to indemnity under ARTICLE 9 or
ARTICLE 11, except that the Financing Sources shall be third party beneficiaries
of Section 13.08, this Section 13.09, and Sections 13.12, 13.13, 13.14 and 13.21
hereof, in each case solely as such Sections relate to the Financing Sources.
13.10    Assignment.
The obligations of the Parties under this Agreement are not assignable without
the prior written consent of the other Party, which such Party may withhold in
its discretion; provided however, that (a) any such assignment to an Affiliate
of the Purchaser or Seller following the Closing shall not require consent so
long as the guaranties provided by the assignor party remain in full force and
effect and are applicable to such Affiliate assignee, and (b) any such assignee
parties agree to be bound by this Agreement and such assignment shall not
relieve the assignor party from its obligations hereunder. The Original
Purchaser Parent Guaranty may, without the prior written consent of Seller, be
replaced with a guaranty substantially in the form attached hereto as Exhibit I
with SunEdison, Inc. or such other creditworthy guarantor acceptable to the
Seller in its sole discretion as guarantor thereunder (the “Replacement
Purchaser Parent Guaranty”). Upon execution of the Replacement Purchaser Parent
Guaranty, the Original Purchaser Parent Guaranty shall automatically terminate
and be of no further force or effect, and neither TerraForm Power nor the
beneficiary thereunder shall thereafter have any rights or obligations
thereunder.
13.11    Severability.

79



--------------------------------------------------------------------------------



Any provision of this Agreement which is invalid, illegal, or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. Should any provision of this Agreement be or become invalid
or unenforceable as a whole or in part, this Agreement shall be reformed to come
closest to the original intent and purpose of the Parties.
13.12    Governing Law.
THIS AGREEMENT (INCLUDING THE PROVISIONS RELATING TO THE FINANCING SOURCES)
SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
13.13    Consent to Jurisdiction
ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL BE TRIED AND LITIGATED
EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK, EXCEPT THAT ACTIONS TO COLLECT ON OR ENFORCE AN INTERIM OR
FINAL JUDGMENT MAY BE FILED IN ANY COURT HAVING JURISDICTION. THE AFOREMENTIONED
CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN
NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES
WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY JURISDICTION OTHER THAN
THAT SPECIFIED IN THIS SECTION 13.13. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO
OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS
SECTION 13.13, AND STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK, SHALL HAVE IN PERSONAM JURISDICTION
OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY,
OR PROCEEDING. EACH PARTY HEREBY AUTHORIZES AND ACCEPTS SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT AS CONTEMPLATED BY
THIS SECTION 13.13 BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS SET FORTH IN
SECTION 13.01. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
13.14    Waiver of Jury Trial.

80



--------------------------------------------------------------------------------



TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT OR THAT OTHERWISE RELATES TO THIS AGREEMENT, INCLUDING LEGAL
PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
13.15    Attorneys’ Fees.
If suit or action is filed by any Party to enforce the provisions of this
Agreement or otherwise with respect to the subject matter of this Agreement, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees related
thereto (as the prevailing Party and the amount of recoverable attorneys’ fees
are determined by a court of competent jurisdiction in a final non-appealable
order).
13.16    Limitation on Certain Damages.
NO CLAIMS SHALL BE MADE BY ANY PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING, ONLY IF
THE CLOSING DOES NOT OCCUR, DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR
REVENUES OR LOSS OF USE OF SUCH PROFITS OR REVENUES) (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ACT OR
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR UNLESS SUCH
DAMAGES ARE AWARDED TO A THIRD PERSON AS BEING PAYABLE TO SUCH THIRD PERSON BY
AN INDEMNIFIED PARTY PURSUANT TO A CLAIM IN RESPECT OF WHICH SUCH INDEMNIFIED
PARTY IS ENTITLED TO BE INDEMNIFIED IN ACCORDANCE WITH ARTICLE 11, PROVIDED,
HOWEVER, THAT LOSSES RESULTING FROM THE LOSS OF PTCs SHALL NOT CONSTITUTE
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES.
13.17    Disclosures.
Seller or Purchaser may, at its option, include in the Disclosure Schedules
items that are not material in order to avoid any misunderstanding, and any such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. In no event shall the inclusion of any matter in the
Disclosure Schedules be deemed or interpreted to broaden Seller’s or Purchaser’s
representations, warranties, covenants or

81



--------------------------------------------------------------------------------



agreements contained in this Agreement. The mere inclusion of an item in the
Disclosure Schedules shall not be deemed an admission by Seller or Purchaser
that such item represents a material exception or fact, event, or circumstance.
The information and disclosures contained in each schedule of the Disclosure
Schedules shall be deemed to be disclosed and incorporated by reference in each
of the other schedules of the Disclosure Schedules only if there is an explicit
cross-reference thereto.
13.18    Facsimile Signature; Counterparts.
This Agreement may be executed in any number of counterparts and by separate
Parties hereto on separate counterparts, each of which when executed shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile or transmitted electronically in either Tagged Image File
Format (“TIFF”) or Portable Document Format (“PDF”) shall be equally effective
as delivery of a manually executed counterpart hereof.
13.19    Public Announcements.
Each Party will consult with the other Parties before issuing any press releases
or otherwise making any public statements with respect to this Agreement or the
transactions contemplated herein and will not issue, or permit any of its
respective Affiliates to issue, any such press release or make any such public
statement without the consent of the other Parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Law. The
Parties each will be given the opportunity to review in advance, upon their
respective request all information relating to this Agreement, the transactions
contemplated hereby that appears in any energy regulatory filing made in
connection with the transactions contemplated hereby or thereby.
13.20    No Strict Construction.
This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto are the result of negotiations among, and have been reviewed by, the
Parties and their respective counsel. Accordingly, this Agreement, the other
Investment Documents, the Confidentiality Agreement, the Assignments of
Membership Interests, and the exhibits and schedules hereto and thereto shall be
deemed to be the product of all of the Parties, and no ambiguity shall be
construed in favor of or against any Party.
13.21    Financing Sources.
Notwithstanding anything to the contrary in this Agreement, the Financing
Sources (in their capacity as such) shall not have any liability to the Seller
or any of its equity holders, representatives or Affiliates relating to or
arising out of this Agreement, the financing of the transactions contemplated
hereby, whether at law or equity, in contract or tort or otherwise, and the
Seller and its equity holders, representatives and Affiliates shall not have any
rights or claims, and shall not seek any loss or damage or any other recovery or
judgment of any kind, including direct, indirect,

82



--------------------------------------------------------------------------------



consequent, special, exemplary or punitive damages, against any Financing Source
(in its capacity as such) under this Agreement or the financing of the
transactions contemplated hereby, whether at law or equity, in contract tort or
otherwise.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



83



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.


“Purchaser”
TerraForm IWG Acquisition Holdings, LLC,
a Delaware limited liability company


By: /s/ Chirs Moakley    
Name: Chris Moakley
Title: Autorized Representative










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.


“Seller”
INVENERGY WIND GLOBAL LLC,
a Delaware limited liability company




By: /s/ James T. Murphy                


Name:    James T. Murphy
Title:    Vice President








--------------------------------------------------------------------------------




EXHIBIT A
PROJECTS
Bishop Hill Project
The wind-powered generating facility consisting of 34 1.5 XLE wind turbine
generators, 50 1.6 XLE wind turbine generators and 49 1.6-100 wind turbine
generators, all units manufactured by the General Electric Company designed to
generate a nominal net electrical output of 211.4 megawatts, and located in
Henry and Stark Counties, Illinois.
California Ridge Project
The wind-powered generating facility consisting of 134 1.6-100 wind turbine
generators, all units manufactured by the General Electric Company, designed to
generate a nominal net electrical output of 214.4 megawatts, and located in
Champaign and Vermilion Counties, Illinois.
Prairie Breeze Project
The wind-powered generating facility consisting of 118 1.7-100 wind turbine
generators, all units manufactured by the General Electric Company, designed to
generate a nominal net electrical output of 200.6 megawatts, and located in
Antelope, Boone and Wheeler Counties, Nebraska.
Prairie Breeze II Project
The wind-powered generating facility to consist of 41 1.79-100 wind turbine
generators, all units manufactured by the General Electric Company, designed to
generate a nominal net electrical output of 73.4 megawatts, and located in
Antelope and Boone Counties, Nebraska.
Prairie Breeze III Project
The wind-powered generating facility consisting ofwind turbine generators
manufactured by the General Electric Company, and located in Antelope and Boone
Counties Nebraska.
Rattlesnake Project
The wind-powered generating facility consisting of 65 1.7-100 wind turbine
generators and 53 1.7-103, all units manufactured by the General Electric
Company, designed to generate a nominal net electrical output of 200.6
megawatts, and located in Glasscock County, Texas.





A-1



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS
THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”), dated as of
[___________], 2015 (the “Effective Date”), is made and entered into by and
between Invenergy Wind Global LLC, a Delaware limited liability company
(“Assignor”) and TerraForm IWG Acquisition Holdings, LLC, a Delaware limited
liability company (“Assignee”). Assignor and Assignee are referred to herein,
collectively, as the “Parties.”
RECITALS
WHEREAS, Assignor owns one hundred percent (100%) of the membership interests of
[____________________], a Delaware limited liability company (the “Company”);
and
WHEREAS, Assignor and Assignee entered into a Purchase and Sale Agreement dated
June 30, 2015 (the “PSA”), pursuant to which Assignor agreed to transfer ninety
and one tenth percent (90.1%) of all of its rights, title and interests in the
Company (the “Acquired Interests”) to the Assignee, as of the Effective Date and
Assignee agreed to accept and assume the transfer of the Acquired Interests
pursuant to which Assignee shall become a member of the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Assignment and the PSA, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
Section 1.    Assignment of Acquired Interests. The Assignor hereby irrevocably
transfers, assigns, conveys and delivers to the Assignee the Acquired Interests
as of the Effective Date free and clear of all Liens other than Permitted
Encumbrances.
Section 2.    Assumption of Acquired Interests. As of the Effective Date, the
Assignee hereby purchases, accepts and assumes the Acquired Interests from the
Assignor free and clear of all Liens other than Permitted Encumbrances.
Section 3.    Coordination with PSA. Assignor and Assignee acknowledge and agree
that this Assignment is being delivered pursuant to, and is subject to, all of
the terms, conditions, and limitations set forth in the PSA, which are by this
reference incorporated in and made part of this Assignment. Nothing in this
Assignment shall be deemed to supersede, enlarge, or modify any of the
provisions of the PSA. If any conflict arises between the terms of the PSA and
the terms of the Assignment, the terms of the PSA shall govern and control.
Section 4.    Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the PSA.
Section 5.    Facsimile Signature; Counterparts. This Assignment may be executed
by facsimile signature in any number of counterparts (or by combining facsimile
and/or original

B-1

--------------------------------------------------------------------------------



signatures into one or more counterparts), each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
Section 6.    Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws thereof.


[Signature Page Follows]



B-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment is executed as of the Effective Date.


ASSIGNOR:


[________________________________],
a Delaware limited liability company




By:______________________________________
Name:
Title:






ASSIGNEE:


[______________________],
a Delaware limited liability company




By:         
Name:
Title:





B-3

--------------------------------------------------------------------------------




EXHIBIT C
WIRE TRANSFER INSTRUCTIONS


Invenergy Wind Global LLC:
Bank Name:            
Bank Address:                      
Routing Number:                 
Account Name:                    
Account Number:                



C-1



--------------------------------------------------------------------------------



EXHIBIT D
FORM OF CLOSING CERTIFICATE OF SELLER
Pursuant to Section 7.01(g)(a) of that certain Purchase and Sale Agreement by
and between Invenergy Wind Global LLC, a Delaware limited liability company
(“Seller”) and TerraForm IWG Acquisition Holdings, LLC, a Delaware limited
liability company (“Purchaser”), dated June 30, 2015, (the “Agreement”), the
undersigned, [NAME], in his capacities as [TITLE] of Seller, hereby certifies
that he is authorized to execute and deliver this certificate and hereby
certifies on behalf of Seller to Purchaser (solely in his capacity as [TITLE] of
Seller and not in his personal capacity and without personal liability thereof)
as follows:
1.
The representations and warranties made by Seller in the Agreement, are true and
correct in all material respects as of the date hereof (except for any of such
representations and warranties that are qualified by materiality, including by
reference to Material Adverse Effect, which are true and correct in all
respects) as though such representations and warranties were made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date.

2.
Seller has performed the obligations and covenants required under the Agreement
to be so performed by Seller at or prior to the date hereof.

3.
No Order has been entered, and no Action or Proceeding has been instituted or
threatened that restrains, enjoins or otherwise prohibits or makes illegal the
consummation of any of the transactions contemplated by this Agreement or would
adversely affect the right of Purchaser to own the Acquired Interests.

4.
All Seller Approvals required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.

5.
All Seller Consents required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.
[Signature Page Follows]

D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned executed this certificate as of this ____day
of ______, 201_.




____________________________
Name :
Title:





D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF SECRETARY’S CERTIFICATE OF SELLER
Pursuant to Section 7.01(g)(b) of that certain Purchase and Sale Agreement,
dated June 30, 2015 (the “Agreement”) by and between Invenergy Wind Global LLC,
a Delaware limited liability company (the “Seller”) and TerraForm IWG
Acquisition Holdings, LLC, a Delaware limited liability company (“Purchaser”),
[NAME] hereby certifies to Purchaser that he is the duly appointed Secretary of
Seller, and as follows on behalf of Seller (solely in his capacity as Secretary
of Seller and not in his personal capacity and without personal liability
therefor):
•
Attached hereto as Exhibit A is a true and complete copy of the Certificate of
Formation of Seller as certified by the Secretary of State of Delaware, which
remains in full force and effect and has not been amended, rescinded or modified
since the respective date thereof and no amendment of such document is pending
or has been proposed;

•
attached hereto as Exhibit B is a true and complete copy of the limited
liability company agreement of Seller which remains in full force and effect and
has not been amended, rescinded or modified since the respective date thereof
and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit C is a true, correct and complete copy of the
certificate of good standing of Seller, issued by the Secretary of State of the
State of Delaware as of a recent date.

•
attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of Seller authorizing the
execution, delivery and performance of the Agreement and other documents to be
executed in connection therewith, and such resolutions were duly adopted by the
Board of Directors and have not been rescinded or amended as of the date hereof;

•
attached hereto as Exhibit E is a certificate of incumbency as to the officers
of Seller who signed the Agreement and who will sign the other documents to be
executed in connection therewith on behalf of Seller. The signature of each
officer set forth thereon is the true and genuine signature of such individual;

•
attached hereto as Exhibit F is a true and complete copy of the Certificate of
Formation of Bishop Hill Class B Holdings LLC, a Delaware limited liability
company (“BH Class B Holdings”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit G is a true and complete copy of the limited
liability company agreement of BH Class B Holdings which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;


E-1





--------------------------------------------------------------------------------



•
attached hereto as Exhibit H is a true, correct and complete copy of the
certificate of good standing of BH Class B Holdings, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit I is a true and complete copy of the Certificate of
Formation of Bishop Hill Holdings LLC, a Delaware limited liability company (“BH
Holdings”) which remains in full force and effect and has not been amended,
rescinded or modified since the respective date thereof and no amendment of such
document is pending or has been proposed;

•
attached hereto as Exhibit J is a true and complete copy of the limited
liability company agreement of BH Holdings which remains in full force and
effect and has not been amended, rescinded or modified since the respective date
thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit K is a true, correct and complete copy of the
certificate of good standing of BH Holdings, issued by the Secretary of State of
the State of Delaware as of a recent date;

•
attached hereto as Exhibit L is a true and complete copy of the Certificate of
Formation of Bishop Hill Energy LLC, a Delaware limited liability company (“BH
Project Company”) which remains in full force and effect and has not been
amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit M is a true and complete copy of the limited
liability company agreement of BH Project Company which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit N is a true, correct and complete copy of the
certificate of good standing of BH Project Company, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit O is a true and complete copy of the Certificate of
Formation of California Ridge Class B Holdings LLC, a Delaware limited liability
company (“CR Class B Holdings”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit P is a true and complete copy of the limited
liability company agreement of CR Class B Holdings which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;


E-2





--------------------------------------------------------------------------------



•
attached hereto as Exhibit Q is a true, correct and complete copy of the
certificate of good standing of CR Class B Holdings, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit R is a true and complete copy of the Certificate of
Formation of California Ridge Holdings LLC, a Delaware limited liability company
(“CR Holdings”) which remains in full force and effect and has not been amended,
rescinded or modified since the respective date thereof and no amendment of such
document is pending or has been proposed;

•
attached hereto as Exhibit S is a true and complete copy of the limited
liability company agreement of CR Holdings which remains in full force and
effect and has not been amended, rescinded or modified since the respective date
thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit T is a true, correct and complete copy of the
certificate of good standing of CR Holdings, issued by the Secretary of State of
the State of Delaware as of a recent date;

•
attached hereto as Exhibit U is a true and complete copy of the Certificate of
Formation of California Ridge Wind Energy LLC, a Delaware limited liability
company (“CR Project Company”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit W is a true and complete copy of the limited
liability company agreement of CR Project Company which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit X is a true, correct and complete copy of the
certificate of good standing of CR Project Company, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit Y is a true and complete copy of the Certificate of
Formation of Invenergy Prairie Breeze Holdings LLC, a Delaware limited liability
company (“Invenergy PB Holdings”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit Z is a true and complete copy of the limited
liability company agreement of Invenergy PB Holdings which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;


E-3





--------------------------------------------------------------------------------



•
attached hereto as Exhibit AA is a true, correct and complete copy of the
certificate of good standing of Invenergy PB Holdings, issued by the Secretary
of State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit BB is a true and complete copy of the Certificate of
Formation of Prairie Breeze Class B Holdings LLC, a Delaware limited liability
company (“PB Class B Holdings”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit CC is a true and complete copy of the limited
liability agreement company of PB Class B Holdings which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit DD is a true, correct and complete copy of the
certificate of good standing of PB Class B Holdings, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit EE is a true and complete copy of the Certificate of
Formation of Prairie Breeze Holdings LLC, a Delaware limited liability company
(“PB Holdings”) which remains in full force and effect and has not been amended,
rescinded or modified since the respective date thereof and no amendment of such
document is pending or has been proposed;

•
attached hereto as Exhibit FF is a true and complete copy of the limited
liability company agreement of PB Holdings which remains in full force and
effect and has not been amended, rescinded or modified since the respective date
thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit GG is a true, correct and complete copy of the
certificate of good standing of PB Holdings, issued by the Secretary of State of
the State of Delaware as of a recent date;

•
attached hereto as Exhibit HH is a true and complete copy of the Certificate of
Formation of Prairie Breeze Wind Energy LLC, a Delaware limited liability
company (“PB Project Company”) which remains in full force and effect and has
not been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit II is a true and complete copy of the limited
liability company agreement of PB Project Company which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;


E-4





--------------------------------------------------------------------------------



•
attached hereto as Exhibit JJ is a true, correct and complete copy of the
certificate of good standing of PB Project Company, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit KK is a true and complete copy of the Certificate of
Formation of Rattlesnake Wind I Class B Holdings LLC, a Delaware limited
liability company (“RS Class B Holdings”) which remains in full force and effect
and has not been amended, rescinded or modified since the respective date
thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit LL is a true and complete copy of the limited
liability company agreement of RS Class B Holdings which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit MM is a true, correct and complete copy of the
certificate of good standing of RS Class B Holdings, issued by the Secretary of
State of the State of Delaware as of a recent date;

•
attached hereto as Exhibit NN is a true and complete copy of the Certificate of
Formation of Rattlesnake Wind I Holdings LLC, a Delaware limited liability
company (“RS Holdings”) which remains in full force and effect and has not been
amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit OO is a true and complete copy of the limited
liability company agreement of RS Holdings which remains in full force and
effect and has not been amended, rescinded or modified since the respective date
thereof and no amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit PP is a true, correct and complete copy of the
certificate of good standing of RS Holdings, issued by the Secretary of State of
the State of Delaware as of a recent date;

•
attached hereto as Exhibit QQ is a true and complete copy of the Certificate of
Formation of Rattlesnake Wind I LLC, a Delaware limited liability company (“RS
Project Company”) which remains in full force and effect and has not been
amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
attached hereto as Exhibit RR is a true and complete copy of the limited
liability company agreement of RS Project Company which remains in full force
and effect and has not been amended, rescinded or modified since the respective
date thereof and no amendment of such document is pending or has been proposed;
and


E-5





--------------------------------------------------------------------------------



•
attached hereto as Exhibit SS is a true, correct and complete copy of the
certificate of good standing of RS Project Company, issued by the Secretary of
State of the State of Delaware as of a recent date.

[Signature Page Follows]

E-6





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand this [____] day of [___],
201[__].






____________________________________
Name:
Title: Secretary





E-7





--------------------------------------------------------------------------------






EXHIBIT F
FORM OF CERTIFICATE OF NON-FOREIGN STATUS OF SELLER
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Code
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by Invenergy Wind LLC, a Delaware limited liability company
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:
1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Treasury
Regulations);

2.
Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii);

3.
Transferor owns 100% of the membership interest in Invenergy Wind Operating I
LLC, a Delaware limited liability company (“IWO I”) that is a disregarded entity
as defined in Treasury Regulations Section 1.1445-2(b)(2)(iii);

4.
IWO I owns 100% of the membership interest in Invenergy Wind Global LLC, a
Delaware limited liability company (“Seller”) that is a disregarded entity as
defined in Treasury Regulations Section 1.1445-2(b)(2)(iii);

5.
Transferor's U.S. employer identification number is [20-0783399]; and

6.
Seller's office address is shown below.

Invenergy Wind Global LLC
c/o Invenergy LLC
One South Wacker Drive, Suite 1800
Chicago, IL 60606
Attention: Jim Murphy, Chief Financial Officer
Email: jmurphy@invenergyllc.com
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
[Signature Page Follows]

F-1



--------------------------------------------------------------------------------




Invenergy Wind Global LLC




By:_________________________
Name:

Title:    
Date:    







F-2





--------------------------------------------------------------------------------



EXHIBIT G
FORM OF CLOSING CERTIFICATE OF PURCHASER
Pursuant to Section 8.01(f)(a) of that certain Purchase and Sale Agreement by
and between Invenergy Wind Global LLC, a Delaware limited liability company
(“Seller”) and TerraForm IWG Acquisition Holdings, LLC, a Delaware limited
liability company (“Purchaser”), dated June 30, 2015, (the “Agreement”), the
undersigned, [NAME], in his capacities as [TITLE] of Purchaser, hereby certifies
that he is authorized to execute and deliver this certificate and hereby
certifies on behalf of Purchaser to Seller (solely in his capacity as [TITLE] of
Purchaser and not in his personal capacity and without personal liability
thereof) as follows:
1.
The representations and warranties made by Purchaser in the Agreement are true
and correct in all material respects as of the date hereof (except for any of
such representations and warranties that are qualified by materiality, including
by reference to material adverse effect, which are true and correct in all
respects) as though such representations and warranties were made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date.

2.
Purchaser has performed the covenants and obligations required under the
Agreement to be so performed by Purchaser at or prior to the date hereof.

3.
No Order has been entered, and no Action or Proceeding has been instituted or
threatened that restrains, enjoins or otherwise prohibits or makes illegal the
consummation of any of the transactions contemplated by the Agreement.

4.
All Purchaser Approvals required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.

5.
All Purchaser Consents required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.
[Signature Page Follows]

G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned executed this certificate as of the date
first written above.


                    
[___________________]








By:____________________________
Name:
Title:





G-2

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF SECRETARY’S CERTIFICATE OF PURCHASER

Pursuant to Section 8.01(f)(b) of that certain Purchase and Sale Agreement by
and between Invnergy Wind Global LLC, a Delaware limited liability company
(“Seller”) and TerraForm IWG Acquisition Holdings, LLC, a Delaware limited
liability company (“Purchaser”), dated June 30, 2015, (the “Agreement”), [NAME],
hereby certifies to Seller that he is the duly appointed authorized
representative of Purchaser, and as follows on behalf of Purchaser (solely in
his capacity as authorized representative of Purchaser and not in his personal
capacity and without personal liability therefor):
•
Attached hereto as Exhibit A is a true and complete copy of Purchaser’s
Certificate of Formation, which remains in full force and effect and has not
been amended, rescinded or modified since the date thereof and no amendment of
such document is pending or has been proposed;

•
Attached hereto as Exhibit B is a true and complete copy of Purchaser’s Limited
Liability Company Agreement, which remains in full force and effect and has not
been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;

•
Attached hereto as Exhibit C is a true and complete copy of the resolutions duly
adopted by the [sole member/Board of Directors of Purchaser (the “Sole Member”)]
authorizing the execution, delivery and performance of the Agreement, and such
resolutions were duly adopted by the [Sole Member/Board of Directors] and have
not been rescinded or amended as of the date hereof.

•
Attached hereto as Exhibit D is a certificate of good standing of the Purchaser,
certified by the Secretary of State of the State of Delaware as of a recent
date; and

•
Attached hereto as Exhibit E is a certificate of incumbency as to the officers
or authorized signatories of Purchaser who signed the Agreement and who will
sign the other documents to be executed in connection therewith on behalf of
Purchaser. The signature of each officer or authorized signatory set forth
thereon is the true and genuine signature of such individual.


[Signature Page Follows]



H-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand this [____] day of [___],
201[__].






____________________________________
Name:
Title: Secretary



H-2

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF PURCHASER GUARANTY





I-1

--------------------------------------------------------------------------------




EXHIBIT J
FORM OF TRANSITION SERVICES AGREEMENT
See attached.



J-1



--------------------------------------------------------------------------------






EXHIBIT K
FORM OF AMENDED AND RESTATED LIMITED LIABILITY AGREEMENT
See attached.



K-1

--------------------------------------------------------------------------------





EXHIBIT L
FORM OF O&M AGREEMENT
See attached.



L-1

--------------------------------------------------------------------------------






EXHIBIT M
INVENERGY RESTRUCTURING CHART
See attached.



M-1

--------------------------------------------------------------------------------






EXHIBIT N
FORM OF OPTION AGREEMENT
See attached.



N-1